


--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of April 28, 2017


among


THE E.W. SCRIPPS COMPANY,
as Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


SUNTRUST BANK,
as Syndication Agent


and


JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,
as Co-Documentation Agents



--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
FIFTH THIRD BANK,
PNC CAPITAL MARKETS LLC,
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers,
and
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
DEFINITIONS; CONSTRUCTION
 
 
Section 1.1.
 
Definitions
3
 
Section 1.2.
 
Classifications of Loans and Borrowings
40
 
Section 1.3.
 
Accounting Terms and Determination
40
 
Section 1.4.
 
Terms Generally
40
 
 
 
 
 
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
 
 
Section 2.1.
 
General Description of Facilities
41
 
Section 2.2.
 
Term Loans
41
 
Section 2.3.
 
Revolving Loans
42
 
Section 2.4.
 
Procedure for Borrowings
42
 
Section 2.5.
 
Swingline Commitment
42
 
Section 2.6.
 
Funding of Borrowings
44
 
Section 2.7.
 
Interest Elections
45
 
Section 2.8.
 
Option Reduction and Termination of Commitments
46
 
Section 2.9.
 
Repayment of Loans
47
 
Section 2.10.
 
Evidence of Indebtedness
47
 
Section 2.11.
 
Optional Prepayments
47
 
Section 2.12.
 
Mandatory Repayments
48
 
Section 2.13.
 
Interest on Loans
50
 
Section 2.14.
 
Fees
51
 
Section 2.15.
 
Computation of Applicable Margin, Applicable Percentage, Interest and Fees
51
 
Section 2.16.
 
Inability to Determine Interest Rates
52
 
Section 2.17.
 
Illegality
52
 
Section 2.18.
 
Increased Costs
53
 
Section 2.19.
 
Funding Indemnity
54
 
Section 2.20.
 
Taxes
55
 
Section 2.21.
 
Payments Generally; Pro Rata Treatment; Sharing of
Set-offs
59
 
Section 2.22.
 
Letters of Credit
60
 
Section 2.23.
 
Cash Collateral; Defaulting Lenders
65
 
Section 2.24.
 
Incremental Facilities
68
 
Section 2.25.
 
Mitigation of Obligations
70
 
Section 2.26.
 
Replacement of Lenders
71
 
Section 2.27.
 
Application of Payments
71
 
Section 2.28.
 
Extensions of Revolving Commitments and Term Loans
73
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
 
Section 3.1.
 
Conditions to Effectiveness
77
 
Section 3.2.
 
Each Credit Event
80
 
Section 3.3.
 
Delivery of Documents
81
 
Section 3.4.
 
Effect of Amendment and Restatement
81
 
 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.1.
 
Existence; Power
82
 
Section 4.2.
 
Organizational Power; Authorization
83
 
Section 4.3.
 
Capital Stock and Related Matters
83
 
Section 4.4.
 
Government Approvals; No Conflicts
83
 
Section 4.5.
 
Financial Statements
84
 
Section 4.6.
 
Liabilities, Litigation and Environmental Matters
84
 
Section 4.7.
 
Compliance with Laws and Agreements
85
 
Section 4.8.
 
Material Contracts
85
 
Section 4.9.
 
Investment Company Act, Etc.
85
 
Section 4.10.
 
Taxes
85
 
Section 4.11.
 
Margin Regulations
86
 
Section 4.12.
 
ERISA
86
 
Section 4.13.
 
Ownership of Property; Intellectual Property
86
 
Section 4.14.
 
Disclosure
87
 
Section 4.15.
 
Labor Relations
87
 
Section 4.16.
 
Subsidiaries and Joint Ventures
88
 
Section 4.17.
 
Solvency
88
 
Section 4.18.
 
EEA Financial Institutions
88
 
Section 4.19.
 
Patriot Act
88
 
Section 4.20.
 
Anti-Corruption Laws and Sanctions
88
 
Section 4.21.
 
Security Interests
89
 
Section 4.22.
 
Use of Proceeds
89
 
Section 4.23.
 
Licenses; FCC
89
 
 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
 
Section 5.1.
 
Financial Statements and Other Information
90
 
Section 5.2.
 
Notices of Material Events
92
 
Section 5.3.
 
Existence; Conduct of Business
93
 
Section 5.4.
 
Compliance with Laws, Etc.
93
 
Section 5.5.
 
Payment of Obligations
93
 
Section 5.6.
 
Books and Records
93
 
Section 5.7.
 
Visitation, Inspection, Etc.
93
 
Section 5.8.
 
Maintenance of Properties; Insurance
94
 
Section 5.9.
 
Use of Proceeds and Letters of Credit
94
 
Section 5.10.
 
Further Assurances
94



ii



--------------------------------------------------------------------------------





 
Section 5.11.
 
The Blocked Accounts
94
 
Section 5.12.
 
Formation of Subsidiaries
95
 
Section 5.13.
 
Real Estate
96
 
Section 5.14.
 
Post-Closing Obligations
96
 
 
 
 
 
ARTICLE VI
FINANCIAL COVENANT
 
 
Section 6.1.
 
Total Net Leverage Ratio
97
 
Section 6.2.
 
Senior Secured Net Leverage Ratio
97
 
Section 6.3.
 
Pro Forma Adjustments
97
 
 
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
 
 
Section 7.1.
 
Indebtedness
97
 
Section 7.2.
 
Liens; Negative Pledge
100
 
Section 7.3.
 
Fundamental Changes; Permitted Acquisitions
101
 
Section 7.4.
 
Investments, Loans, Etc.
103
 
Section 7.5.
 
Restricted Payments
104
 
Section 7.6.
 
Sale of Assets
105
 
Section 7.7.
 
Transactions with Affiliates
108
 
Section 7.8.
 
Restrictive Agreements
108
 
Section 7.9.
 
Sale and Leaseback Transactions
109
 
Section 7.10.
 
Hedging Transactions
109
 
Section 7.11.
 
Licenses
109
 
Section 7.12.
 
Accounting Changes
109
 
Section 7.13.
 
Use of Proceeds; Government Regulation
110
 
Section 7.14.
 
ERISA Liability
110
 
Section 7.15.
 
Waivers and Amendments
110
 
Section 7.16.
 
Bank Accounts
110
 
 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT
 
 
Section 8.1.
 
Events of Default
111
 
Section 8.2.
 
Remedies
114
 
 
 
 
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
 
Section 9.1.
 
Appointment of Administrative Agent
115
 
Section 9.2.
 
Rights as a Lender
116
 
Section 9.3.
 
Exculpatory Provisions
116
 
Section 9.4.
 
Reliance by the Administrative Agent
117
 
Section 9.5.
 
Delegation of Duties
117
 
Section 9.6.
 
Resignation of Administrative Agent
118
 
Section 9.7.
 
Non-Reliance on Administrative Agent and Other Lenders
119
 
Section 9.8.
 
Collateral
119
 
Section 9.9.
 
Release of Collateral
120
 
Section 9.10.
 
No Other Duties, etc
121
 
Section 9.11.
 
Withholding Tax
121



iii



--------------------------------------------------------------------------------





 
Section 9.12.
 
Administrative Agent May File Proofs of Claim
121
 
Section 9.13.
 
Right to Realize on Collateral and Enforce Guarantee;
Credit Bidding
122
 
Section 9.14.
 
Secured Hedge Agreements and Secured Cash Management
Agreements
123
 
Section 9.15.
 
Authorization to Execute Other Loan Documents
123
 
Section 9.16.
 
Appointment of Successor Administrative Agent
123
 
 
 
 
 
ARTICLE X
MISCELLANEOUS
 
 
Section 10.1.
 
Notices
126
 
Section 10.2.
 
Waiver; Amendments
128
 
Section 10.3.
 
Expenses; Indemnification
130
 
Section 10.4.
 
Successors and Assigns
132
 
Section 10.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
138
 
Section 10.6.
 
WAIVER OF JURY TRIAL
139
 
Section 10.7.
 
Right of Setoff
139
 
Section 10.8.
 
Counterparts; Integration
140
 
Section 10.9.
 
Survival
140
 
Section 10.10.
 
Severability
140
 
Section 10.11.
 
Confidentiality
140
 
Section 10.12.
 
Interest Rate Limitation
141
 
Section 10.13.
 
Waiver of Effect of Corporate Seal
141
 
Section 10.14.
 
Patriot Act
142
 
Section 10.15.
 
Independence of Covenants
142
 
Section 10.16.
 
No Advisory or Fiduciary Relationship
142
 
Section 10.17.
 
Acknowledgment and Consent to Bail-In of EEA
Financial Institutions
143





iv



--------------------------------------------------------------------------------





Schedules
Schedule I        -    Applicable Margin and Applicable Percentage
Schedule II        -    Revolving Commitment Amounts
Schedule 4.3        -    Equity Interests
Schedule 4.4        -    Third Party Consents
Schedule 4.6(a)    -    Litigation and Liabilities
Schedule 4.6(b)    -    Environmental Matters
Schedule 4.8        -    Material Contracts
Schedule 4.12        -    ERISA Matters
Schedule 4.13(b)    -    Intellectual Property
Schedule 4.13(c)    -    Websites
Schedule 4.13(d)    -    Insurance
Schedule 4.16        -    Subsidiaries
Schedule 4.23        -    Station Licenses
Schedule 4.23(b)    -    Adverse Actions
Schedule 5.11(a)    -    Deposit Accounts
Schedule 5.14        -    Post-Closing Obligations
Schedule 7.1        -    Outstanding Indebtedness
Schedule 7.2        -    Existing Liens
Schedule 7.4        -    Existing Investments
Schedule 7.7        -    Affiliate Transactions


Exhibits
Exhibit A        -     Form of Revolving Credit Note
Exhibit B        -    Form of Swingline Note
Exhibit C        -     Form of Master Reaffirmation of Loan Documents
Exhibit D        -     Form of Assignment and Acceptance
Exhibit E        -     Form of Letter Agreement (Blocked Account Agreements)
Exhibit F        -     Form of Perfection Certificate
Exhibit 2.4        -    Form of Notice of Revolving Borrowing
Exhibit 2.5        -    Form of Notice of Swingline Borrowing
Exhibit 2.7        -    Form of Notice of Conversion/Continuation
Exhibit 2.20A            Form of U.S. Tax Compliance Certificate
Exhibit 2.20B            Form of U.S. Tax Compliance Certificate
Exhibit 2.20C            Form of U.S. Tax Compliance Certificate
Exhibit 2.20D            Form of U.S. Tax Compliance Certificate
Exhibit 3.1(b)(ix)    -    Form of Secretary’s Certificate
Exhibit 3.1(b)(xii)    -    Form of Officer’s Certificate
Exhibit 3.1(b)(xx)    -    Form of Solvency Certificate
Exhibit 5.1(d)        -    Form of Compliance Certificate




v



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of April 28, 2017, by and among THE E.W. SCRIPPS COMPANY, an
Ohio corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
for the Lenders (the “Administrative Agent”), as issuing bank (the “Issuing
Bank”) and as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain of the Lenders and the Former Agent entered into
that certain Revolving Credit and Term Loan Agreement dated as of December 9,
2011 (as amended, modified or supplemented from time to time through the date
hereof, the “Original Credit Agreement”), pursuant to which such Lenders
established an $88,000,000 revolving credit facility and a $212,000,000 term
loan facility in favor of the Borrower; and
WHEREAS, on November 26, 2013, the Borrower, the Former Agent and certain of the
Lenders amended and restated the Original Credit Agreement (as so amended and
restated, the “Amended Credit Agreement”) to, among other things (a) decrease
the revolving credit facility under the Original Credit Agreement to an
aggregate committed amount of up to $75,000,000 and (b) refinance all term loans
outstanding under the Original Credit Agreement using the proceeds of a
$200,000,000 term loan facility;
WHEREAS, on April 1, 2015, the Borrower, the Former Agent and certain of the
Lenders amended and restated the Amended Credit Agreement pursuant to that
certain Second Amended and Restated Revolving Credit and Term Loan Agreement
dated as of April 1, 2015 (as so amended and restated and, together with such
other amendments effected immediately prior to the date hereof, the “Existing
Credit Agreement”) to, among other things (a) increase the size of the revolving
credit facility to an aggregate committed amount of $100,000,000, (b) provide
for incremental term loan commitments in an aggregate principal amount of
$200,000,000 and (c) release certain of the collateral securing the Existing
Credit Agreement;
WHEREAS, the Former Agent has elected to resign as administrative agent under
the Existing Credit Agreement pursuant to, and in accordance with, Section 9.16;
WHEREAS, the Borrower will prepay the entire outstanding principal amount of the
Term Loans (as defined under the Existing Credit Agreement), together with all
accrued but unpaid interest thereon, with the proceeds of the Senior Notes
issued on the Closing Date;
WHEREAS, the Borrower has requested that the Former Agent, the Administrative
Agent and the Lenders party to the Existing Credit Agreement amend and restate
the Existing Credit Agreement to (a) increase the size of the revolving credit
facility to an aggregate committed amount of $125,000,000 and (b) modify the
Existing Credit Agreement in certain other respects; and, subject





--------------------------------------------------------------------------------





to the terms and conditions of this Agreement, the Former Agent, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender,
are willing to do so;
WHEREAS, the parties hereto desire to have Bank of America, N.A. (the “Added
Lender”) become a party to this Agreement in its capacity as a “Revolving Credit
Lender” to have all rights, benefits and obligations of a Revolving Credit
Lender hereunder, and the Added Lender, by executing this Agreement, desires to
become a “Revolving Credit Lender” hereunder and under the other Loan Documents
with all of the rights and benefits hereunder and thereunder, and be bound by
all of the terms and provisions (and subject to all of the obligations) of a
Revolving Credit Lender hereunder and thereunder;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Former Agent, the Administrative
Agent, the Issuing Bank and the Swingline Lender agree as follows:


2



--------------------------------------------------------------------------------






ARTICLE 1

DEFINITIONS; CONSTRUCTION

Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“2017 Indenture” means that certain Indenture dated April 28, 2017 among the
Borrower, certain subsidiaries of the Borrower, as Subsidiary Guarantors, and
U.S. Bank National Association, as Trustee, as may be amended, restated,
supplemented or otherwise modified from time to time in accordance with Section
7.15.
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Subsidiaries in exchange for any Permitted Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business acquired in connection with such Permitted Acquisition; provided that
any such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, or the
liability required under GAAP at the time of such sale to be established or
otherwise recorded in respect thereto by the Borrower or any of its
Subsidiaries.
“Activation Notice” shall have the meaning assigned to such term in Section
5.11(a).
“Added Lender” shall have the meaning assigned to such term in the seventh
WHEREAS clause hereof.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, (i) the rate per annum equal to the London interbank
offered rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR
01 (or on any successor or substitute page of such service or any successor to
such service, or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, with a maturity comparable to such Interest
Period, divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that (x) if the rate referred to


3



--------------------------------------------------------------------------------





in clause (i) is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and (y) if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in Dollars in an amount equal to the amount of such Eurodollar
Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period (and if such offered rate
referred to in this clause (y) is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement).
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. As of the
Closing Date, the Aggregate Revolving Commitment Amount is $125,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Aggregate Revolving Credit Exposure” shall mean, collectively, the Revolving
Credit Exposure of all Lenders at any time of determination.
“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue of the Borrower and its Subsidiaries for
the most recent fiscal period as shown on the income statement of the Borrower
most recently delivered pursuant to Section 5.1(a) or (b), as applicable, and
ninety (90%) of the Consolidated Total Assets; provided, that, for purposes of
determining the Aggregate Subsidiary Threshold as of the Closing Date, such
determination shall be based on the pro forma balance sheet and related pro
forma consolidated statement of income of the Borrower and its Subsidiaries
provided to the Administrative Agent pursuant to Section 3.1(xiv).
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.
“Anti-Money Laundering Laws” shall mean any and all laws, judgments, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to the Borrower or any of its Subsidiaries related to terrorism
financing or money laundering, including


4



--------------------------------------------------------------------------------





any applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Lending Office” shall mean, for each Lender and for each Type or
Class of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type or Class of Loan in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type or Class are to be made and maintained.
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on such date and Revolving LC Participation Fees, a
percentage per annum determined by reference to the applicable Senior Secured
Net Leverage Ratio in effect on such date as set forth on Schedule I attached
hereto, as adjusted and otherwise determined from time to time in accordance
with Section 2.15(a). Notwithstanding the foregoing, the Applicable Margin in
respect of any tranche of Extended Revolving Commitments or Extended Revolving
Loans made pursuant thereto shall be the applicable percentages set forth in the
relevant Extension Offer.
“Applicable Percentage” shall mean, at any date, with respect to the commitment
fee, the percentage per annum determined by reference to the applicable Senior
Secured Net Leverage Ratio in effect on such date as set forth on Schedule I
attached hereto, as adjusted and otherwise determined from time to time in
accordance with Section 2.15(a). Notwithstanding the foregoing, the Applicable
Percentage in respect of any tranche of Extended Revolving Commitments or
Extended Revolving Loans made pursuant thereto shall be the applicable
percentages set forth in the relevant Extension Offer.
“Applicable Period” shall have the meaning set forth in Section 5.1.
“Approved Bank” shall have the meaning set forth in Section 5.11(a).
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (i) a Lender, (ii) a
Lender Affiliate of a Lender or (iii) an entity or a Lender Affiliate of an
entity that administers or manages a Lender.


5



--------------------------------------------------------------------------------





“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit D attached hereto or any other form approved by
the Administrative Agent.
“Available Amount” shall mean, at any time (the “Reference Date”) an amount
equal to:
(a)    the sum of:
(i)    $100,000,000; plus
(ii)    (X) 100% of the cumulative Excess Cash Flow in respect of the Available
Amount Reference Period relating to such Reference Date minus (Y) for any Fiscal
Year for which Excess Cash Flow is being determined, the amount of such Excess
Cash Flow for such Fiscal Year that is required to prepay Term Loans pursuant to
the terms of the applicable Incremental Amendment; plus
(iii)    to the extent not already included in the calculation of Consolidated
EBITDA, and subject to Section 2.12(c), any returns in cash on Investments made
pursuant to Section 7.4(i), including, without limitation, the aggregate amount
received in cash through interest payments, principal payments, dividends or
distributions or any sale, transfer or other disposition of such Investment (in
an amount equal to the lesser of the return of capital with respect to such
Investment and the cost of such Investment, in either case, reduced (but not
below zero) by the excess, if any, of the cost of the disposition of such
Investment over the gain, if any, realized by the Borrower or its Subsidiaries,
as the case may be, in respect of such disposition); plus
(iv)    the amount of all Net Proceeds From Equity Issuance, but only to the
extent such Net Proceeds From Equity Issuance have been received by the Borrower
prior to the applicable date of determination in cash as equity that is not
Disqualified Equity Interests of the Borrower (other than any such Net Proceeds
From Equity Issuance to the extent such proceeds are utilized for an Investment
permitted pursuant to Section 7.4 or a Restricted Payment permitted pursuant to
Section 7.5, in each case not in reliance on the Available Amount); minus
(b)    the aggregate amount of all Investments made pursuant to Section 7.4(i)
and Restricted Payments made pursuant to Section 7.5(e), in each case, after the
Closing Date and prior to the Reference Date.
“Available Amount Conditions” shall mean (a) immediately before and after giving
effect to the applicable Available Amount Transaction, no Default or Event of
Default shall be continuing, (b) Liquidity (calculated on a pro forma basis
after giving effect to such Available Amount Transaction) is at least
$50,000,000, (c) after giving effect to such Available Amount Transaction, (i)
the Total Net Leverage Ratio does not exceed 5.00 to 1.00 and (ii) the Senior
Secured Net Leverage Ratio does not exceed 3.25 to 1.00, in each case,
determined on a Pro Forma Basis


6



--------------------------------------------------------------------------------





as of the last day of the Test Period, and (c) with respect to any Available
Amount Transaction in excess of $20,000,000, the Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer, together
with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount
immediately before and after giving effect to such Available Amount Transaction.
“Available Amount Reference Period” shall mean, with respect to any Reference
Date, the period commencing on March 31, 2017 and ending on Fiscal Year or
Fiscal Quarter ended immediately prior to the Reference Date and for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), as
applicable.
“Available Amount Transaction” shall mean an Investment pursuant to
Section 7.4(i) and/or a Restricted Payment pursuant to Section 7.5(e), in each
case made in reliance on the Available Amount.
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 “Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum, (iii) the Adjusted LIBO
Rate determined on a daily basis for an Interest Period of one (1) month, plus
one percent (1.00%) per annum and (iv) zero percent (0%). The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in any of the rates described above in this definition shall be effective
from and including the date such change is announced as being effective.
“Blocked Account” shall have the meaning specified in Section 5.11(a).
“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Secured Parties (or
executed by the Former Agent and such depository bank has acknowledged in
writing to the satisfaction of the Administrative Agent the resignation of the
Former Agent and the succession to such role by the Administrative Agent), and
acknowledged and agreed to by a Loan Party, in form acceptable to the
Administrative


7



--------------------------------------------------------------------------------





Agent in its sole discretion which provides the Administrative Agent with
“control” (within the meaning of the UCC) of the applicable Blocked Account.
“Borrower” shall have the meaning specified in the introductory paragraph
hereof.
“Borrowing” shall mean a borrowing consisting of (i) Revolving Loans of the same
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (ii) Term
Loans of the same Type, made, converted or continued on the same date and in the
case of Eurodollar Loans, as to which a single Interest Period is in effect, or
(iii) a Swingline Loan.
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits are carried on in the London interbank market.
“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower and its Subsidiaries, the aggregate of all expenditures made by the
Borrower or its Subsidiaries during such period that, in conformity with GAAP,
are required to be included in or reflected on the consolidated balance sheet as
a capital asset of the Borrower and its Subsidiaries, including, without
limitation, Capital Lease Obligations of the Borrower and its Subsidiaries.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash” shall mean money, currency or a credit balance of any Loan Party in any
demand deposit account located in the United States of America.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for LC Exposure or obligations of Lenders to fund participations in
respect of LC Exposure, Cash or, if the Administrative Agent and the Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.


8



--------------------------------------------------------------------------------





“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Loan Party, in each case
in its capacity as a party to such Cash Management Agreement.
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than Permitted Holders, of 50% or more
of the outstanding Common Voting Shares and any other common stock at any time
issued by the Borrower, other than the Borrower’s Class A Common Shares, or
(iii) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals who are Continuing Directors. As used herein,
“Common Voting Shares” shall mean the common Equity Interests of the Borrower
designated as Common Voting Shares. For the avoidance of doubt, Common Voting
Shares do not include the Borrower’s Class A Common Shares.
“Change in Law” shall mean the occurrence of any of the following: (i) the
adoption of any Applicable Law after the Closing Date, (ii) any change in any
Applicable Law, or any change in the administration, interpretation,
implementation or application thereof, by any Governmental Authority after the
Closing Date, or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that for purposes of this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Term Loans, New Revolving Loans, Extended Revolving Loans or Extended
Term Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, Term Loan Commitment, a Swingline
Commitment, New Revolving Commitment or Extended Revolving Commitment. Extended
Revolving Loans and Extended Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed to be in
different Classes.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.


9



--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all Property pledged as collateral security for the
Secured Obligations pursuant to the Security Documents or otherwise, and all
other Property of the Loan Parties that is now or hereafter in the possession or
control of any Lender, or on which any Lender has been granted a Lien.
Collateral does not include any Real Estate.
“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the Property
of the Loan Parties and providing the Administrative Agent access to its
Collateral.
“Collateral Related Account” shall mean all deposit, investment, collection,
clearing and concentration accounts (other than petty cash accounts, trust
accounts, payroll accounts, employee benefit accounts, the Excluded Account and
the Restricted Cash Deposit Account) into which any proceeds of Collateral are
deposited, collected or invested (including all cash and other funds on deposit
therein).
“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Commitment, Term Loan Commitment and Swingline Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Communications Act” shall mean the Communications Act of 1934, as amended, and
any similar or successor federal statute.
“Communications Laws” shall mean (i) the Communications Act and (ii) all rules,
regulations, written policies, orders and decisions of the FCC under the
Communications Act, as each may be in effect from time to time.
“Compliance Certificate” shall mean a certificate from the chief executive
officer, the chief financial officer or treasurer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d).
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis for any period, an amount equal to the sum of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in
determining Consolidated Net Income for such period and without duplication, (A)
Consolidated Interest Expense, (B) Consolidated Income Tax Expense, (C)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP, (D) all other non-cash expenses and other non-cash charges recorded
during such period (other than any non-cash charge that represents an accrual or
reserve for potential cash charges in any future period or amortization of a
prepaid cash charge that was paid in a prior period), (E) transaction fees,


10



--------------------------------------------------------------------------------





costs and expenses incurred on or within 90 days after the Closing Date in
connection with the Transactions which fees, costs and expenses do not exceed
$10,000,000 in the aggregate and are paid to Persons that are not Affiliates of
the Borrower or its Subsidiaries, (F) fees, out of pocket costs and expenses
incurred in connection with Permitted Acquisitions, dispositions, Investments,
issuances of Indebtedness or Equity Interests and Capital Expenditures permitted
hereunder (whether or not successfully consummated) and (G)(1) unusual or
nonrecurring cash charges and (2) charges or losses incurred in connection with
any corporate restructuring or integration plan in an aggregate amount for
subclauses (1) and (2) of this clause (G) not to exceed $10,000,000 in any four
consecutive Fiscal Quarters, plus (iii) the amount of “run rate” cost savings
projected by the Borrower in good faith to be realized in connection with any
Investment under Section 7.4(e) or 7.4(f), any Permitted Acquisition, in each
case to the extent permitted hereunder, committed to be taken or reasonably
expected to be taken during such period (which cost savings shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized or expected to be
realized during such period from such actions; provided that (1) a Responsible
Officer of the Borrower shall have certified to the Administrative Agent that
(x) such cost savings are reasonably identifiable and quantifiable, reasonably
anticipated to be realizable and factually supportable in the good faith
judgment of the Borrower and (y) such actions have been taken or are committed
to be taken within or are reasonably expected to be taken within 12 months after
the end of the relevant period and (2) such cost savings that are included in
this clause (iii) either (A) are of the type that would be permitted to be
included in pro forma financial statements prepared in accordance Regulation S-X
of the United States Securities and Exchange Commission or (B) do not exceed 10%
of Consolidated EBITDA for such period, minus (iv) to the extent included in
determining Consolidated Net Income for such period and without duplication, any
non-cash gain attributable to the mark to market movement in the valuation of
hedging obligations or other derivative instruments pursuant to FASB ASC 815.
“Consolidated Income Tax Expense” shall mean, for the Borrower and its
Subsidiaries determined on a consolidated basis, for any period, income tax
expense or benefit determined in accordance with GAAP for such period.
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries, for any period determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (i) interest expense and loan fees,
including capitalized and non-capitalized interest and the interest component of
Capital Lease Obligations (whether or not actually paid during such period) and
(ii) the net amount payable (minus the net amount receivable) under any Hedge
Agreements during such period (whether or not actually paid or received during
such period).
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains or losses attributable to
write-ups or write-downs of assets, (iii) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower on the
date that such Person’s assets are acquired by the Borrower or


11



--------------------------------------------------------------------------------





any Subsidiary of the Borrower, (iv) any Equity Interest of the Borrower and its
Subsidiaries in the unremitted earnings of any Person that is not a Subsidiary,
(v) the income of any Subsidiary of the Borrower that is not a Loan Party to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of any Requirement of Law or any agreement, instrument, or judgment
applicable to that Subsidiary, (vi) any impairment charges, amortization of or
immediate recognition of actuarial gains or losses, in each case, only to the
extent such items are non-cash in nature, on the Borrower’s or its Subsidiaries’
defined benefit pension plans, (vii) any gains or losses attributable to
Dispositions and (viii) to the extent reflected in the calculation of such net
income (or loss), gains or losses attributable to earn-outs or other contingent
consideration arising in connection with any acquisition permitted hereunder
(including payments required to be made under earnouts to which a seller becomes
entitled).
“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet delivered pursuant to Section 5.1(a) or (b), as applicable.
“Consolidated Total Debt” shall mean, as of any date, the difference of (a) all
Indebtedness of the Borrower and its Subsidiaries measured on a consolidated
basis as of such date, but excluding (i) Indebtedness of the type described in
subsection (xi) of the definition thereto, (ii) Indebtedness of the type
described in subsection (vi) of the definition thereto (but including any
unreimbursed drawings with respect to letters of credit to the extent such
drawing is not reimbursed within one (1) Business Day after such drawing) and
(iii) the portion of any earn-out or other deferred or purchase consideration
that is based upon the achievement of future financial or operational criteria
until any such obligation becomes due and payable and is not so paid in
accordance with the terms of the applicable agreement, minus (b) Unrestricted
Cash and Cash Equivalents of the Borrower and its Subsidiaries.
“Continuing Director” shall mean, with respect to any period, any individuals
(a) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (c) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of


12



--------------------------------------------------------------------------------





creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).
“Defaulting Lender” shall mean, subject to Section 2.23(b)(ii), any Lender that
(a) has failed to (i) fund all or any portion of any Loan within two Business
Days of the date such Loan was required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a Parent Company that has, after the Closing Date, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(b)(ii)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.


13



--------------------------------------------------------------------------------





“Disposition” shall mean the sale, lease, conveyance or other disposition of
Collateral or other Property of the Borrower or any Subsidiary of the Borrower
including, without limitation, any Sale/Leaseback Transaction; provided that,
solely for purposes of Section 2.12(c), sales or dispositions permitted pursuant
to clauses (a) and (b) of Section 7.6 shall not be deemed to be a Disposition.
“Disposition Reinvestment Amount” shall have the meaning set forth in Section
2.12(c).
“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interests that by their terms (or by the terms of any other Equity
Interests into which they are convertible or exchangeable) or otherwise (i)
mature (other than as a result of a voluntary redemption or repurchase by the
issuer of such Equity Interests) or are subject to mandatory redemption or
repurchase (other than solely for Equity Interests that are not Disqualified
Equity Interests) pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holder thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior payment in full in cash of the Obligations (other
than any Obligations which expressly survive termination, Obligations described
in clause (b) of the definition of the Obligations and indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made) and termination of the Commitments and the Letters of Credit); (ii)
are convertible into or exchangeable or exercisable for Indebtedness or any
Disqualified Equity Interests at the option of the holder thereof; (iii) may be
required to be redeemed or repurchased at the option of the holder thereof
(other than solely for Equity Interests that are not Disqualified Equity
Interests), in whole or in part, in each case specified in (i), (ii) or (iii)
above on or prior to the date that is ninety one (91) days after the later of
the Revolving Commitment Termination Date and the Term Loan Maturity Date (if
applicable); or (iv) provide for mandatory scheduled payments of dividends to be
made in cash.
“Disqualified Institutions” shall mean those Persons that are direct competitors
of the Borrower and its Subsidiaries and are primarily engaged in at least one
of the same lines of business as the Borrower and its Subsidiaries, to the
extent the same are identified in writing by the Borrower to the Administrative
Agent on the Closing Date (together with any such Persons identified in writing
by the Borrower to the Administrative Agent after the Closing Date pursuant to
Section 5.1(e)(ii)).
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.
“DQ List” shall have the meaning set forth in Section 5.1(e).
“EBITDA Percentage” shall mean, as of the date of the consummation of any sale
or disposition of assets (which may include the Equity Interests of a Subsidiary
owning the assets to be sold or otherwise disposed of) by the Borrower or any of
its Subsidiaries pursuant to clause (h) or (i) of Section 7.6, the ratio,
expressed as a percentage (rounded upwards, if necessary, to the


14



--------------------------------------------------------------------------------





next 1/100th of 1%), obtained by dividing (a) the portion of Consolidated EBITDA
attributable to such assets (or such Equity Interests) of such Person for the
most recent Test Period prior to such date by (b) Consolidated EBITDA for such
Test Period. For the avoidance of doubt, to the extent EBITDA Percentage is to
be tested on a cumulative basis over time (i.e., for more than one asset sale or
disposition after the Closing Date), the EBITDA Percentage shall be the sum of
the EBITDA Percentage for each such asset sale or disposition over the
applicable period of time (calculated in each case on an individual basis in
accordance with the prior sentence).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;
“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.  
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 10.4(h).
“Environmental Laws” shall mean any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Substances.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Substances, (iii) any actual or
alleged exposure to any Hazardous Substances, (iv) the Release or threatened
Release of any Hazardous Substances or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of


15



--------------------------------------------------------------------------------





class or designation, and all warrants, options, purchase rights, conversion or
exchange rights, voting rights, calls or claims of any character with respect
thereto.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower or any Subsidiary of the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for the purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (i) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator appointed by the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (vi) the incurrence by the Borrower, any
Subsidiary or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vii)
the receipt by the Borrower, any Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing of a Loan, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning provided in Article VIII.
“Event of Loss” shall mean (a) with respect to any Collateral or any other
Property of the Borrower or any Domestic Subsidiary, any of the following: (i)
any loss, destruction or damage of such Property; or (ii) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such asset or the requisition of
the use of such asset and (b) the occurrence of any event, condition or
circumstance pursuant to which the Borrower or any of its Domestic Subsidiaries
are or become entitled to receive amounts as a result of an insurance policy for
business interruption.


16



--------------------------------------------------------------------------------





“Event of Loss Reinvestment Amount” shall have the meaning set forth in Section
2.12(d).
“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, an amount
equal to, (a) the sum of: (i) Consolidated EBITDA for such Fiscal Year plus
(ii) the net decrease in Working Capital during such Fiscal Year minus (b) the
sum of the following (without duplication and determined on a consolidated basis
for the Borrower and its Subsidiaries): (i) Consolidated Income Tax Expense paid
in cash (less cash refunds received) during such Fiscal Year; (ii) the aggregate
Consolidated Interest Expense paid in cash during such Fiscal Year;
(iii) scheduled repayments of principal in respect of Indebtedness (for purposes
of this definition, ‘principal’ shall include the principal component of
payments for such period in respect of Capital Lease Obligations) paid in such
Fiscal Year; (iv) the amount of Permitted Acquisitions and Investments made
pursuant to Sections 7.4(e), 7.4(f) and 7.4(k) and Restricted Payments made
pursuant to Sections 7.5(b) and 7.5(c) in cash during such period (excluding the
portion, if any, of such Permitted Acquisitions, Investments and Restricted
Payments funded with (x) the proceeds of the incurrence of long term
Indebtedness, (y) the proceeds of Equity Interests or a capital contribution and
(z) the proceeds of any disposition of assets outside the ordinary course of
business or other proceeds not included in Consolidated Net Income); (v) Capital
Expenditures made during such Fiscal Year which are not financed with
Indebtedness (provided, that, to the extent the proceeds of any capital asset
that is sold or disposed of pursuant to Section 7.6(j) are used for the purpose
of acquiring replacement capital assets for those so sold or disposed of, such
replacement capital assets (to the extent they would otherwise constitute
Capital Expenditures) shall not constitute Capital Expenditures for purposes of
this clause (v)); (vi) all other items added back to Consolidated EBITDA
pursuant to (and subject to the limitations in) the definition of Consolidated
EBITDA to the extent paid in cash during such Fiscal Year and (vii) the net
increase in Working Capital during such Fiscal Year.
“Excluded Account” shall mean that certain trust account number 000134678 at
HSBC Bank which account is utilized for certain disability payments to be made
by the Borrower or its Subsidiaries.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits


17



--------------------------------------------------------------------------------





Taxes, in each case, (i) imposed as a result of such Recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its Applicable Lending Office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.26) or
(ii) such Lender changes its Applicable Lending Office, except in each case to
the extent that, pursuant to Section 2.20, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Applicable Lending Office, (c) Taxes attributable to such Recipient’s failure to
comply with Section 2.20 and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” shall have the meaning set forth in the third
“WHEREAS” clause of this Agreement.
“Extended Revolving Commitment” shall have the meaning set forth in
Section 2.28.
“Extended Revolving Loans” shall have the meaning set forth in Section 2.28.
“Extended Term Loans” shall have the meaning set forth in Section 2.28.
“Extending Revolving Credit Lenders” shall have the meaning set forth in
Section 2.28.
“Extending Term Loan Lenders” shall have the meaning set forth in Section 2.28.
“Extension” shall have the meaning set forth in Section 2.28.
“Extension Offer” shall have the meaning set forth in Section 2.28.
“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility; and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities”.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“FCC” shall mean the Federal Communications Commission or any Governmental
Authority substituted therefor.


18



--------------------------------------------------------------------------------





“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated April 4, 2017, executed
by Wells Fargo Securities, LLC, and accepted by the Borrower.
“Financial Covenants” shall mean the financial covenants set forth in Section
6.1 and Section 6.2.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower that is organized under the laws of a jurisdiction other than the
United States of America or any political subdivision thereof.
“Former Agent” shall have the meaning given such term in Section 9.16(a).
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other
than LC Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Swingline Exposure other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


19



--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor” shall mean each of the Subsidiary Loan Parties.
“Hazardous Substances” shall mean any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to public
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed by a Governmental Authority to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, or (f) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master


20



--------------------------------------------------------------------------------





agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Loan Party permitted under Section 7.10, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Loan
Party, in each case in its capacity as a party to such Hedge Agreement.
“Hedging Transaction” of any Person shall mean any transaction of such Person
that is the subject of a Hedge Agreement.
“Increased Amount Date” shall have the meaning set forth in Section 2.24.
“Incremental Amendment” shall have the meaning set forth in Section 2.24(c).
“Incur” shall mean issue, assume, enter into any Guarantee of, incur or
otherwise become liable for; and the terms “Incurs”, “Incurred” and “Incurrence”
shall have a correlative meaning; provided that any Indebtedness or Equity
Interests of a Person existing at the time such Person becomes a Subsidiary
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be Incurred by such Subsidiary at the time it becomes a Subsidiary. Any
Indebtedness issued at a discount (including Indebtedness on which interest is
payable through the issuance of additional Indebtedness) shall be deemed
incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables and obligations regarding programming rights incurred
in the ordinary course of business; provided, that for purposes of Section
8.1(g), trade payables and obligations regarding programming rights overdue by
more than 120 days shall be included in this definition except to the extent
that any of such trade payables and obligations regarding programming rights are
being disputed in good faith and by appropriate measures), (iv) all obligations
of such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit,
(vii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above and clauses (x) and (xi) below, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Disqualified Equity Interests of such
Person, but excluding any other obligations under any Equity Interests that are
not Disqualified Equity Interests, (x) Off-Balance Sheet Liabilities, and (xi)
all obligations of such Person under any Hedge Agreement. The Indebtedness of
any Person shall include the Indebtedness of any partnership in which such
Person is a general partner, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
this


21



--------------------------------------------------------------------------------





Agreement, the amount of any Indebtedness referred to in clause (xi) of the
preceding sentence shall be amounts, including any termination payments,
required to be paid to a counterparty after giving effect to any contractual
netting arrangements, and not any notional amount with regard to which payments
may be calculated.
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 10.3(b).
“Intellectual Property” shall mean (i) patents, trademarks, service marks, trade
names, logos, domain names, copyrights, designs and trade secrets, (ii)
applications for and registrations of such patents, trademarks, service marks,
trade names, logos, domain names, copyrights and designs, (iii) know-how,
inventions, whether or not patentable, computer software programs and
applications (including source code and object code), databases and data
collections, (iv) Websites and (v) any other similar type of proprietary
intellectual property right.
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three or six months; provided,
that:
(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
(iv)    no Interest Period may extend beyond (A) the Revolving Credit
Termination Date with respect to Revolving Loans or (B) the Term Loan Maturity
Date with respect to the applicable Term Loans.
“Investments” shall have the meaning as set forth in Section 7.4.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean Wells Fargo, in its capacity as issuer of Letters of
Credit, or any successor thereto.


22



--------------------------------------------------------------------------------





“Junior Securities” shall mean, collectively, (a) the Senior Notes and (b) any
Indebtedness Incurred in accordance with Section 7.1(k)(to the extent such
Indebtedness is unsecured or is secured by a Lien that ranks junior in priority
to the Liens securing the Secured Obligations) or Section 7.1(l).
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $15,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Revolving Credit
Lender shall be its Pro Rata Share of the total LC Exposure at such time.
“Lead Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust Robinson Humphrey,
Inc., Fifth Third Bank, PNC Capital Markets LLC and U.S. Bank National
Association, each in their capacity as a lead arranger.
“Lender Affiliate” shall mean, as to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with such Person. For the purposes of this
definition, “Control” shall mean the power, directly or indirectly, either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control, by contract or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” shall have the meanings correlative thereto.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include the Revolving Credit Lenders, the Term Loan
Lenders, where appropriate, the Swingline Lender and each New Lender that joins
this Agreement pursuant to Section 2.24.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).


23



--------------------------------------------------------------------------------





“License” shall mean any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted or issued by or entered into with a
Governmental Authority (including the FCC) which permits or authorizes the
acquisition, construction, ownership or operation of a Station or any part
thereof.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Liquidity” shall mean, on any date of determination, the sum of (a) the
aggregate amount of Revolving Loans that would be available to be funded to the
Borrower pursuant to Section 2.3 on the date of determination plus (b)
Unrestricted Cash and Cash Equivalents of the Borrower and the other Loan
Parties.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Subsidiary Guaranty Agreement, the Blocked Account Agreements, the
Reaffirmation of Loan Documents, the Fee Letter, all Collateral Access
Agreements, the LC Documents, the Security Documents, all Notices of Borrowing,
all Notices of Conversion/Continuation, all Compliance Certificates and any and
all other instruments, agreements, documents and writings executed by and among
any Loan Party, the Administrative Agent or any Lender, the Swingline Lender or
the Issuing Bank in connection with any of the foregoing; provided, however,
that, notwithstanding the foregoing, no Secured Hedge Agreement and no Secured
Cash Management Agreement shall constitute a Loan Document.
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean all Revolving Loans, Term Loans (if any) and Swingline Loans
in the aggregate or any of them, as the context shall require.
“Majority Revolving Credit Lenders” shall mean, at any time, Non-Defaulting
Lenders holding at least a majority in interest of the Aggregate Revolving
Commitments held by Non-Defaulting Lenders at such time or if the Revolving
Commitments have been terminated, Non-Defaulting Lenders owed or holding at
least a majority in interest of the Aggregate Revolving Credit Exposure held by
Non-Defaulting Lenders at such time.
“Majority Term Loan Lenders” shall mean, at any time, Non-Defaulting Lenders
owed or holding at least a majority in interest of the aggregate principal
amount of the Term Loans held by all Non-Defaulting Lenders at such time.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other


24



--------------------------------------------------------------------------------





event or events, act or acts, condition or conditions, occurrence or occurrences
whether or not related, a material adverse change in, or a material adverse
effect on, (i) the business, results of operations, condition (financial or
otherwise), assets, operations, liabilities (contingent or otherwise) or
properties of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to pay any of their obligations under the Loan
Documents or perform any of their obligations under the Loan Documents or (iii)
the rights and remedies of the Administrative Agent, the Issuing Bank, the
Swingline Lender, and the Lenders under any of the Loan Documents (other than as
a result of any action or inaction on the part of the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender).
“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which the Borrower or any Subsidiary of the Borrower is or becomes
a party and which are filed or required to be filed with the U.S. Securities and
Exchange Commission under Regulation S-K.
“Material Indebtedness” shall mean (a) Indebtedness evidenced by the Senior
Notes and (b) Indebtedness (other than the Loans and Letters of Credit) of the
Borrower or any of its Subsidiaries, individually or in an aggregate committed
or outstanding amount exceeding $50,000,000. For purposes of determining the
amount of attributed Indebtedness from Hedge Agreements, the “principal amount”
of any Hedge Agreements at any time shall be the Net Mark-to-Market Exposure of
such Hedge Agreements.
“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets (determined on a consolidating basis) in an
amount equal to at least 5.0% of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; or (b) revenues or net income (determined on
a consolidating basis) in an amount equal to at least 5.0% of the total revenues
or net income of the Borrower and its Subsidiaries on a consolidated basis for
the 12-month period ending on the last day of the most recent Fiscal Quarter at
such time.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.
“Minimum Extension Condition” shall have the meaning set forth in Section 2.28.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Negative Pledge” shall mean, with respect to any Real Estate, any provision of
a document, instrument or agreement (other than any Loan Document) which
prohibits, conditions or purports to prohibit or condition the creation or
assumption of any Lien on such Real Estate as


25



--------------------------------------------------------------------------------





security for Indebtedness of the Person owning such asset or any other Person;
provided, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Cash Proceeds” shall mean, with respect to any Disposition, Event of Loss
or the incurrence by the Borrower or any Subsidiary thereof of any Indebtedness
(other than the Obligations), in each case, after the Closing Date, the
aggregate amount of cash (including all insurance proceeds) received as a result
of such Disposition, Event of Loss or incurrence of such Indebtedness, net of
(x) reasonable and customary transaction costs properly attributable to such
transaction and payable by the Borrower or such Subsidiary to a non-Affiliate in
connection with such Disposition, Event of Loss or the incurrence of any
Indebtedness, including, without limitation, sales commissions and underwriting
discounts and (y) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower or such Subsidiary that are directly attributable to
such Disposition, Event of Loss or the incurrence of any such Indebtedness.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Transaction, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Transaction. “Unrealized losses” shall mean the fair market value
of the cost to such Person of replacing the subject Hedging Transaction as of
the date of determination (assuming such Hedging Transaction were to be
terminated as of that date), and “unrealized profits” shall mean the fair market
value of the gain to such Person of replacing such Hedging Transaction as of the
date of determination (assuming such Hedging Transaction were to be terminated
as of that date).
“Net Proceeds From Equity Issuance” shall mean, with respect to any issuance by
the Borrower of Equity Interests (other than Disqualified Equity Interests) to
any Person or Persons other than a Subsidiary of the Borrower, the difference
between (a) the aggregate amount of cash received in connection with such equity
issuance and (b) the aggregate amount of any reasonable and customary legal,
underwriting or other fees and expenses incurred in connection with such equity
issuance.
“New Commitments” shall have the meaning set forth in Section 2.24.
“New Lender” shall have the meaning set forth in Section 2.24.
“New Revolving Commitments” shall have the meaning set forth in Section 2.24.
“New Revolving Credit Lender” shall have the meaning set forth in Section 2.24.
“New Revolving Loan” shall have the meaning set forth in Section 2.24.
“New Term Loan Lender” shall have the meaning set forth in Section 2.24.


26



--------------------------------------------------------------------------------





“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.
“Notes” shall mean, collectively, the Revolving Credit Notes, Term Loan Notes
and the Swingline Note.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.4.
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.
“Obligations” shall mean, whether now in existence or hereafter arising, all
amounts owing by the Borrower or any other Loan Party to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document or otherwise
with respect to any Loan or Letter of Credit, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower or any other Loan Party, whether or not
a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided that with respect to any
Guarantor, the Obligations shall not include any Excluded Swap Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“Option Proceeds” shall mean all cash received by the Borrower from time to time
after December 30, 2011 upon the holders’ exercise of options to purchase common
stock of the Borrower, which options were issued by the Borrower and outstanding
prior to December 30, 2011.


27



--------------------------------------------------------------------------------





“Option Proceeds Basket Amount” shall mean, at any time of determination,
(a) the aggregate amount of Option Proceeds theretofore received by the
Borrower, minus (b) the aggregate amount, if any, of Restricted Payments made by
the Borrower or its Subsidiaries after the Prior Closing Date and prior to such
date of determination under Section 7.5(c).
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.26).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).
“Participant Register” shall have the meaning set forth in Section 10.4(e).
“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and in effect from time to time.


28



--------------------------------------------------------------------------------





“Payment Office” shall mean the office of the Administrative Agent located at
1525 W WT Harris Blvd, Charlotte, North Carolina 28262, or such other location
as to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” shall mean a certificate or certificates of the Loan
Parties in substantially the form of Exhibit F hereto.
“Permitted Acquisition” shall have the meaning set forth in Section 7.3(b).
“Permitted Acquisition Target” shall have the meaning set forth in Section
7.3(b).
“Permitted Holders” shall mean all lineal descendants of Robert Paine Scripps or
John Paul Scripps, or trusts for the benefit of such lineal descendants or their
spouses.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
(v)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and
(vi)    other short term, liquid investments approved by the Administrative
Agent.
“Permitted Liens” shall mean, as applied to any Person:


29



--------------------------------------------------------------------------------





(a)    Liens created pursuant to the Loan Documents to secure the Secured
Obligations;
(b)    (i) Liens on Real Estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books;
(c)    Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers
and materialmen incurred in the ordinary course of business for sums not yet due
or being diligently contested in good faith, if such reserve or appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;
(d)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;
(e)    Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not materially
interfere with the ordinary conduct of the business of such Person;
(f)    Deposits to secure the performance of bids, trade contracts, tenders,
sales, leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(g)    Liens on assets of the Borrower or any of its Subsidiaries existing as of
the Closing Date which are set forth on Schedule 7.2;
(h)    statutory Liens in favor of landlords with respect to inventory at leased
premises in a state that provides for statutory Liens in favor of landlords or
Liens arising under leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
(i)    [reserved];
(j)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(k)    Liens of (i) a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction and (ii) any depositary bank in connection with statutory, common
law and contractual rights of set-off and recoupment with respect to any deposit
account of the Borrower or any Subsidiary thereof, in each case, other than any
deposit account with deposits intended as cash collateral;
(l)    Liens on insurance policies and the proceeds thereof in favor of the
provider of such insurance policies securing the financing of the premiums with
respect thereto;


30



--------------------------------------------------------------------------------





(m)    leases, subleases, licenses or sublicenses on the property covered
thereby, in each case, in the ordinary course of business which do not (i)
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole or (ii) secure any Indebtedness;
(n)    Liens in favor of a seller solely on any cash earnest money deposits or
indemnity escrows made by the Borrower or any of its Subsidiaries in connection
with any letter of intent or purchase agreement with respect to any Permitted
Acquisition; and
(o)    Liens evidenced by precautionary UCC financing statements relating to
operating leases, bailments and consignments of personal property.
“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, replacement, refunding,
renewal or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, replaced, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, replacement, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.1(c), such modification,
refinancing, refunding, renewal or extension has a final stated maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) such modified, refinanced, refunded, renewed or extended Indebtedness shall
only be guaranteed by the Borrower or Subsidiaries of the Borrower that are
otherwise guarantors of the Indebtedness being modified, refinanced, refunded,
renewed or extended at the time such modification, refinancing, refund, renewal
or extension of Indebtedness occurs, (d) such modified, refinanced, refunded,
renewed or extended Indebtedness shall not be secured by any property or assets
other than the property or assets that were collateral (and then only with the
same or lesser priority) for the Indebtedness being modified, refinanced,
refunded, renewed or extended, in each case, at the time of such modification,
refinancing, refunding, renewal or extension (unless in connection with an
acquisition to the extent any additional property or assets constituting
collateral for the modified, refinanced, refunded, renewed or extended
Indebtedness also secure the Secured Obligations in accordance with the terms
herein), and (e) to the extent such Indebtedness being so modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Secured
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Secured Obligations on terms at least as
favorable, taken as a whole (as determined by the Administrative Agent), to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of


31



--------------------------------------------------------------------------------





ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Prior Closing Date” shall mean April 1, 2015.
“Pro Forma Basis” shall mean, in connection with any calculation of the Total
Net Leverage Ratio or the Senior Secured Net Leverage Ratio, the calculation
thereof after giving effect on a pro forma basis to (x) the Incurrence or
repayment of any Indebtedness after the first day of the relevant period of
eight (8) consecutive Fiscal Quarters (the “Relevant Period”) (including any
Incurrence of Indebtedness to finance a transaction or payment giving rise for
the need to make such determination) as if such Indebtedness had been Incurred
or repaid on the first day of such Relevant Period (and, in the case of
Incurrence, remains outstanding on the date of measurement), (y) the making of
any Restricted Payment, Investment or Permitted Acquisition after the first day
of the Relevant Period as if such Restricted Payment, Investment or Permitted
Acquisition had been made on the first day of such Relevant Period and (z) the
sale or other disposition of assets after the first day of the Relevant Period
as if such asset sale had been made as of the first day of such Relevant Period.
“Pro Rata Share” shall mean, with respect to (i) any Revolving Credit Lender at
any time, a percentage, the numerator of which shall be such Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Revolving Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure) and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Revolving
Commitments) and (ii) any Term Loan Lender at any time, a percentage, the
numerator of which shall be the aggregate outstanding principal amount of Term
Loans held by such Lender and the denominator of which shall be the aggregate
outstanding principal amount of all Term Loans at such time. A Lender’s Pro Rata
Share with respect to any Letter of Credit, LC Disbursement, LC Exposure,
Swingline Loan or Swingline Exposure shall be determined as to such Lender in
its capacity as a Revolving Credit Lender in accordance with clause (i) above.
“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Borrower or any Subsidiary
(including, without limitation, any surface water thereon or adjacent thereto,
and soil and groundwater thereunder).
“Reaffirmation of Loan Documents” shall mean a Master Reaffirmation of Loan
Documents in substantially the form of Exhibit C attached hereto.
“Real Estate” means a parcel (or group of related parcels) of real property
owned by the Borrower or any Subsidiary of the Borrower.
“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.


32



--------------------------------------------------------------------------------





“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (i)
the aggregate outstanding Revolving Commitments at such time (or if the Lenders
have no Revolving Commitments outstanding, then Lenders holding more than 50% of
the Revolving Credit Exposure) and (ii) the aggregate outstanding principal
amount of the Term Loans, if any, at such time. The Commitments and Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Requirement of Law” for any Person shall mean the Organizational Documents of
such Person, and any Applicable Law (including the Communications Laws), or
determination of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of a Person or such other representative of a Person as may
be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the Financial Covenants and
Compliance Certificate, Responsible Officer shall mean only the chief financial
officer or the treasurer of the Borrower or such other officer of the Borrower
as may be agreed to in writing by the Administrative Agent.
“Restricted Cash Deposit Account” shall mean that certain restricted cash
deposit held by the Borrower’s insurance carrier so long as maintenance of such
account is necessary to provide financial assurance to such insurance carrier of
the Borrower’s ability to fulfill certain obligations with respect to cash
requirements associated with workers compensation self-insurance.


33



--------------------------------------------------------------------------------





“Restricted Payment” shall have the meaning set forth in Section 7.5.
“Revolving Commitment” shall mean (a) with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans to the Borrower
and to acquire participations in Letters of Credit and Swingline Loans in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II, or in the case of a Person becoming a Lender after
the Closing Date through an assignment of an existing Revolving Commitment, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance or joinder agreement, as applicable, executed by such Person, (b) any
New Revolving Commitment of a New Revolving Credit Lender to make New Revolving
Loans to the Borrower and to acquire participations in Letters of Credit and
Swingline Loans in an aggregate principal amount not exceeding such New
Revolving Credit Lender’s New Revolving Commitment or (c) any Extended Revolving
Commitment of an Extending Revolving Credit Lender to make Extended Revolving
Loans to the Borrower and to acquire participations in Letters of Credit and
Swingline Loans in an aggregate principal amount not exceeding such Extending
Revolving Credit Lender’s Extended Revolving Commitment, as the context may
require, in each case, as such commitment may be subsequently increased or
decreased pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) April 27,
2022 (or, solely with respect to any Extended Revolving Loans, the termination
date for the related Extended Revolving Commitments), (ii) the date on which the
Revolving Commitments are terminated pursuant to Section 2.8 and (iii) the date
on which all Revolving Loans outstanding under this Agreement have been declared
or have automatically become due and payable (whether by acceleration or
otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
“Revolving Credit Lender” shall mean each Lender with a Revolving Commitment
(including the Added Lender) or, to the extent the Revolving Commitments have
been terminated, a Revolving Loan or other Revolving Credit Exposure.
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.
“Revolving LC Participation Fee” shall have the meaning set forth in
Section 2.14(c).
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.


34



--------------------------------------------------------------------------------





“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, and any successor thereto.
“Sale/Leaseback Transaction” shall have the meaning set forth in Section 7.9.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
between or among any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” shall mean any Hedge Agreement between or among any
Loan Party and any Hedge Bank.
“Secured Obligations” shall mean, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Issuing Bank, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.5, any other holder from time to time of any of any
Secured Obligations and, in each case, their respective successors and permitted
assigns.
“Security Agreement” shall mean the Amended and Restated Pledge and Security
Agreement dated as of the Prior Closing Date among the Loan Parties and the
Administrative Agent, as amended or otherwise modified on the Closing Date
pursuant to the Reaffirmation of Loan Documents.
“Security Documents” shall mean, collectively, the Security Agreement, all UCC‑1
financing statements, all intellectual property security agreements and any
other document, instrument or agreement granting a Lien on the Collateral as
security for the Secured Obligations.
“Senior Notes” shall mean the $400.0 million in aggregate principal amount of
5.125% senior unsecured notes due 2025 issued under the 2017 Indenture.


35



--------------------------------------------------------------------------------





“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date that is secured by a Lien on any
assets (including Equity Interests) of the Borrower and/or its Subsidiaries to
(ii) the quotient of: (x) Consolidated EBITDA for the eight (8) consecutive
Fiscal Quarters ending on or immediately prior to such date divided by (y) two
(2).
“Station” shall mean (a) each television or radio station identified as such on
Schedule 4.23 and (b) any television or radio station the Licenses of which are
owned or held by the Borrower or any of its Subsidiaries on or after the Closing
Date.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
“Subsidiary Guaranty Agreement” shall mean the Amended and Restated Subsidiary
Guaranty Agreement, dated as of the Prior Closing Date, made by each Guarantor
listed on the signature pages thereof in favor of the Administrative Agent, as
amended or otherwise modified on the Closing Date pursuant to the Reaffirmation
of Loan Documents.
“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.12.
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement and “Subsidiary Loan Parties” means
each such Subsidiary, collectively.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment, if any, of the Swingline
Lender to make Swingline Loans. As of the Closing Date, the Swingline Commitment
is $10,000,000.
“Swingline Exposure” shall mean, with respect to each Revolving Credit Lender,
the principal amount of the Swingline Loans in which such Lender is legally
obligated either to


36



--------------------------------------------------------------------------------





make a Base Rate Loan or to purchase a participation in accordance with Section
2.5, which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.
“Swingline Lender” shall mean Wells Fargo.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
“Swingline Rate” shall mean, for any Interest Period, the Base Rate in effect
from time to time plus the Applicable Margin with respect to Base Rate Revolving
Loans.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to FASB ASC 840 and (ii) the lessee will be entitled to various tax and
other benefits ordinarily available to owners (as opposed to lessees) of like
property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Loan” shall have the meaning set forth in Section 2.24 hereof and shall
include each series thereof and, to the extent the Borrower elects to extend
Term Loans under Section 2.28, each tranche of Extended Term Loans.
“Term Loan Commitment” shall have the meaning set forth in Section 2.24.
“Term Loan Facility” shall mean the extensions of credit hereunder, if any, from
time to time in the form a Term Loan made by the Term Loan Lenders.
“Term Loan Lender” shall mean each Lender holding an outstanding Term Loan.
“Term Loan Maturity Date” shall mean the earlier of (i) the date specified in
the Incremental Amendment applicable to a Term Loan (or, solely with respect to
any Extended Term Loans, the maturity date for such Extended Term Loans) and
(ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).


37



--------------------------------------------------------------------------------





“Term Loan Note” shall mean a promissory note of the Borrower payable to the
order of a requesting Term Loan Lender in the principal amount of such Term Loan
Lender’s Term Loan Commitment, if any, or the aggregate outstanding amount of
Term Loans, if any, held by such Term Loan Lender (or both, as the context may
require), in substantially the form of Exhibit C.
“Test Period” shall mean, at any date of determination, the most recently
completed eight (8) consecutive Fiscal Quarters ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 5.1(a) or (b).
“Total Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Debt as of such date to (ii) the quotient of:
(x) Consolidated EBITDA for the eight (8) consecutive Fiscal Quarters ending on
or immediately prior to such date divided by (y) two (2).
“Trade Date” shall have the meaning set forth in Section 10.4(h).
“Transaction Documents” shall mean, individually and collectively, the Loan
Documents, the 2017 Indenture and the Senior Notes and all other agreements,
documents or instruments executed in connection with the Transactions.
“Transactions” shall mean, individually and collectively, the issuance of the
Senior Notes on the Closing Date, the prepayment in full of the Term Loans (as
defined in the Existing Credit Agreement), the initial Borrowing of Revolving
Loans (if any) and issuance of Letters of Credit on the Closing Date, and the
payment of all fees, costs and expenses in connection with the foregoing.
“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.
“Unrestricted Cash and Cash Equivalents” shall mean, on any date of
determination, all Cash (excluding, for purposes of clarity, any amounts
available to be drawn or funded under lines of credit or other debt facilities,
including, without, limitation, revolving loans) and all cash equivalents owned
by the Loan Parties, in each case, on the date of determination; provided
however, that amounts calculated under this definition shall exclude any amounts
that would not be considered


38



--------------------------------------------------------------------------------





“cash” or “cash equivalents” under GAAP or “cash” or “cash equivalents” as
recorded on the books of the Loan Parties; provided, further, that amounts and
cash equivalents included under this definition shall (i) be included only to
the extent such amounts or cash equivalents are (A) not subject to any Lien or
other restriction or encumbrance of any kind (other than Liens (x) arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights so long as such liens and rights are
not being enforced or otherwise exercised and (y) in favor of Administrative
Agent) and (B) subject to a perfected Lien in favor of the Administrative Agent
and (ii) exclude any amounts held by the Loan Parties in escrow, trust or other
fiduciary capacity for or on behalf of a client of the Borrower, any Subsidiary
or any of their respective Affiliates.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii)(B)(iii).
“Websites” shall mean, as to any Person, any and all Internet websites owned,
operated or licensed by or for the benefit of such Person, including any content
contained thereon or related thereto (but excluding any content that is not
produced by or on behalf of such Person).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
“Working Capital” shall mean, at any time of determination, (a) the consolidated
current assets (other than cash and Permitted Investments) of the Borrower and
its Subsidiaries at such time minus (b) the consolidated current liabilities of
the Borrower and its Subsidiaries at such time, but excluding any current
portion of long term debt.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority


39



--------------------------------------------------------------------------------





from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”, a “Term Loan” or a “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan”
or a “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing” or a “Term Loan Borrowing”) or by Type (e.g. “Eurodollar Borrowing”)
or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that (a) obligations relating to a lease that were (or
would be) classified and accounted for by Borrower and its Subsidiaries as an
operating lease under GAAP as in effect on the Closing Date shall continue to be
classified and accounted for as obligations relating to an operating lease and
not as a capitalized lease notwithstanding Accounting Standards Codification 840
or Accounting Standards Codification 842 or any implementation thereof, and (b)
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend the Total Net Leverage Ratio or the Senior Secured Net Leverage Ratio to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of the Total Net Leverage Ratio or the Senior Secured Net Leverage
Ratio, as applicable (or if the Administrative Agent notifies the Borrower that
the Required Lenders wish to amend the Total Net Leverage Ratio or the Senior
Secured Net Leverage Ratio for such purpose), then the Borrower’s calculation of
the Total Net Leverage Ratio or the Senior Secured Net Leverage Ratio and/or
compliance with the Financial Covenants, as applicable, shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or the Total Net
Leverage Ratio or the Senior Secured Net Leverage Ratio and/or the Financial
Covenants, as applicable, is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under FASB ASC 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.

Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other


40



--------------------------------------------------------------------------------





document herein shall be construed as referring to such agreement, instrument or
other document as it was originally executed or as it may from time to time be
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “hereof”, “herein”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
To the extent that any of the representations and warranties contained in
Article IV under this Agreement is qualified by “Material Adverse Effect”, then
the qualifier “in all material respects” contained in Section 3.2 and the
qualifier “in any material respect” contained in Section 8.1(c) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.    General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Revolving Credit Lenders hereby
establish in favor of the Borrower a revolving credit facility pursuant to which
each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower during the Availability
Period in accordance with Section 2.3, (ii) the Issuing Bank agrees to issue
Letters of Credit during the Availability Period in accordance with Section
2.22, (iii) the Swingline Lender agrees to make Swingline Loans during the
Availability Period in accordance with Section 2.5 and (iv) each Revolving
Credit Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect.

Section 2.2.    Term Loans. To the extent any Term Loan Commitment is provided
to the Borrower pursuant to the terms and conditions of Section 2.24, the Term
Loan Lenders will


41



--------------------------------------------------------------------------------





make the applicable Term Loan available to the Borrower on, and subject to, the
terms and conditions of the applicable Incremental Amendment.

Section 2.3.    Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Loans,
ratably in proportion to its Pro Rata Share, to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the Aggregate Revolving
Credit Exposure exceeding the Aggregate Revolving Commitment Amount. During the
Availability Period, subject to satisfaction of the conditions precedent set
forth herein, the Borrower shall be entitled to borrow, prepay and reborrow
Revolving Loans in accordance with the terms and conditions of this Agreement;
provided that the Borrower may not borrow or reborrow should there exist a
Default or Event of Default at the time of the proposed Borrowing.

Section 2.4.    Procedure for Borrowings.
(a)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.4 (a “Notice of Revolving Borrowing”) (x)
prior to 11:00 a.m. on the requested date of each Base Rate Borrowing and (y)
prior to 11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day), (iii) the Type of
such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period).
Promptly following the receipt of a Notice of Revolving Borrowing in accordance
herewith, the Administrative Agent shall advise each Revolving Credit Lender of
the details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.
(b)    Each Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request; provided that the Borrower may elect
different options with respect to different portions of the affected Borrowing
in accordance with Section 2.7(a) below. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $1,000,000 or a larger multiple of
$500,000, and there shall be no minimum aggregate principal amount or minimum
increment for Base Rate Borrowings. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed six (6).

Section 2.5.    Swingline Commitment.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.


42



--------------------------------------------------------------------------------





The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.
(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.5 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. on the requested date of such
Swingline Loan.
(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Credit
Lenders (including the Swingline Lender) to make Base Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan. Each Revolving
Credit Lender will make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Swingline
Lender in accordance with Section 2.6, which will be used solely for the
repayment of such Swingline Loan.
(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Credit Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Revolving Credit Lender shall promptly transfer, in immediately
available funds, the amount of its participating interest to the Administrative
Agent for the account of the Swingline Lender. If such Swingline Loan bears
interest at a rate other than the Base Rate, such Swingline Loan shall
automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
(e)    Each Revolving Credit Lender’s obligation to make a Base Rate Loan
pursuant to Section 2.5(c) or to purchase the participating interests pursuant
to Section 2.5(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default, the
failure of the


43



--------------------------------------------------------------------------------





Borrower to satisfy any other condition set forth in Section 3.2 hereof or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Revolving Credit Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof (i) at the Federal Funds Rate until the second Business Day after such
demand and (ii) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section
2.5, until such amount has been purchased in full.
(f)    If the Revolving Commitment Termination Date shall have occurred in
respect of any tranche of Revolving Commitments at a time when another tranche
or tranches of Revolving Commitments is or are in effect with a later Revolving
Commitment Termination Date, then on the earliest occurring Revolving Commitment
Termination Date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such Revolving Commitment
Termination Date); provided however, that if on the occurrence of such earliest
Revolving Commitment Termination Date (after giving effect to any repayments of
Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.22(j)), there shall exist sufficient unutilized
Extended Revolving Commitments so that the respective outstanding Swingline
Loans could be incurred pursuant the Extended Revolving Commitments which will
remain in effect after the occurrence of such Revolving Commitment Termination
Date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments, and
such Swingline Loans shall not be so required to be repaid in full on such
earliest Revolving Commitment Termination Date. Commencing with the Revolving
Commitment Termination Date of any tranche of Revolving Commitments, the
Swingline Commitment shall be agreed with the Revolving Credit Lenders under the
extended tranches.

Section 2.6.    Funding of Borrowings.
(a)    Each Revolving Credit Lender will make available (i) each Eurodollar Loan
to be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 11:00 a.m. to the Administrative Agent at the
Payment Office and (ii) each Base Rate Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 3:00
p.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.5. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the


44



--------------------------------------------------------------------------------





close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
(b)    [reserved].
(c)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing (or, in
the case of Base Rate Loans, prior to 3:00 p.m. on the date of such Borrowing)
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower (but shall have
no obligations to make available to the Borrower) on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
(d)    All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.7. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.
(b)    To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/


45



--------------------------------------------------------------------------------





Continuation”) that is to be converted or continued, as the case may be, (x)
prior to 10:00 a.m. on the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.4(b).
(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8.    Optional Reduction and Termination of Commitments.
(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.8 shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC


46



--------------------------------------------------------------------------------





Commitment shall result in a proportionate reduction (rounded to the next lowest
integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.

Section 2.9.    Repayment of Loans.
(a)    The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
(b)    The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.
(c)    Subject to Section 2.24, the Borrower will repay the Term Loans in
accordance with the terms and conditions set forth in the applicable Incremental
Amendment.

Section 2.10.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
(a)    At the request of any Lender (including the Swingline Lender) at any
time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and/or a Term Loan Note, as the case may be, and, in the
case of the Swingline Lender only, a Swingline Note, payable to the order of
such Lender.

Section 2.11.    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty (other than as set forth in Section 2.14(d)), by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, 11:00 a.m. on the date


47



--------------------------------------------------------------------------------





of such prepayment, and (iii) in the case of Swingline Borrowings, prior to
11:00 a.m. on the date of such prepayment. Each such notice shall be irrevocable
and shall specify the proposed date of such prepayment and the principal amount
of each Borrowing or portion thereof to be prepaid. Prepayments of Base Rate
Borrowings or Eurodollar Borrowings shall be in minimum amounts of $1,000,000
and in integral multiples of $500,000. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Eurodollar
Loan shall be made in an amount not less than $1,000,000 or a larger multiple of
$500,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing. Notwithstanding the foregoing, (i) the Borrower shall
not make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swingline Loans then outstanding is zero and (ii) in the case of
a prepayment of a Term Loan, each prepayment shall be applied as provided in the
Incremental Amendment applicable to such Term Loan.

Section 2.12.    Mandatory Repayments.
(a)    [Reserved]
(b)    If the Borrower or any Subsidiary shall incur any Indebtedness after the
Closing Date (other than Indebtedness permitted under Section 7.1), one hundred
percent (100%) of the Net Cash Proceeds received by the Borrower or such
Subsidiary from such incurrence shall be paid to the Administrative Agent on the
date of receipt of the proceeds thereof by the Borrower or such Subsidiary as a
mandatory payment of the Loans. All such payments shall be applied to the
Obligations in the order set forth in Section 2.12(g) below. Nothing in this
Section 2.12(b) shall authorize the Borrower or any Subsidiary to incur any
Indebtedness except to the extent permitted by this Agreement.
(c)    One hundred percent (100%) of the Net Cash Proceeds from any Disposition
by any Loan Party made after the Closing Date which (together with the Net Cash
Proceeds from all other Dispositions which were not reinvested in accordance
with the following sentence) exceed $50,000,000 in the aggregate, shall be paid
to the Administrative Agent on the date of receipt thereof by such Loan Party as
a mandatory payment of the Obligations. Notwithstanding the foregoing and
provided no Default or Event of Default has occurred and is continuing on the
date of such Disposition or on the date of, or any date after such Disposition
and prior to, any reinvestment permitted pursuant to this clause (c)(i), such
Loan Party shall not be required to pay such Net Cash Proceeds to the
Administrative Agent for payment of the Obligations to the extent such Loan
Party reinvests such Net Cash Proceeds (the “Disposition Reinvestment Amount”),
in productive assets of a kind then used or usable in the business of the Loan
Parties, within one (1) year after the date of such Disposition (provided that
such one (1) year period will be extended by an additional one hundred
seventy-five (175) days if such Loan Party has committed (and only for so long
as such


48



--------------------------------------------------------------------------------





commitment is not cancelled or terminated), prior to the date that is one (1)
year after the date of such Disposition, pursuant to a legally binding written
agreement to reinvest the Disposition Reinvestment Amount in productive assets
of a kind then used or usable in the business of the Loan Parties during such
additional one hundred seventy-five (175) day period); provided that pending any
such reinvestment, such Disposition Reinvestment Amount shall be held at all
times prior to such reinvestment in a deposit account subject to a Blocked
Account Agreement. In the event that the Disposition Reinvestment Amount is not
reinvested by the applicable Loan Party as permitted pursuant to the foregoing
sentence within the time periods provided, or a Default or Event of Default
occurs prior to such reinvestment, the Borrower shall immediately pay such
Disposition Reinvestment Amount to the Administrative Agent as a mandatory
payment of the Obligations.
All payments made in accordance with this clause (c) shall be applied to the
Obligations in the order set forth in Section 2.12(g). Nothing in this clause
(c) shall authorize the Borrower or any Subsidiary to effect any Disposition
except to the extent permitted by this Agreement.
(d)    With respect to any Event of Loss of any Loan Party occurring on or after
the Closing Date, one hundred percent (100%) of the Net Cash Proceeds from any
such Event of Loss which (together with the Net Cash Proceeds from all other
Events of Loss which were not reinvested in accordance with the following
sentence) exceed $10,000,000 in the aggregate, shall be paid to the
Administrative Agent on the date of receipt thereof by such Loan Party as a
mandatory payment of the Obligations. Notwithstanding the foregoing and provided
no Default or Event of Default has occurred and is continuing on the date of
such Event of Loss or on the date of, or any date after such Event of Loss and
prior to, any reinvestment pursuant to this clause (d), such Loan Party shall
not be required to pay such Net Cash Proceeds to the Administrative Agent for
payment of the Obligations to the extent such Loan Party reinvests such Net Cash
Proceeds (the “Event of Loss Reinvestment Amount”), to repair or replace the
assets subject to such Event of Loss, within one (1) year after the date of such
Event of Loss (provided that such one (1) year period will be extended by an
additional one hundred seventy-five (175) days if such Loan Party has committed
(and only for so long as such commitment is not cancelled or terminated), prior
to the date that is one (1) year after the date of such Event of Loss, pursuant
to a legally binding written agreement to reinvest the Event of Loss
Reinvestment Amount in productive assets of a kind then used or usable in the
business of the Loan Parties during such additional one hundred seventy-five
(175) day period); provided that pending any such reinvestment, such Event of
Loss Reinvestment Amount shall be held at all times prior to such reinvestment
in a deposit account subject to a Blocked Account Agreement. In the event that
the Event of Loss Reinvestment Amount is not reinvested by such Loan Party as
permitted by the foregoing sentence within the time periods provided or a
Default or Event of Default occurs prior to such reinvestment, the Borrower
shall immediately pay such Event of Loss Reinvestment Amount to the
Administrative Agent as a mandatory payment of the Obligations. All payments
made in accordance with this clause (d) shall be applied to the Obligations in
the order set forth in Section 2.12(g).
(e)    [Reserved].
(f)    [Reserved].


49



--------------------------------------------------------------------------------





(g)    Any payment due hereunder shall be applied first, to repay the principal
installments of the Term Loans if and to the extent provided for in the
applicable Incremental Amendment, second, to repay outstanding Swingline Loans
and third to repay outstanding Revolving Loans. Notwithstanding the foregoing,
if an Event of Default exists, all Net Cash Proceeds shall be applied in the
manner set forth in Section 2.27(b). The Aggregate Revolving Commitments of all
Lenders shall not be permanently reduced by the amount of any payment of the
Swingline Loans or Revolving Loans due under this Section 2.12.

Section 2.13.    Interest on Loans.
(a)    The Borrower shall pay interest on each (i) Base Rate Loan at the Base
Rate in effect from time to time, and (ii) Eurodollar Loan, at the Adjusted LIBO
Rate for the applicable Interest Period in effect for such Loan, plus, in each
case, the Applicable Margin, with respect to such Type and Class of Loan in
effect from time to time.
(b)    The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.
(c)    Notwithstanding clauses (a) and (b) above, if an Event of Default under
Section 8.1(a), 8.1(b), 8.1(h) or 8.1(i) has occurred and is continuing, the
Borrower shall pay interest (“Default Interest”) with respect to all Eurodollar
Loans at the rate per annum equal to 2.0% above the otherwise applicable
interest rate for such Eurodollar Loans for the then-current Interest Period
until the last day of such Interest Period, and thereafter, and with respect to
all Base Rate Loans and all other Obligations hereunder (other than Loans), at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for Base Rate Loans.
(d)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Term Loan Maturity Date,
as the case may be. Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs three months, after the initial date of such
Interest Period, and on the Revolving Commitment Termination Date or the Term
Loan Maturity Date, as the case may be, in each case in arrears. Interest on
each Swingline Loan shall be payable monthly in arrears. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.
(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


50



--------------------------------------------------------------------------------






Section 2.14.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee, which shall accrue at the
Applicable Percentage per annum on the average daily amount of the unused
Revolving Commitment of such Lender during the Availability Period. For purposes
of computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure, but not Swingline Exposure of such
Lender.
(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Revolving Credit Lender, a letter of credit fee with respect to
its participation in each Letter of Credit (a “Revolving LC Participation Fee”),
which shall accrue at a rate per annum equal to the Applicable Margin for
Eurodollar Revolving Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a facing fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the interest rate on
the Loans is increased to the Default Interest pursuant to Section 2.13(c), the
rate per annum used to calculate the letter of credit fee pursuant to clause (i)
above shall automatically be increased by an additional 2% per annum.
(d)    [reserved].
(e)    Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each Fiscal Quarter, in each case
commencing on the last day of the Fiscal Quarter ending after the Closing Date,
and on the Revolving Commitment Termination Date (and if later, the date the
Loans and LC Exposure shall be repaid in their entirety); provided, that any
such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.

Section 2.15.    Computation of Applicable Margin, Applicable Percentage,
Interest and Fees.
(a)    The Applicable Margin and the Applicable Percentage with respect to
Revolving Loans and Revolving LC Participation Fees shall be determined and
adjusted quarterly on the date that is two Business Days after the date on which
the Borrower provides the Compliance


51



--------------------------------------------------------------------------------





Certificate in accordance with Section 5.1(d); provided, however that (i) the
Applicable Percentage and the Applicable Margin with respect to Revolving Loans
and Revolving LC Participation Fees from the Closing Date until the date that is
two Business Days after the delivery of the Compliance Certificate required to
be delivered hereunder pursuant to Section 5.1(d) for the Fiscal Quarter ending
following the Closing Date, shall be at Level IV (as set forth in Schedule I),
and, thereafter, such level shall be determined by the then current Senior
Secured Net Leverage Ratio, and (ii) if the Borrower fails to provide the
Compliance Certificate by the date such certificate is required to be delivered
under Section 5.1(d), the Applicable Percentage and the Applicable Margin with
respect to Revolving Loans and Revolving LC Participation Fees from such date
shall be at Level I until such time as an appropriate Compliance Certificate is
provided, whereupon the level shall be determined by the then current Senior
Secured Net Leverage Ratio.
(b)    All computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16.    Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Majority
Revolving Credit Lenders and/or the Majority Term Loan Lenders, as the case may
be, that the Adjusted LIBO Rate does not adequately and fairly reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Loans for
such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.

Section 2.17.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the


52



--------------------------------------------------------------------------------





Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.18.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of the Adjusted LIBO Rate hereunder against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Bank or the London interbank market
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Bank or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.


53



--------------------------------------------------------------------------------





(b)    If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Revolving Commitment of such Lender or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Bank the Borrower shall promptly pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender, the Issuing Bank or such other Recipient
setting forth the amount or amounts necessary to compensate such Lender, the
Issuing Bank, such other Recipient or any of their respective holding companies,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender, the Issuing Bank or such other Recipient, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender, the Issuing Bank or such
other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Issuing Bank’s or such other
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender, the Issuing Bank or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, the Issuing Bank or such other Recipient, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Bank’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.19.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal


54



--------------------------------------------------------------------------------





amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Loan. A certificate setting forth:
(i) any additional amount payable under this Section 2.19 and (ii) in reasonable
detail the basis of the calculation of such additional amount, submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.

Section 2.20.    Taxes.
(a)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes the Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate (i) as to the
amount of such payment or liability and (ii) setting forth in reasonable detail
the basis of the calculation of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes


55



--------------------------------------------------------------------------------





attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.4(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall, to the extent
available to the Borrower or such other Loan Party, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(g)(ii)(A), 2.20(g)(ii)(B) and 2.20(g)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
Without limiting the generality of the foregoing,
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


56



--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)     executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20B or
Exhibit 2.20C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20D on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply


57



--------------------------------------------------------------------------------





with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying


58



--------------------------------------------------------------------------------





as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.19 or Section 2.20, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.18, Section 2.19 and Section 2.20 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    [reserved].
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements that would result in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or
Disqualified Institution) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


59



--------------------------------------------------------------------------------





(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 2.22.    Letters of Credit.
(a)    During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Revolving Credit Lenders pursuant to Section 2.22(d) and
(e), agrees to issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower or its Subsidiaries on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount of at least $100,000; (iii) the Borrower may not request
any Letter of Credit, if, after giving effect to such issuance (A) the aggregate
LC Exposure would exceed the LC Commitment or (B) the Aggregate Revolving Credit
Exposure would exceed the Aggregate Revolving Commitment Amount then in effect
and (iv) the Borrower shall not request, and the Issuing Bank shall have no
obligation to issue, any Letter of Credit the proceeds of which would be made
available to any Person (I) to fund any activity or business of or with any
Sanctioned Person or in any Sanctioned Countries, that, at the time of such
funding, is the subject of any Sanctions or (II) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
each Letter of Credit equal to such Revolving Credit Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance with respect to all other Letters of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.
(b)    To request the issuance of a Letter of Credit or any amendment, renewal
or extension of an outstanding Letter of Credit, the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such


60



--------------------------------------------------------------------------------





Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
(c)    At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Credit
Lenders to make a Base Rate Revolving Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 shall not be applicable. The Administrative Agent shall notify the
Revolving Credit Lenders of such Borrowing in accordance with Section 2.4, and
each Revolving Credit Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.
(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Credit Lender (other than the
Issuing Bank) shall be obligated to


61



--------------------------------------------------------------------------------





fund the participation that such Lender purchased pursuant to subsection (a) in
an amount equal to its Pro Rata Share of such LC Disbursement on and as of the
date which such Base Rate Borrowing should have occurred. Each Revolving Credit
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. On the date that such participation is required to be
funded, each Revolving Credit Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank. Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
(f)    To the extent that any Revolving Credit Lender shall fail to pay any
amount required to be paid pursuant to paragraphs (d) or (e) of this Section on
the due date therefor, such Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.13(c).
(g)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Majority Revolving Credit Lenders demanding that its reimbursement obligations
with respect to the Letters of Credit be Cash Collateralized pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to Letters of Credit shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or notice of
any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this paragraph. Other than any
interest earned on the investment of such


62



--------------------------------------------------------------------------------





deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Majority Revolving Credit Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to Letters of Credit as a result of the occurrence of
an Event of Default, such Cash Collateral so posted (to the extent not so
applied as aforesaid), including interest and profits, if any, on any such
investments, as aforesaid, shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
(h)    Promptly following the end of each calendar quarter, the Issuing Bank
shall deliver (through the Administrative Agent) to each Lender and the Borrower
a report describing the aggregate Letters of Credit outstanding at the end of
such Fiscal Quarter. Upon the request of any Lender from time to time, the
Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)    Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)    Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
(iv)    Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
(v)    Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a


63



--------------------------------------------------------------------------------





legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or
(vi)    The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)    If the Revolving Commitment Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if one or more other tranches of Revolving Commitments in respect of
which the Revolving Commitment Termination Date shall not have occurred are then
in effect, such Letters of Credit shall automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein pursuant to Section 2.22(a) and to
make Revolving Loans and payments in respect thereof pursuant to Sections
2.22(d) and 2.22(e)) under (and ratably participated in by Lenders pursuant to)
the Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.22(g). If, for any reason, such Cash Collateral is not provided or the
reallocation does not occur, the Revolving Credit Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit. Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
Revolving Commitment Termination Date with respect to a given tranche of


64



--------------------------------------------------------------------------------





Revolving Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Revolving Commitment Termination Date. Commencing with
the Revolving Commitment Termination Date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the
Revolving Credit Lenders under the extended tranches.
(k)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to Applicable Laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

Section 2.23.    Cash Collateral; Defaulting Lenders.
(a)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.23(b)(i)(D) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.
(i)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ LC Exposure, to
be applied pursuant to clause (ii) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.23 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund its LC Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


65



--------------------------------------------------------------------------------





(iii)    Cash collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.23(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (B) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.23(b) the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
(b)    (i)    Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(A)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders, Majority Revolving Credit Lenders
and Majority Term Loan Lenders.
(B)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.23(a); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.23(a); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent


66



--------------------------------------------------------------------------------





jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments
without giving effect to Section 2.23(b)(i)(D). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(C)
(I)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.14(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(II)    Each Defaulting Lender shall be entitled to receive Revolving LC
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.23(a).
(III)    With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (II) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure that has
been reallocated to such Non-Defaulting Lender pursuant to clause (D) below, (y)
pay to the Issuing Bank, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(D)    All or any part of such Defaulting Lender’s LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders with Revolving
Commitments in accordance with their respective Pro Rata Share (calculated
without regard to such Defaulting Lender’s Commitment) but only to


67



--------------------------------------------------------------------------------





the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(E)    If the reallocation described in clause (D) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.23(a).
(i)    If the Borrower, the Administrative Agent, the Swingline Lender and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.23(b)(i)(D)), whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(ii)    So long as any Lender is a Defaulting Lender, (A) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(B) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

Section 2.24.    Incremental Facilities.
(a)    The Borrower may from time to time on or after the Closing Date, by
written notice to the Administrative Agent, request (i) an increase to the
existing Revolving Commitments (any such increase, the “New Revolving
Commitments”) and/or (ii) the establishment of one or more term loan commitments
hereunder (the “Term Loan Commitments” and, collectively with any New Revolving
Commitments, the “New Commitments” and each, individually, a “New Commitment”),
in any case, by an amount not in excess of the sum of (x) from and after the
Closing


68



--------------------------------------------------------------------------------





Date, $75,000,000 in the aggregate plus (y) the aggregate principal amount of
additional New Commitments so long as, on a Pro Forma Basis (assuming, in the
case of any New Commitments, that the entire amount of such New Revolving
Commitments and Term Loan Commitments were fully funded on the effective date of
such increase and excluding the cash proceeds received by the Borrower in
respect of any such New Commitments) and after giving effect to any Permitted
Acquisitions consummated in connection therewith, the Senior Secured Net
Leverage Ratio does not exceed 3.50 to 1.00. Each such notice shall specify (i)
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
the New Commitments shall be effective, which shall be a date not less than
fifteen (15) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent) and (ii) the identity of each Lender or other Person
reasonably acceptable to the Administrative Agent (such other Person, a “New
Revolving Credit Lender” or “New Term Loan Lender,” as applicable, and
collectively each a “New Lender” and together “New Lenders”) to whom the
Borrower proposes any portion of such New Revolving Commitments or Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that the Administrative Agent (and/or its Affiliates) may elect or
decline to arrange such New Revolving Commitments or Term Loan Commitments in
its sole discretion and any Lender approached to provide all or a portion of the
New Revolving Commitments or Term Loan Commitments may elect or decline, in its
sole discretion, to provide a New Revolving Commitment or a Term Loan
Commitment; provided, further, that, to the extent the consent of any party
hereto is required for a proposed assignment under Section 10.4(b)(iii), such
consent requirement shall apply to any New Lender under this Section 2.24 as
though such New Lender were a proposed assignee under Section 10.4(b)(iii). All
New Commitments shall become effective as of such Increased Amount Date;
provided, that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Commitments; (ii) if the
New Commitments are permitted to be incurred pursuant to sub-clause (y) of the
first sentence of this clause (a), the Borrower shall deliver to the
Administrative Agent a Compliance Certificate setting forth in reasonable detail
the calculations of the Senior Secured Net Leverage Ratio and executed by a
Responsible Officer of the Borrower certifying the requirements of such
sub-clause (y) have been met; (iii) for each New Lender (other than an existing
Lender), the New Commitments shall be effected pursuant to one or more joinder
agreements in form and substance reasonably satisfactory to the Administrative
Agent executed and delivered by the Borrower, such New Lender, and the
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.20(g); (iv) the
Borrower shall make any payments required, if any, pursuant to Section 2.19 in
connection with the New Revolving Commitments; (v) both before and after giving
effect to the making of any new Loans, each of the conditions set forth in
Section 3.2 shall be satisfied; and (vi) the Borrower shall deliver or cause to
be delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.
(b)    On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the terms and conditions herein (i)
each of the Revolving Credit Lenders shall assign to each of the New Revolving
Credit Lenders agreeing to provide New Revolving Commitments, and each of the
New Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date, if
any, as shall


69



--------------------------------------------------------------------------------





be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Revolving Credit
Lenders and New Revolving Credit Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Revolving Commitments, (ii) each New Revolving Commitment
shall be deemed for all purposes a Revolving Commitment and each Loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a
Revolving Loan and (iii) each New Revolving Credit Lender shall become a
Revolving Credit Lender with respect to the New Revolving Commitment and all
matters relating thereto. The terms and provisions of the New Revolving
Commitments and the New Revolving Loans shall be identical to the Revolving
Commitments and the Revolving Loans respectively.
(c)    On any Increased Amount Date on which any Term Loan Commitments are
effective, subject to the satisfaction of the terms and conditions herein and in
the applicable Incremental Amendment (as defined below), (x) each New Term Loan
Lender of any series shall make a term loan to the Borrower (each a “Term Loan”)
in an amount equal to its Term Loan Commitment of such series, and (y) each New
Term Loan Lender shall become a Term Loan Lender hereunder with respect to the
Term Loan Commitment of such series and the Term Loans of such series made
pursuant thereto. The terms and provisions of any loans extended pursuant to the
Term Loan Commitments (including interest rate margins, prepayment premiums,
call protection, fees, amortization, mandatory and optional prepayments
(including Term Loan purchase rights, if any) associated with such New
Commitments), shall be established pursuant to an amendment to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, the New
Term Loan Lenders and the Borrower (each, an “Incremental Amendment”); provided,
that, unless the Required Lenders agree otherwise (i) the maturity date of each
term loan funded under the Term Loan Commitments shall not be earlier than the
Revolving Commitment Termination Date and (ii) the Weighted Average Life to
Maturity of any Term Loan shall be no shorter than the period from date of
issuance of such Term Loan to the Revolving Commitment Termination Date.
Further, all Term Loans made pursuant to the Term Loan Commitments (and all
interest, fee and other amounts payable thereon) shall be Obligations under this
Agreement and the other Loan Documents and shall be secured by the Security
Documents on a pari passu basis with all other Secured Obligations secured by
the Security Documents. The Borrower, the Administrative Agent and the New Term
Loan Lenders may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.24.
(d)    The Administrative Agent shall notify Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date. Promptly following each
Increased Amount Date, the Administrative Agent shall notify all Lenders
(including New Lenders) of the identity of New Lenders and the New Commitments
of all Lenders (after giving effect to the assignments contemplated by this
Section 2.24) and Schedule II shall be deemed to be updated to reflect any
changes resulting from New Revolving Commitments.

Section 2.25.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such


70



--------------------------------------------------------------------------------





Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.18 or Section 2.20, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment, promptly upon such Lender’s provision to
the Borrower of reasonable documentation of such costs and expenses.

Section 2.26.    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.20, (c) any Lender is a Defaulting Lender, (d) in connection with
any proposed amendment, waiver, or consent, the consent of all of the Lenders,
or all of the Lenders directly affected thereby, is required pursuant to Section
10.2, and any such Lender refuses to consent to such amendment, waiver or
consent as to which the Required Lenders have consented, (e) in connection with
any proposed amendment, waiver, or consent, the consent of all of the Revolving
Credit Lenders, or all of the Revolving Credit Lenders directly affected
thereby, is required pursuant to Section 10.2, and any such Revolving Credit
Lender refuses to consent to such amendment, waiver or consent as to which the
Majority Revolving Credit Lenders have consented, or (f) in connection with any
proposed amendment, waiver, or consent, the consent of all of the Term Loan
Lenders, or all of the Term Loan Lenders directly affected thereby, is required
pursuant to Section 10.2, and any such Term Loan Lender refuses to consent to
such amendment, waiver or consent as to which the Majority Term Loan Lenders
have consented, then, in each case, the Borrower may, at its sole expense and
effort (but without prejudice to any rights or remedies the Borrower may have
against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender but excluding any Defaulting Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) prior to, or
contemporaneous with, the replacement of such Lender, such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts), (iii) in the case of a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
clause (d) above, the assignee Lender shall have agreed to provide its consent
to the requested amendment, waiver or consent. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.27.    Application of Payments.


71



--------------------------------------------------------------------------------





(a)    Payments Prior to Event of Default. Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrower (other than payments specifically earmarked or required
by the terms of this Agreement for application to certain principal, interest,
fees or expenses hereunder or payments made pursuant to Section 2.12 (which
shall be applied as earmarked or required, or, with respect to payments under
Section 2.12, as set forth in Section 2.12)), shall be distributed by the
Administrative Agent in the following order of priority:
FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred by the
Administrative Agent in connection with the enforcement of the rights of the
Administrative Agent, the Issuing Bank and the Lenders under the Loan Documents;
SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder or
under any other Loan Documents;
THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;
FOURTH, pro rata, to the payment of principal then due and payable on the Loans;
FIFTH, to the payment of any obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements; and
SIXTH, to the payment of all other Obligations not otherwise referred to in this
Section 2.27(a) then due and payable.
Subject to items “FIRST” through “SIXTH” preceding, the Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations.
(b)    Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
all payments and prepayments with respect to the Secured Obligations and all net
proceeds from enforcement of the Secured Obligations (including realization on
Collateral or otherwise) shall be distributed in the following order of priority
(subject, as applicable, to Section 2.21):
FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred in connection
with the enforcement of the rights of the Administrative Agent, the Issuing Bank
and the Lenders under the Loan Documents (including any costs incurred in
connection with the sale or disposition of any Collateral);
SECOND, pro rata, to payment of any fees owed to the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document;


72



--------------------------------------------------------------------------------





THIRD, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Lenders incurred in connection with the
enforcement of their respective rights under the Loan Documents;
FOURTH, pro rata, to the payment of all obligations consisting of accrued fees
and interest payable to the Lenders hereunder;
FIFTH, on a pro rata basis among the Secured Parties, to (i) the payment of
principal on the Loans then outstanding, (ii) the Letter of Credit Reserve
Account to the extent of one hundred five percent (105%) of any LC Exposure then
outstanding and (iii) to the payment of any obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements;
SIXTH, to any other Secured Obligations not otherwise referred to in this
Section 2.27(b); and
SEVENTH, upon satisfaction in full of all Secured Obligations, to the Borrower
or as otherwise required by law.
Subject to items “FIRST” through “SIXTH” preceding, the Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

Section 2.28.    Extensions of Revolving Commitments and Term Loans.  
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term Loan Lenders of any tranche with a like maturity date or
all Revolving Credit Lenders having Revolving Commitments of any tranche with a
like commitment termination date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of such respective Term Loans or amounts
of Revolving Commitments with a like maturity, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date and/or commitment
termination date of each such Lender's Term Loans and/or Revolving Commitments
of such tranche, and, subject to the terms hereof, otherwise modify the terms of
such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate and/or fees payable


73



--------------------------------------------------------------------------------





in respect of such Term Loans and/or Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender's Term Loans) (each, an “Extension”; and each group of Term Loans or
Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a separate “tranche”), so long as the following terms are
satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing as
of the date the Extension Offer is delivered to the Lenders;
(ii)    except as to interest rates, fees and final commitment termination date
(which shall be determined by the Borrower and set forth in the relevant
Extension Offer, subject to acceptance by the Extending Revolving Credit
Lenders), the Revolving Commitment of any Revolving Credit Lender that agrees to
an Extension with respect to such Revolving Commitment (an “Extending Revolving
Credit Lender”) extended pursuant to an Extension (an “Extended Revolving
Commitment” and the Loans thereunder, “Extended Revolving Loans”) and the
related outstandings shall be a Revolving Commitment (or related outstandings,
as the case may be) with the same terms (or terms not less favorable to existing
Revolving Credit Lenders) as the original Revolving Commitments (and related
outstandings); provided, that (1) the borrowing and payments (except for (A)
payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
commitment termination date of the non-extending tranche of Revolving
Commitments and (C) repayments made in connection with a permanent repayment and
termination of commitments) of Extended Revolving Loans with respect to Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, (2) subject to the provisions
of Sections 2.22(j) and 2.5(f) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a Revolving Commitment
Termination Date when there exist Extended Revolving Commitments with a later
Revolving Commitment Termination Date, all Swingline Loans and Letters of Credit
shall be participated in on a pro rata basis by all Lenders with Revolving
Commitments in accordance with their applicable Pro Rata Shares (and except as
provided in Sections 2.22(j) and 2.5(f), without giving effect to changes
thereto on an earlier Revolving Commitment Termination Date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued),
(3) assignments and participations of Extended Revolving Commitments and related
Extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to the other Revolving Commitments and
Revolving Loans and (4) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any existing Revolving
Commitments) which have more than two (2) different maturity dates;
(iii)    except as to interest rates, fees (including, without limitation,
upfront fees), funding discounts, prepayment premium, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined by the Borrower and set forth in the relevant Extension
Offer, subject to acceptance by the Extending Term Loan


74



--------------------------------------------------------------------------------





Lenders), the Term Loans of any Term Loan Lender that agrees to an Extension
with respect to such Term Loans owed to it (an “Extending Term Loan Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms (or terms not less favorable to existing Term Loan Lenders or terms that
are applicable only to periods after the then applicable maturity date with
respect to such tranche of Term Loans) as the tranche of Term Loans subject to
such Extension Offer;
(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest maturity date of the Term Loans extended thereby;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) with non-extending
tranches of Term Loans in any voluntary or mandatory prepayments in respect of
the applicable Facility, in each case as specified in the respective Extension
Offer;
(vii)    if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) or Revolving Commitments in respect of
which Term Loan Lenders or Revolving Credit Lenders respectively shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Commitments offered to be extended
by the Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Loans of such Term Loan Lenders or Revolving Credit Lenders
respectively shall be extended ratably up to such maximum amount based on the
respective principal or commitment amounts with respect to which such Term Loan
Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer; and
(viii)    any applicable Minimum Extension Condition shall have been satisfied
unless waived by the Borrower.
With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.28, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.11 or 2.12, (ii) the
amortization schedule (in so far as such schedule effects payments due to
Lenders participating in the relevant Facility) set forth in Section 2.9 shall
be adjusted to give effect to the Extension of the relevant Facility, and (iii)
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided, that the Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower's sole
discretion and may be waived by the Borrower) of Term Loans or Revolving
Commitments (as applicable) of any or all applicable tranches be tendered (a
“Minimum Extension Condition”). The Lenders hereby consent to the transactions
contemplated by this Section 2.28 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on such terms as may be set forth in the
relevant


75



--------------------------------------------------------------------------------





Extension Offer) and hereby waive the requirements of any provision of this
Agreement or any other Loan Document that may otherwise prohibit or conflict
with any such Extension or any other transaction contemplated by this Section
2.28.
No consent of any Lender shall be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Term Loans and/or Revolving Commitments (or a portion
thereof) and (B) with respect to any Extension of Revolving Commitments, the
consent of the Issuing Bank and Swingline Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. All Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents and secured by the
Collateral on a pari passu basis with all other applicable Secured Obligations,
and shall, without limiting the foregoing, benefit equally and ratably with the
other Secured Obligations from the guarantees and security interests created by
the Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to (and the Administrative Agent shall) enter into amendments to this
Agreement and the other Loan Documents (including, without limitation,
modifications to provisions regarding pro rata payments or sharing of payments
(provided, in no event shall any such modification entered into by the
Administrative Agent pursuant to the foregoing authorization cause or enable any
such Extension to rank senior to, or receive or share in payments on a more
favorable basis than pro rata with respect to, the other Loans and Commitments
hereunder except for such differences in rank or right to receive or share in
payments among the existing Loans and Commitments that are already contained or
set forth in the Loan Documents, if any, prior to the effectiveness of such
Extension)) with the Borrower (on behalf of all Loan Parties) as may be
necessary in order to establish new tranches or subtranches in respect of
Revolving Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this subsection. In
addition, if so provided in such amendment and with the consent of the Issuing
Bank, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re-allocated from Lenders holding
non-extended Revolving Commitments to Lenders holding Extended Revolving
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Commitments, be deemed to be participation interests
in respect of such Revolving Commitments and the terms of such participation
interests shall be adjusted accordingly. The Administrative Agent shall promptly
notify each Lender of the effectiveness of each such amendment. In connection
with any Extension, the Borrower shall provide the Administrative Agent at least
five (5) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof (which such notice the
Administrative Agent shall promptly forward to the Lenders; provided, the
Administrative Agent's delivery to the Lenders thereof shall not constitute a
condition to or requirement for the effectiveness of any such Extension or be
included in the determination of such five (5) Business Day period), and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent and the
Borrower, in each case acting reasonably to accomplish the purposes of this
Section


76



--------------------------------------------------------------------------------





2.28. This Section 2.28 shall supersede any other provisions of Section 10.2 or
Section 2.21 to the contrary.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1.    Conditions To Effectiveness. The obligations of the Revolving
Credit Lenders (including the Swingline Lender) to make Revolving Loans and the
obligation of the Issuing Bank to issue any Letter of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2).
(a)    The Administrative Agent, its Affiliates and the Lenders shall have
received payment of all fees, expenses and other amounts due and payable on or
prior to the Closing Date, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent, including any local counsel) invoiced a
reasonable period of time prior to the Closing Date and required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or Wells Fargo Securities,
LLC.
(b)    The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Required
Lenders:
(i)    a counterpart of this Agreement signed by or on behalf of the Borrower
and the Revolving Lenders or written evidence satisfactory to the Administrative
Agent (which may include facsimile or pdf transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement;
(ii)    duly executed Notes payable to each requesting Lender;
(iii)    the Reaffirmation of Loan Documents, duly executed by the Loan Parties,
together with (A) UCC financing statements and other applicable documents under
the laws of all necessary or appropriate jurisdictions with respect to the
perfection of the Liens granted under the Security Agreement, as requested by
the Administrative Agent in order to perfect such Liens, duly authorized by the
Loan Parties, (B) copies of favorable state level UCC searches, tax, and
judgment search reports in all necessary or appropriate jurisdictions and under
all legal names of the Loan Parties, as requested by the Administrative Agent,
indicating that there are no prior Liens on any of the Collateral other than
Liens permitted pursuant to Section 7.2 and Liens to be released on the Closing
Date and (C) a Perfection Certificate (or updates to existing Perfection
Certificate acceptable to the Administrative Agent) duly completed on a pro
forma basis after giving effect to the Transactions and executed by the
Borrower;
(iv)    a duly executed letter agreement among each party to each Blocked
Account Agreement, together with the Administrative Agent, acknowledging Wells
Fargo


77



--------------------------------------------------------------------------------





as successor Administrative Agent for purposes of each such Blocked Account
Agreement in substantially the form of Exhibit E;
(v)    assignment documents executed by the Former Agent (and any applicable
Loan Party) as described in Section 9.16(d);
(vi)    a copy of the notice of prepayment provided by the Borrower to the
Former Agent pursuant to Section 2.11 of the Existing Credit Agreement with
respect to the prepayment in full of the Term Loans (under and as defined in the
Existing Credit Agreement);
(vii)    a duly executed funds flow memorandum with respect to the Transactions,
together with a report setting forth the sources and uses of proceeds of any
Loan incurred on the Closing Date;
(viii)    confirmation that all outstanding principal, together with accrued
interest, with respect to the Term Loans (under and as defined in the Existing
Credit Agreement) shall have been paid in full as of the Closing Date with the
proceeds of the issuance of the Senior Notes;
(ix)    a certificate of the Secretary or Assistant Secretary of each Loan Party
whose revenues and assets are included in the calculation of the Aggregate
Subsidiary Threshold as of the Closing Date in the form of Exhibit 3.1(b)(ix),
attaching and certifying copies of its Organizational Documents, and of the
resolutions of its board of directors or similar governing body authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of each Loan
Party executing the Loan Documents to which it is a party;
(x)    a certificate of good standing from the Secretary of State of the
jurisdiction of incorporation or organization of each Loan Party whose revenues
and assets are included in the calculation of the Aggregate Subsidiary Threshold
as of the Closing Date and each other jurisdiction where the failure of such
Loan Party to be qualified to do business as a foreign entity in such
jurisdiction could reasonably be expected to have a Material Adverse Effect;
(xi)    a favorable written opinion of Dickinson Wright PLLC, counsel to the
Loan Parties, together with local counsel opinions reasonably requested by the
Administrative Agent, in each case addressed to the Administrative Agent and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;
(xii)    a certificate in the form of Exhibit 3.1(b)(xii), dated the Closing
Date and signed by a Responsible Officer of the Borrower, certifying that (A)
after giving effect to the funding of any initial Revolving Borrowing, if any,
(1) no Default or Event of Default exists, (2) all representations and
warranties of each Loan Party set forth in the Loan


78



--------------------------------------------------------------------------------





Documents are true and correct in all material respects (without duplication of
any materiality, “Material Adverse Effect” or similar qualifiers contained in
such representations and warranties), (3) since the date of the financial
statements of the Borrower described in Section 4.5, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect and (B) attached to such certificate is true and correct list of each
Loan Party whose revenues and assets are included in the calculation of the
Aggregate Subsidiary Threshold as of the Closing Date, together with
calculations demonstrating the Aggregate Subsidiary Threshold as of the Closing
Date;
(xiii)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Material Contract of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Transaction Documents and/or any of the transactions
contemplated hereby or thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding this Agreement or the other Transaction
Documents or any transaction being financed with the proceeds hereof shall be
ongoing;
(xiv)    with respect to the Borrower and its Subsidiaries, copies of the (i)
audited consolidated balance sheets and related consolidated statements of
income, shareholder’s equity and cash flows for the Fiscal Years ended December
31, 2014, 2015 and 2016, (ii) internal consolidated balance sheets and related
consolidated statements of income and cash flows for each interim fiscal month
ended since the last quarterly financial statements and at least 30 days prior
to the Closing Date and (iii) projections prepared by management of the Borrower
of balance sheets, income statements and cash flow statements, which will be
quarterly for the first year after the Closing Date and annually thereafter for
the term of this Agreement;
(xv)    [reserved];
(xvi)    certificates of insurance with respect to each Loan Party describing
the types and amounts of insurance (property and liability) maintained by the
Loan Parties, naming the Administrative Agent as additional insured on liability
policies and with lender loss payee endorsements for property and casualty
policies, in each case, meeting the requirements of Section 5.8;
(xvii)    certified copies of all Material Contracts and such other diligence
items as the Administrative Agent may reasonably require;
(xviii)    evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens which are prior as a
matter of law);
(xix)    a solvency certificate duly executed by the chief financial officer of
the Borrower, addressed to the Administrative Agent for the benefit of the
Lenders and dated


79



--------------------------------------------------------------------------------





the Closing Date in substantially the form of Exhibit 3.1(b)(xx), giving pro
forma effect to the Transactions to be effected on the Closing Date; and
(xx)    to the extent requested by any Lender, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer”, United States Requirements of Law relating to terrorism, sanctions or
money laundering, including the Anti-Terrorism Order, the Patriot Act and
Anti-Money Laundering Laws.
(c)    The Administrative Agent (or its counsel) shall have received certified
copies (certified to be true, correct and complete) of the Transaction Documents
(other than the Loan Documents), each in form and substance reasonably
satisfactory to the Administrative Agent.

Section 3.2.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions (provided that the conditions set forth in clauses (b), (c), (d) and
(f) below shall not apply in the case of a Borrowing consisting solely of a
continuation or conversion of any Loan or to any amendment, renewal or extension
of any Letter of Credit that does not increase the face amount thereof):
(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of the Loan Parties set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), in each case before and after giving effect
thereto;
(c)    with respect to any Borrowing of a Revolving Loan or Swingline Loan or
the issuance of any Letter of Credit (not including Letters of Credit which,
upon issuance, are Cash Collateralized by the Borrower to at least the Minimum
Collateral Amount) after the Closing Date, the Borrower shall be in compliance
with the Financial Covenants on a Pro Forma Basis (giving effect to such
Borrowing or issuance and regardless of whether the Borrower was required to be
in compliance with such Financial Covenants at such time) for the applicable
Test Period.
(d)    since the date of the financial statements of the Borrower described in
Section 4.5, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;
(e)    the Borrower shall have delivered the required Notice of Borrowing, if
applicable; and


80



--------------------------------------------------------------------------------





(f)    the Administrative Agent shall have received such other documents,
certificates or information as the Administrative Agent or the Required Lenders
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.

Section 3.3.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

Section 3.4.    Effect of Amendment and Restatement.
(a)    Upon this Agreement becoming effective pursuant to Sections 3.1 and 3.2,
from and after the Closing Date: (i)(A) all outstanding “Revolving Loans” (as
such term is defined in the Existing Credit Agreement), if any, shall be deemed
to be Revolving Loans outstanding hereunder and (B) there shall be no Swingline
Loans outstanding hereunder; (ii) all terms and conditions of the Existing
Credit Agreement and any other “Loan Document” as defined therein, as amended
and restated by this Agreement and the other Loan Documents being executed and
delivered on the Closing Date, shall be and remain in full force and effect, as
so amended, and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties to the Lenders and the Administrative Agent;
(iii) the terms and conditions of the Existing Credit Agreement shall be amended
as set forth herein and, as so amended and restated, shall be restated in their
entirety, but shall be amended only with respect to the rights, duties and
obligations among the Borrower, the Lenders and the Administrative Agent
accruing from and after the Closing Date; (iv) this Agreement shall not in any
way release or impair the rights, duties, Obligations or Liens created pursuant
to the Existing Credit Agreement or any other “Loan Document” as defined therein
or affect the relative priorities thereof, in each case to the extent in force
and effect thereunder as of the Closing Date, except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties, Obligations and Liens are assumed,
ratified and affirmed by the Borrower; (v) all indemnification obligations of
the Loan Parties under the Existing Credit Agreement and any other “Loan
Document” as defined therein shall survive the execution and delivery of this
Agreement and shall continue in full force and effect for the benefit of the
Lenders, the Former Agent, and any other Person indemnified under the Existing
Credit Agreement or such other Loan Document at any time prior to the Closing
Date; (vi) the Obligations incurred under the Existing Credit Agreement shall,
to the extent outstanding on the Closing Date, continue to be outstanding under
this Agreement and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Agreement, and this Agreement shall
not constitute a substitution or novation of such Obligations or any of the
other rights, duties and obligations of the parties hereunder; (vii) the
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Lenders or the Former Agent under
the Existing Credit Agreement (or of Wells Fargo, as successor Administrative
Agent


81



--------------------------------------------------------------------------------





hereunder), nor constitute a waiver of any covenant, agreement or obligation
under the Existing Credit Agreement, except to the extent that any such
covenant, agreement or obligation is no longer set forth herein or is modified
hereby; and (viii) any and all references in the Loan Documents to the Existing
Credit Agreement shall, without further action of the parties, be deemed a
reference to the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended, modified,
supplemented or amended and restated from time to time hereafter in accordance
with the terms of this Agreement.
(b)    The Administrative Agent, the Lenders and the Borrower agree that the
Aggregate Revolving Commitment (as defined in the Existing Credit Agreement) of
each of the Revolving Credit Lenders immediately prior to the effectiveness of
this Agreement shall be reallocated among the Revolving Credit Lenders such
that, immediately after the effectiveness of this Agreement in accordance with
its terms, the Revolving Commitment of each Revolving Credit Lender (including
the Added Lender) shall be as set forth on Schedule II. In order to effect such
reallocations, assignments shall be deemed to be made among the Revolving Credit
Lenders (including the Added Lender) in such amounts as may be necessary, and
with the same force and effect as if such assignments were evidenced by the
applicable Assignment and Acceptance (but without the payment of any related
assignment fee), and no other documents or instruments shall be required to be
executed in connection with such assignments (all of which such requirements are
hereby waived). Further, to effect the foregoing, each Revolving Credit Lender
(including the Added Lender) agrees to make cash settlements in respect of any
outstanding Revolving Loans, if any (including cash settlements to those lenders
party to the Existing Credit Agreement who have elected not to be a Revolving
Credit Lender under this Agreement on the Closing Date), either directly or
through the Administrative Agent, as the Administrative Agent may direct or
approve, such that after giving effect to this Agreement, each Revolving Credit
Lender holds Revolving Loans equal to its Pro Rata Share (based on the Revolving
Commitment of each Revolving Credit Lender as set forth on Schedule II).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants, both immediately before and after giving
effect to the Transactions, to the Administrative Agent and each Lender as
follows (for purposes of clarity, the representations and warranties to be made
on the Closing Date shall be made immediately after giving effect to the
Transactions on a pro forma basis):

Section 4.1.    Existence; Power. Each Loan Party (i) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.


82



--------------------------------------------------------------------------------






Section 4.2.    Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents and other Transaction
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other
Transaction Document to which any Loan Party is a party, when executed and
delivered by such Loan Party, will constitute, valid and binding obligations of
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

Section 4.3.    Capital Stock and Related Matters. The authorized Equity
Interests as of the Closing Date of the Borrower and each Subsidiary and the
number of shares of such Equity Interests that are issued and outstanding as of
the Closing Date are as set forth on Schedule 4.3. All of the shares of such
Equity Interests that are issued and outstanding as of the Closing Date have
been duly authorized and validly issued and are fully paid and non-assessable.
None of such Equity Interests have been issued in violation of the Securities
Act, or the securities, “Blue Sky” or other applicable Laws of any applicable
jurisdiction. As of the Closing Date, the Equity Interests of each Subsidiary of
the Borrower are owned by the parties listed on Schedule 4.3 in the amounts set
forth on such schedule and a description of the Equity Interests of each such
party is listed on Schedule 4.3. Except as described on Schedule 4.3, neither
the Borrower nor any Subsidiary has outstanding any stock or securities
convertible into or exchangeable for any shares of its Equity Interests, nor are
there any preemptive or similar rights to subscribe for or to purchase, or any
other rights to subscribe for or to purchase, or any options for the purchase
of, or any agreements providing for the issuance (contingent or otherwise) of,
or any calls, commitments, or claims of any character relating to, any Equity
Interests or any stock or securities convertible into or exchangeable for any
Equity Interests. Except as set forth on Schedule 4.3, neither the Borrower nor
any Subsidiary is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
to register any shares of its Equity Interests, and there are no agreements
restricting the transfer of any shares of the Borrower’s or such Subsidiary’s
Equity Interests or restricting the ability of any Subsidiary of the Borrower
from making distributions, dividends or other Restricted Payments to another
Subsidiary or the Borrower.

Section 4.4.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement and by each Loan Party of the
other Transaction Documents, or consummation of the Transactions (a) do not
require any consent, waiver or approval of, notification to, registration or
filing with, or any other action by, any Governmental Authority, except (i)
those as have been obtained or made and are in full force and effect, and except
for filings required by applicable securities laws and regulations, which
filings have been made or will be made on or prior to the date on which such
filings are required to be made, and (ii) the filing with the FCC of certain of
the Loan Documents as required by the Communications Laws, (b) do not require
any consent, waiver or approval of, notification to, registration or filing
with, or any other action by, any Person other than those described in clause
(a) immediately above, except those listed on Schedule 4.4 hereto or those that
have been obtained or made and are in full force and effect, (c) will not
violate any Requirements of Law applicable to the Borrower or any Subsidiary or
any


83



--------------------------------------------------------------------------------





judgment, order or ruling of any Governmental Authority, (d) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any Subsidiary or any of its assets or
give rise to a right thereunder to require any payment to be made by the
Borrower or any Subsidiary and (e) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any Subsidiary, except Liens created
under the Loan Documents. The failure by the Borrower or its Subsidiaries, as
applicable, to obtain the consent or approval or otherwise to satisfy the
requirements described in clause (b) immediately above with respect to the items
disclosed on Schedule 4.4 could not reasonably be expected to have, individually
or collectively, a Material Adverse Effect.

Section 4.5.    Financial Statements.
(a)    The Borrower has furnished to each Lender the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2014,
December 31, 2015 and December 31, 2016 and the related consolidated statements
of operations, shareholders’ equity and cash flows for the Fiscal Year then
ended, accompanied by the opinion of Deloitte & Touche LLP. Such financial
statements fairly present the consolidated financial condition of the Borrower
and its Subsidiaries as of such dates and the consolidated results of operations
and cash flows for such periods in conformity with GAAP consistently applied.
Since December 31, 2016, there have been no changes with respect to the Borrower
and its Subsidiaries which have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    The financial projections, dated March 29, 2017 delivered to the
Administrative Agent by the Borrower prior to the Closing Date have been
prepared by the Borrower in light of the past operations of the business of the
Borrower and its Subsidiaries on a consolidated basis. Such projections are
based upon estimates and assumptions stated therein, all of which the Borrower
believes to be reasonable and fair in light of conditions and facts known to the
Borrower as of the Closing Date and reflect the good faith, estimates by the
Borrower, believed by the Borrower to be reasonable and fair, of the future
consolidated financial performance of Borrower and the other information
projected therein for the periods set forth therein.

Section 4.6.    Liabilities, Litigation and Environmental Matters.
(a)    As of the Closing Date, except for liabilities incurred in the normal
course of business and liabilities incurred as a result of consummation of the
Transactions, neither the Borrower and nor any Subsidiary has any material
(individually or in the aggregate) liabilities, direct or contingent (including,
without limitation, Indebtedness, Guarantees, contingent liabilities and
liabilities for taxes, long-term leases and unusual forward or long-term
commitments), except as disclosed or referred to in the financial statements
referred to in Section 4.5 or with respect to the Obligations. Except as
described on Schedule 4.6(a), there is no litigation, legal or administrative
proceeding, investigation, or other action of any nature pending or, to the
knowledge of the Borrower, threatened against or directly affecting the Borrower
or any Subsidiary or any of their respective properties which could reasonably
be expected to have a Material Adverse Effect. No litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities is pending
against or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary


84



--------------------------------------------------------------------------------





which in any manner draws into question the validity or enforceability of this
Agreement or any other Transaction Document.
(b)    Except for the matters set forth on Schedule 4.6(b), neither the Borrower
nor any Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in the case of any of the foregoing, where such failure or
actual or possible liability, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.7.    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon them or their properties, except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents which are acting or benefitting in any
capacity in connection with this Agreement, with Anti-Corruption Laws and
applicable Sanctions

Section 4.8.    Material Contracts. Schedule 4.8 contains a complete list, as of
the Closing Date, of each Material Contract, true, correct and complete copies
of which have been delivered to the Administrative Agent. Neither the Borrower
nor any Subsidiary is in default under or with respect to any Material Contract
to which it is a party or by which it or any of its properties are bound, which
default has had, or could reasonably be expected to have, as Material Adverse
Effect. Except as set forth on Schedule 4.8, none of the Material Contracts set
forth on Schedule 4.8 requires the consent of any Person to the granting of a
Lien in favor of the Administrative Agent on the rights of the Borrower or any
Subsidiary thereunder.

Section 4.9.    Investment Company Act, Etc. Neither the Borrower nor any
Subsidiary is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.

Section 4.10.    Taxes. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any of its Subsidiaries could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP or where the same could not
reasonably be expected to result in a Material Adverse Effect. The charges,


85



--------------------------------------------------------------------------------





accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

Section 4.11.    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.

Section 4.12.    ERISA. Except as set forth on Part I to Schedule 4.12, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Part II to Schedule 4.12, the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of FASB ASC 715) did not, as of the date of the most recent
actuarial valuations conducted prior to the Closing Date reflecting such
amounts, exceed the fair market value of the assets of such Plan.

Section 4.13.    Ownership of Property; Intellectual Property.
(a)    The Borrower and each Subsidiary has good title to, or valid leasehold
interests in, all of its real and tangible personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
4.5 or purported to have been acquired by the Borrower or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and each Subsidiary are valid and subsisting and are
in full force in all material respects.
(b)    Except as set forth on Schedule 4.13(b), the Borrower and each Subsidiary
owns, or is licensed, or otherwise has the right, to use, all Intellectual
Property that is material to its business, and the use of such Intellectual
Property by the Borrower or any Subsidiary does not infringe on or violate the
rights of any other Person, or constitute a misappropriation of any Intellectual
Property of any other Person, except where the failure to have such rights, or
any such infringement, violation or misappropriation, could not reasonably be
expected to result in a Material Adverse Effect. There exist no restrictions on
the disclosure, use, license or transfer of the Intellectual Property owned by
the Borrower and its Subsidiaries that could reasonably be expected to result in
a Material Adverse Effect. None of the Intellectual Property owned or used by
the Borrower and its Subsidiaries has been adjudged invalid or unenforceable in
whole or part and all such Intellectual Property is valid and enforceable,
except where the failure to be valid and/or enforceable could not reasonably be
expected to result in a Material Adverse Effect. To the best knowledge of the
Borrower, there is no third Person that is infringing, violating or
misappropriating any Intellectual Property of the Borrower or its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.


86



--------------------------------------------------------------------------------





(c)    Except as set forth on Schedule 4.13(c), with respect to each Website,
the Borrower and its Subsidiaries have taken commercially reasonable steps to:
(i) maintain adequate computer resources to help ensure that no service outages
will occur due to insufficient data-storage, memory, server response levels or
other related reasons (except outages which are at industry acceptable levels);
(ii) protect the confidentiality, integrity and security of such Websites
against any unauthorized use, access, interruption, modification or corruption,
as the case may be; (iii) obtain consent for its acquisition, storage, transfer
and use of personal information as required by applicable Requirements of Law;
and (iv) put in place policies and procedures to limit the liability of the
Borrower and its Subsidiaries as a host of user-generated content, except where
any failure of any of the foregoing could not reasonably be expected to result
in a Material Adverse Effect. All proprietary Intellectual Property produced or
otherwise exclusively generated by or for the Borrower and its Subsidiaries,
whether by assignment, work made for hire or otherwise, including any content
posted on the Websites and which material Intellectual Property is produced
solely by or for the benefit of the Borrower and its Subsidiaries, is owned
exclusively or validly licensed by the Borrower or its Subsidiaries, except
where any failure of any of the foregoing could not reasonably be expected to
result in a Material Adverse Effect. The Borrower has taken reasonable steps to
ensure that all Persons (including current and former employees of the Borrower
and its Subsidiaries and any independent contractors) who create or contribute
to proprietary Intellectual Property owned or used by the Borrower and its
Subsidiaries in the conduct of its respective businesses have assigned in
writing to the Borrower or such Subsidiaries all of their rights therein that
did not initially vest with the Borrower or its Subsidiaries by operation of
law, except where any failure of any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.
(d)    Except as set forth on Schedule 4.13(d), the material properties of the
Borrower and each Subsidiary are insured with financially sound and reputable
insurance companies which are not Affiliates of the Borrower, in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.

Section 4.14.    Disclosure. The Borrower has duly filed all reports required to
be filed with the Securities and Exchange Commission. None of the reports
(including without limitation all reports that the Borrower is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of the Borrower or any other Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement, any other Transaction Document
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

Section 4.15.    Labor Relations. There are no strikes, lockouts or other labor
disputes or grievances against the Borrower or any Subsidiary, or, to the
Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries, and no unfair labor practice, charges or


87



--------------------------------------------------------------------------------





grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority which, as to any of the foregoing, has had or could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any Subsidiary pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 4.16.    Subsidiaries and Joint Ventures. Schedule 4.16 sets forth, as
of the Closing Date, each Subsidiary and each joint venture of the Borrower and
each Subsidiary, and, for each Person set forth thereon, a complete and accurate
statement of (i) the percentage ownership of each such Person by the Borrower or
any Subsidiary of the Borrower, (ii) the state or other jurisdiction of
incorporation or formation, as appropriate, of each such Person, and the type of
legal entity for each such Person, (iii) each state in which each such Person is
qualified to do business and (iv) all of each such Person’s trade names, trade
styles or doing business forms which such Person has used or under which such
Person has transacted business during the five (5) year period immediately
preceding the Closing Date. As of the Closing Date, neither the Borrower nor any
Subsidiary is a partner or joint venturer in any partnership or joint venture
other than as expressly set described on Schedule 4.16.

Section 4.17.    Solvency. After giving effect to the execution and delivery of
the Transaction Documents and the consummation of the Transactions, the Borrower
and its Subsidiaries, taken as a whole, will not be “insolvent” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay their debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.

Section 4.18.    EEA Financial Institutions. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

Section 4.19.    Patriot Act. Neither any Loan Party nor any of its Subsidiaries
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.

Section 4.20.    Anti-Corruption Laws and Sanctions.
(a)    Neither any Loan Party nor any of its Subsidiaries and, to the knowledge
of senior management of the Borrower or such Subsidiaries, any of their
respective directors, officers, employees or agents acting or benefitting in any
capacity in connection with this Agreement, (i) is a Person that is owned or
controlled by a Sanctioned Person, (ii) is a Sanctioned Person or (iii) is
located, organized or resident in a Sanctioned Country.


88



--------------------------------------------------------------------------------





(b)    The Borrower and its Subsidiaries have conducted their businesses in
compliance with Anti-Corruption Laws and applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws and applicable Sanctions. No
Borrowing or Letter of Credit, use of proceeds thereof or other Transactions
will violate Anti-Corruption Laws or applicable Sanctions.

Section 4.21.    Security Interests. The security interests created by the
Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Secured Parties are, as of the
Closing Date, legal, valid and enforceable security interests in all right,
title and interest of the Loan Parties in the Collateral, and the Administrative
Agent, for the benefit of the Secured Parties, has a fully perfected first lien
on, and security interest in, all right, title and interest in all of the
collateral described therein (subject only to Permitted Liens which are prior as
a matter of law).

Section 4.22.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit are intended to be and shall be used solely for the purposes set forth in
and permitted by Section 5.9 and not prohibited by Section 7.13.

Section 4.23.    Licenses; FCC.
(a)    The Borrower and its Subsidiaries hold such validly issued Licenses as
are necessary to operate the Stations as they are currently operated, and each
such License is in full force and effect, are valid for the balance of the
current license term and are unimpaired by any act or omission of the Borrower
or its Subsidiaries in any material manner. As of the Closing Date, the
Stations, together with their Licenses granted or assigned to the Borrower or
its Subsidiaries, are identified on Schedule 4.23, and each such License has the
expiration date set forth on Schedule 4.23. As of the Closing Date, there are no
conditions upon the Licenses except those conditions stated on the face thereof
or conditions applicable to the stations of such class generally under the
Communications Laws. Except as otherwise set forth on Schedules 4.23 and
4.23(b), each Station is being operated materially in accordance with the terms
and conditions of the Licenses applicable to it and the Communications Laws.
(b)    Except as otherwise set forth on Schedule 4.23(b) and excluding any
customary applications filed with the FCC seeking the renewal of a License for
so long as no Person has filed with the FCC a Petition to Deny such application,
no proceedings are pending or, to the knowledge of the Borrower, are threatened,
before the FCC that reasonably would be expected to result in the revocation,
adverse modification, nonrenewal or suspension of the main station broadcast
License for any full-power and full-service television broadcast Station of the
Borrower or any Subsidiary, the issuance of any cease and desist order, or the
imposition of any fines, forfeitures or other administrative actions by the FCC
with respect to any Station, other than any proceedings which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
(c)    All reports, applications and other documents required to be filed by the
Borrower and its Subsidiaries with the FCC with respect to the Stations have
been timely filed, and all such reports, applications and documents are true,
correct and complete in all respects, except


89



--------------------------------------------------------------------------------





where the failure to make such timely filing or any inaccuracy therein could not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise set forth on Schedule 4.23(b), the Borrower has no knowledge of any
matters which could reasonably be expected to result in the suspension, adverse
modification, revocation of, or the refusal to renew, any License or the
imposition on the Borrower or any Subsidiary of any fines or forfeitures by the
FCC which could reasonably be expected to result in a Material Adverse Effect.

ARTICLE V

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1.    Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of operation, stockholders’ equity
and cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with Public Company Accounting Oversight Board (U.S.) Standards;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of
operations and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Borrower’s previous Fiscal Year;
(c)    [reserved];
(d)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer or treasurer of the Borrower, (i) certifying as to whether
there exists a Default or Event of Default on the date


90



--------------------------------------------------------------------------------





of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the Financial Covenants (whether or
not the Financial Covenants are then in effect), (iii) stating whether any
change in GAAP or the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 4.5 and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; provided, however, that no action
shall be required by the Borrower under this clause (iii) to the extent any such
change in GAAP or the application thereof does not affect or apply to the
Borrower or its Subsidiaries, including the presentation by the Borrower of its
financial statements and (iv) setting forth as and at the end of such Fiscal
Quarter or Fiscal Year, as the case may be, reasonably detailed calculations of
the amount of the Available Amount and specifying any applicable utilizations of
the Available Amount during such Fiscal Quarter or Fiscal Year, as applicable;
(e)    concurrently with the delivery of the financial statements referred to in
clause (a) above, a list of (i) all sales or other dispositions of assets made
pursuant to Section 7.6(c), Section 7.6(g), Section 7.6(h) and Section 7.6(i)
(designating, in the case of such clauses (c), (h) and (i), in such listing
whether the Borrower is deeming any sale or disposition to be made under clause
(c), (h) or (i) of Section 7.6) of this Agreement by the Borrower and its
Subsidiaries during the Fiscal Year most recently ended, including a description
of the type of replacement assets and amount and type of other proceeds, if any,
received from such sales or other dispositions and (ii) all Persons that the
Borrower is identifying to the Administrative Agent as Disqualified Institutions
(the “DQ List”) (provided that such Persons shall only constitute Disqualified
Institutions if they are direct competitors of the Borrower and its Subsidiaries
and are engaged in at least one of the same lines of business as the Borrower
and its Subsidiaries);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower or any Subsidiary to its shareholders
generally, as the case may be, and promptly upon receive thereof by the
Borrower, copies of any material notices, reports or other communications from
any holder of Junior Securities (or any trustee or representative on behalf of
such holder);
(g)    no later than sixty (60) days after the end of each Fiscal Year, an
annual budget for the current Fiscal Year approved by the board of directors of
the Borrower including, without limitation, a four-quarter projected income
statement, balance sheet and statement of cash flows on a quarter-by-quarter
basis; and
(h)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
In the event that any financial statement delivered pursuant to Section 5.1(a)
or Section 5.1(b) or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered), and such


91



--------------------------------------------------------------------------------





inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or higher fees for any period (an “Applicable Period”) than
the Applicable Margin or fees applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin or
fees for such Applicable Period shall be determined in accordance with the
corrected Compliance Certificate, and (iii) the Borrower shall immediately pay
to the Administrative Agent the accrued additional interest or fee amount owing
as a result of such increased Applicable Margin or fees for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent to
the Obligations in accordance with Section 2.12. This Section 5.1 shall not
limit the rights of the Administrative Agent or the Lenders with respect to
Section 2.13(c) and Article VIII hereof.
Any financial statements delivered pursuant to this Section 5.1 shall include
segment reporting in accordance with FASB ASC 280.

Section 5.2.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    (i) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary or any of their
respective assets, franchises or licenses (including their Licenses) which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) the loss of any material License to the extent that a
Responsible Officer of a Loan Party has knowledge of the loss of such License;
(c)    the occurrence of any event or any other development by which the
Borrower or any Subsidiary (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(d)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;
(e)    the occurrence of any default or event of default, or the receipt by the
Borrower or any Subsidiary of any written notice of an alleged default or event
of default, with respect to any Material Indebtedness of the Borrower or any
Subsidiary;
(f)    upon (and in any event within five (5) Business Days of) the Borrower’s
obtaining knowledge of the institution of, or a written threat of, any action,
suit, governmental investigation or arbitration proceeding against the Borrower
or any Subsidiary, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, could expose, in the


92



--------------------------------------------------------------------------------





Borrower’s reasonable judgment, the Borrower or any Subsidiary to liability in
an aggregate amount in excess of $10,000,000; and
(g)    any other development in the business or affairs of the Borrower or a
Subsidiary that results in, or could reasonably be expected to result in, a
Material Adverse Effect.    
(h)    Each notice delivered under this Section 5.2 shall be accompanied by a
written statement of a Responsible Officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.3.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to, except as permitted by Section 7.3(a), preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses
(including Licenses), permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business and will
continue to engage in the same business as presently conducted or such other
businesses that are reasonably related thereto; provided, that nothing in this
Section 5.3 shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3.

Section 5.4.    Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge all of its obligations and liabilities
(including without limitation all taxes, assessments and other government
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to pay or discharge any such obligations or liabilities could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.6.    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.

Section 5.7.    Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent, so long as the same does not unreasonably interfere with the business of
the Borrower or any Subsidiary, to visit and inspect its properties, to examine
its books and records and to make copies and take extracts therefrom, and to
discuss its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent may reasonably request after reasonable prior
notice to the Borrower,


93



--------------------------------------------------------------------------------





however, if an Event of Default has occurred and is continuing, no prior notice
shall be required; provided, that each Person obtaining any such information
shall hold all such information in accordance with, and subject to, the
confidentiality provisions of Section 10.11.

Section 5.8.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain with financially sound and
reputable insurance companies which are not Affiliates of the Borrower (i)
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations and (ii) all insurance required to be maintained
pursuant to the Security Documents, and will, upon request of the Administrative
Agent, furnish to each Lender at reasonable intervals a certificate of a
Responsible Officer setting forth the nature and extent of all insurance
maintained by the Borrower and its Subsidiaries in accordance with this Section
5.8, (c) maintain the Licenses and all other licenses, permits, permissions and
other authorizations used or necessary to operate the radio and television
stations as operated from time to time by the Borrower and its Subsidiaries,
except to the extent that the failure to maintain the foregoing would not have a
Material Adverse Effect, (d) file with the FCC (within the time periods required
by the Communications Laws) copies of the Loan Documents to the extent required
under Communications Laws, and take such other action as is necessary under the
rules and regulations of the FCC to effect the purposes of the Loan Documents,
except to the extent that the failure to do so would not have a Material Adverse
Effect and (e) at all times shall name the Administrative Agent as additional
insured on all liability policies of the Borrower and its Subsidiaries and as
loss payee (pursuant to a loss payee endorsement approved by the Administrative
Agent) on all casualty and property insurance policies of the Loan Parties.

Section 5.9.    Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of Revolving Loans to finance working capital needs, Capital
Expenditures, acquisitions permitted pursuant to Section 7.3(b), Investments
permitted pursuant to Section 7.4(e), (f), (g), (i) and (j) and for other
general corporate purposes of the Borrower and its Subsidiaries after the
Closing Date. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X. All Letters of Credit will be used for general
corporate purposes.

Section 5.10.    Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions which may be required under any
Applicable Law, or which the Administrative Agent or any Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents.

Section 5.11.    The Blocked Accounts.
(a)    Each Collateral Related Account owned or maintained by the Borrower or
any other Loan Party shall be maintained at a bank or financial institution
which is reasonably acceptable to the Administrative Agent (each such bank, an
“Approved Bank”). As of the Closing


94



--------------------------------------------------------------------------------





Date, each deposit account and securities account of each Loan Party is listed
on Schedule 5.11(a) and such schedule designates which accounts are Collateral
Related Accounts. Each Collateral Related Account maintained by a Loan Party
(each such account, a “Blocked Account”) shall be subject to a Blocked Account
Agreement. Each such Blocked Account Agreement shall provide, among other
things, that from and after the Closing Date (or the date on which such Blocked
Account Agreement becomes effective), the relevant Approved Bank, agrees, from
and after the receipt of a notice (an “Activation Notice”) from the
Administrative Agent (which Activation Notice may, or shall if directed by the
Required Lenders, be given by the Administrative Agent at any time at which an
Event of Default has occurred and is continuing), to forward immediately all
amounts in each Collateral Related Account, as the case may be to the
Administrative Agent per its instructions and to commence the process of daily
sweeps from such account to the Administrative Agent.
(b)    In the event that any Loan Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Loan Party shall hold the same as
trustee for the Administrative Agent, shall segregate such remittances from its
other assets, and shall promptly deposit the same into a Blocked Account.

Section 5.12.    Formation of Subsidiaries.
(a)    [Reserved]
(b)    If, at any time, the aggregate revenue or assets (on a non-consolidated
basis) of the Borrower and those Subsidiaries that are then Subsidiary Loan
Parties are less than the Aggregate Subsidiary Threshold, then the Borrower
shall cause one or more other Subsidiaries (other than Foreign Subsidiaries) to
become additional Subsidiary Loan Parties, as provided in clause (d) below,
within ten (10) Business Days after such revenues or assets become less than the
Aggregate Subsidiary Threshold so that after including the revenue and assets of
any such additional Subsidiary Loan Parties, the aggregate revenue and assets
(on a non-consolidated basis) of the Borrower and all such Subsidiary Loan
Parties would equal or exceed the Aggregate Subsidiary Threshold.
(c)    The Borrower may elect at any time to have any Subsidiary become an
additional Subsidiary Loan Party as provided in clause (d) below. Upon the
occurrence and during the continuation of any Event of Default, if the Required
Lenders so direct, the Borrower shall (i) cause all of its Subsidiaries to
become additional Subsidiary Loan Parties, as provided in clause (d) below,
within ten (10) Business Days after the Borrower’s receipt of written
confirmation of such direction from the Administrative Agent.
(d)    A Subsidiary (other than a Foreign Subsidiary) shall become an additional
Subsidiary Loan Party by executing and delivering to the Administrative Agent a
Subsidiary Guaranty Supplement, accompanied by (i) all other Loan Documents
related thereto, (ii) certified copies of certificates or articles of
incorporation or organization, by-laws, membership operating agreements, and
other organizational documents, appropriate authorizing resolutions of the board
of directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(b), and (iii) such other documents as the
Administrative Agent may reasonably request. No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan


95



--------------------------------------------------------------------------------





Party or be entitled to be released or discharged from its obligations under the
Subsidiary Guaranty Agreement unless otherwise permitted pursuant to the terms
and provisions of this Agreement.
(e)    At the time of the formation or acquisition by any Loan Party of a direct
Foreign Subsidiary which is a Material Subsidiary, the Borrower shall pledge, or
cause to be pledged, to the Administrative Agent, for its benefit and the
benefit of Lenders, 65% of the Equity Interests of such Subsidiary (or, if the
aggregate ownership interest of the Loan Parties is less than 65%, all of the
Equity Interests owned by the Loan Parties) to secure the Secured Obligations;
provided, however, that, so long as the total assets owned by each of the
Foreign Subsidiaries whose Equity Interests have not been pledged pursuant to
this Section 5.12 does not exceed $10,000,000 in the aggregate at the time of
determination, such pledge of the Equity Interests of such Foreign Subsidiary
shall not be required.
(f)    Nothing in this Section 5.12 shall authorize the Borrower or any
Subsidiary of the Borrower to form or acquire any Subsidiary unless the
formation or acquisition of such Subsidiary is permitted pursuant to Article
VII. Any document, agreement or instrument executed or issued pursuant to this
Section 5.12 shall be a “Loan Document” for purposes of this Agreement.

Section 5.13.    Real Estate.
(a)    The Loan Parties shall not be required to provide mortgages or any
related documents with respect to any Real Estate. On the Closing Date, all
Liens on Real Estate in favor of the Former Agent and the Lenders and all
Mortgages (as defined in the Existing Credit Agreement) securing such Liens are
hereby released and terminated.
(b)    The Loan Parties shall not be required to obtain any Collateral Access
Agreements that have not been obtained prior to the Closing Date.

Section 5.14.    Post-Closing Obligations.
The Borrower shall deliver to the Administrative Agent each of the documents,
instruments, agreements and other items described on Schedule 5.14, and/or take
the actions described on Schedule 5.14 on or prior to the date(s) specified with
respect to such delivery as set forth on Schedule 5.14, as such dates may be
extended by the Administrative Agent. All such deliverables shall be in form and
substance reasonably satisfactory to the Administrative Agent.



ARTICLE VI

FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation under the Revolving Facility remains
unpaid or outstanding:


96



--------------------------------------------------------------------------------






Section 6.1.    Total Net Leverage Ratio. The Borrower shall not permit the
Total Net Leverage Ratio on the last day of any Fiscal Quarter (beginning with
the Fiscal Quarter ending after the Closing Date) to exceed 5.50 to 1.00;
provided that the provisions of this Section 6.1 shall not be applicable with
respect to the last day of any Fiscal Quarter if on such day the Revolving
Credit Exposure of all Lenders (excluding LC Exposure with respect to Letters of
Credit that have not been drawn upon or, if there has been a drawing with
respect to a Letter of Credit, all reimbursement obligations due with respect
thereto have been fully satisfied) is zero (0).

Section 6.2.    Senior Secured Net Leverage Ratio. The Borrower shall not permit
the Senior Secured Net Leverage Ratio on the last day of any Fiscal Quarter
(beginning with the Fiscal Quarter ending after the Closing Date) to exceed 3.75
to 1.00; provided that the provisions of this Section 6.2 shall not be
applicable with respect to the last day of any Fiscal Quarter if on such day the
Revolving Credit Exposure of all Lenders (excluding LC Exposure with respect to
Letters of Credit that have not been drawn upon or, if there has been a drawing
with respect to a Letter of Credit, all reimbursement obligations due with
respect thereto have been fully satisfied) is zero (0).

Section 6.3.    Pro Forma Adjustments. With respect to any period during which a
Permitted Acquisition or a Disposition has occurred (each, a “Subject
Transaction”), for purposes of determining the Total Net Leverage Ratio
(including for purposes of determining compliance with Section 6.1) or the
Senior Secured Net Leverage Ratio (including for purposes of determining
compliance with Section 6.2), Consolidated EBITDA shall be calculated with
respect to such period on a Pro Forma Basis (including pro forma adjustments
approved by the Administrative Agent in its sole discretion which are not
otherwise contemplated in the definition of “Consolidated EBITDA”) using the
historical audited financial statements of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of the
Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period); provided that if such business so acquired does not have
historical audited financial statements, unaudited financial statements which
are in form and substance reasonably acceptable to the Administrative Agent may
be used in lieu thereof.

ARTICLE VII

NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1.    Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness created pursuant to the Loan Documents;


97



--------------------------------------------------------------------------------





(b)    Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date and set forth on Schedule 7.1 and any Permitted Refinancing thereof;
(c)    Indebtedness of the Borrower or any Subsidiary (i) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements and (ii) any Permitted Refinancing of any of the
foregoing; provided, further, that the aggregate principal amount of such
Indebtedness under this clause (c) does not exceed $50,000,000 at any time
outstanding;
(d)    Indebtedness of the Borrower owing to any Subsidiary or of any Subsidiary
owing to the Borrower or any other Subsidiary, in each case, to the extent
constituting an Investment permitted by Section 7.4; provided that any
Indebtedness of the Borrower or any Subsidiary Loan Party in each case to any
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Secured Obligations in a manner reasonably acceptable to the Administrative
Agent;
(e)    Indebtedness in respect of Hedge Agreements permitted pursuant to Section
7.10;
(f)    Indebtedness of the Borrower or any Subsidiary (i) assumed in connection
with any Permitted Acquisition (including, so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
Permitted Refinancings thereof) and (ii) consisting of seller notes incurred by
the Borrower or any Subsidiary in connection with any Permitted Acquisition;
provided that (x) in the case of clause (i) above, (1) such Indebtedness was not
assumed or incurred in contemplation of such Permitted Acquisition and (2) the
only obligors with respect to any such Indebtedness shall be those Persons who
were obligors of such Indebtedness prior to such Permitted Acquisition (or in
the case of a purchase of assets, the purchaser of such assets) and (y) both as
of the date of the assumption or incurrence of such Indebtedness and immediately
after giving effect thereto on a Pro Forma Basis for the Test Period, the
Borrower is in compliance with the financial ratios set forth in Section
7.3(b)(ii) and no Default or Event of Default shall have occurred and be
continuing or would result therefrom; provided that the aggregate principal
amount of such Indebtedness assumed or seller notes incurred under this Section
7.1(f) do not exceed the greater of $50,000,000 and 2.5% of Consolidated Total
Assets;
(g)    Guarantee Obligations incurred by the Borrower or any of its Subsidiaries
of Indebtedness of the Borrower or any of its Subsidiaries so long as such
Indebtedness and, if applicable, Guarantee Obligation, is permitted under this
Section 7.1; provided that (x) Guarantee Obligations by the Borrower or any
Subsidiary Loan Party of Indebtedness of a Subsidiary which is not a Subsidiary
Loan Party shall be subject to Section 7.4 (with the amount of such Guarantee
Obligations by the Borrower or any Subsidiary Loan Party of Indebtedness of a
Subsidiary which is not a Subsidiary Loan Party considered an Investment) and
(y) Guarantee Obligations permitted under this clause (g) shall be subordinated
to the Obligations to the same extent as the terms of the Indebtedness so
guaranteed;


98



--------------------------------------------------------------------------------





(h)    Indebtedness consisting of contingent liabilities in respect of any
indemnification, working capital adjustment, purchase price adjustment,
non-compete, consulting, deferred compensation, earn-out obligations, contingent
consideration, contributions, and similar obligations, incurred in connection
with any Permitted Acquisition, any Investment permitted under Section 7.4 or
any disposition permitted under Section 7.6; provided that both as of the date
of the Incurrence of such Indebtedness and immediately after giving effect
thereto on a Pro Forma Basis for the Test Period, the Borrower is in compliance
with the financial ratios set forth in Section 7.3(b)(ii) and no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(i)    Indebtedness consisting of the financing of insurance premiums in respect
of insurance required by this Agreement or otherwise incurred in the ordinary
course of business;
(j)    cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business;
(k)    other Indebtedness Incurred by the Borrower or any Subsidiary so long as
(i) no Default or Event of Default exists at the time of Incurrence thereof or
would result therefrom, (ii) after giving effect to the Incurrence of such
Indebtedness, the Total Net Leverage Ratio on a Pro Forma Basis for the Test
Period shall not exceed 5.25 to 1.00, (iii) such Indebtedness is unsecured or is
secured by a Lien permitted by Section 7.2(e), (iv) [reserved], (v) such
Indebtedness does not mature prior to the date occurring 91 days following the
Revolving Commitment Termination Date (in effect as of the date such
Indebtedness is Incurred), (vi) the terms of such Indebtedness (including,
without limitation, all covenants, defaults, guaranties, and remedies, but
excluding as to interest rate, call protection and redemption premium), taken as
a whole, are no more restrictive or onerous in any material respect than the
terms applicable to the Borrower under this Agreement and the other Loan
Documents, unless the Borrower offers to amend this Agreement to include any
such more restrictive or onerous terms, provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or the then most current drafts of the documentation relating
thereto, certifying that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement of this sub-clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
foregoing requirement, (vii) such Indebtedness shall not be Guaranteed by any
Person other than the Guarantors, (viii) such Indebtedness is not secured by any
Lien on any property or assets of the Borrower or any of its Subsidiaries other
than property or assets constituting Collateral under the Loan Documents; (ix)
prior to the Incurrence of such Indebtedness, the Borrower shall have delivered
to the Administrative Agent a certificate from a Responsible Officer of the
Borrower certifying as to compliance with the requirements of preceding clauses
(i) through (viii) together with a Compliance Certificate setting forth in
reasonable detail the calculations of the Total Net Leverage Ratio and executed
by a Responsible Officer of the Borrower certifying the requirements of the
preceding clause (ii) have been met; and (x) any secured Indebtedness permitted
under this Section 7.1(k) shall be subject to intercreditor arrangements
reasonably satisfactory to Administrative Agent;


99



--------------------------------------------------------------------------------





(l)    unsecured Indebtedness Incurred by the Borrower or any Subsidiary;
provided that (i) no Default or Event of Default exists at the time of
Incurrence thereof or would result therefrom and (ii) the aggregate principal
amount of Indebtedness outstanding under this clause (l) at any time does not at
any time exceed the greater of (x) $50,000,000 and (y) 3.00% of Consolidated
Total Assets; and
(m)    unsecured Indebtedness (including Guarantees thereof subject to the
proviso immediately below) in respect of the Senior Notes in an aggregate
principal amount not to exceed the amount outstanding on the Closing Date
(reduced on a dollar for dollar basis by the principal amount Senior Notes
repurchased or redeemed) and, so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, Permitted Refinancing
thereof; provided, that (i) such Indebtedness shall not at any time be
Guaranteed by any Person other than the Guarantors and (ii) such Indebtedness
shall not at any time be secured by any Lien on any property or assets of the
Borrower or any of its Subsidiaries.

Section 7.2.    Liens; Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
(a)    Permitted Liens;
(b)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
(c)    extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) and (b) of this Section 7.2; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;
(d)    Liens existing on property of a Subsidiary or other property acquired by
the Borrower or any of its Subsidiaries at the time of its acquisition after the
Closing Date pursuant to a Permitted Acquisition or other Investment permitted
hereunder; provided that (i) such Lien was not created in contemplation of such
acquisition, (ii) such Lien does not extend to or cover any other assets or
property other than the property and assets of such Subsidiary at the time of
the acquisition (and after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which


100



--------------------------------------------------------------------------------





such requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.1(f); and
(e)    other Liens securing Indebtedness permitted to be incurred under
Section 7.1(k); provided, that on the date of the granting of any such Lien,
after giving effect to the Incurrence of the entire committed amount of the
Indebtedness secured thereby, on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio shall not exceed 3.50 to 1.00 for the Test Period. Prior to
granting any Liens pursuant to this clause (e), the Borrower shall deliver to
the Administrative Agent a Compliance Certificate setting forth in reasonable
detail the calculations of the Senior Secured Net Leverage Ratio and executed by
a Responsible Officer of the Borrower certifying the requirements of this clause
(e) have been met.
Each Lender agrees that the Liens permitted under clause (e) above which secure
Indebtedness permitted to be incurred under Section 7.1(k) may be pari passu
with Liens securing the Secured Obligations pursuant to intercreditor
arrangements reasonably satisfactory to Administrative Agent.
Notwithstanding the foregoing or anything else to the contrary herein, the
Borrower will not, and will not permit any of its Subsidiaries to (A) grant a
Lien in favor of any Person on any Real Estate (other than any Liens granted to
secure all of the Secured Obligations and other than Liens described in clauses
(b) or (e) of the definition of Permitted Liens) or (B) enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in an agreement relating to the sale of a Subsidiary that owns Real Estate or
the sale of specific Real Estate pending such sale, provided that in any such
case the Negative Pledge applies only to the Subsidiary or the Real Estate that
are the subject of such sale.

Section 7.3.    Fundamental Changes; Permitted Acquisitions.
(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it (except, in either case, as may be permitted
by clause (b) immediately below), or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto on a pro
forma basis, no Default or Event of Default shall have occurred and be
continuing (i) a Subsidiary of the Borrower may merge with and into the Borrower
or another Subsidiary; provided, that, (A) in the case of a merger involving the
Borrower, the Borrower shall be the survivor of such merger and (B) in the case
of a merger involving a Loan Party, a Loan Party shall be the survivor of such
merger, (ii) a Subsidiary of the Borrower may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to a Loan Party, and (iii) a
Subsidiary of the Borrower may liquidate or dissolve in accordance with
Applicable Law if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and its Subsidiaries and
will not adversely affect the Borrower’s ability to perform its obligations
under this Agreement.


101



--------------------------------------------------------------------------------





(b)    No Loan Party will acquire (whether by purchase, merger or otherwise) all
or substantially all of the assets of, all or a majority of the Equity Interests
of, or a business line, unit or division of, any Person (the “Permitted
Acquisition Target”) (in each case, a “Permitted Acquisition”) unless each of
the following conditions shall have been satisfied or waived by the Requisite
Lenders:
(i)    any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date or similar, related, ancillary
or complementary businesses, and which business would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to the Loan Parties prior to such Permitted
Acquisition;
(ii)    the Borrower shall have delivered to Administrative Agent, at least 10
Business Days (or such shorter period agreed to by the Administrative Agent)
prior to such proposed acquisition, (A) a Compliance Certificate demonstrating
that, after giving effect to the proposed Permitted Acquisition and the
Incurrence of any Indebtedness in connection therewith on a Pro Forma Basis, (x)
the Total Net Leverage Ratio does not exceed 5.25 to 1.00 and (y) the Senior
Secured Net Leverage Ratio does not exceed 3.50 to 1.00, in each case, for the
Test Period and (B) all other relevant financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with the foregoing
clause (A);
(iii)    in the case of the purchase or other acquisition of Equity Interests,
the requisite percentage of Equity Interests (except for any such securities in
the nature of directors’ qualifying shares required pursuant to Applicable Law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition shall be pledged by the
applicable Loan Party to the Administrative Agent to the extent required by
Section 5.12, and the Borrower shall have taken, or caused to be taken,
promptly, each of the other actions set forth in Section 5.12;
(iv)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the Permitted Acquisition
Target’s board of directors or comparable governing body (and shareholders, if
necessary) prior to the consummation of the Permitted Acquisition;
(v)    the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Liens permitted by Section 7.2);
(vi)    with respect to any transaction or series of related transactions
involving Acquisition Consideration of more than $85,000,000, at least 10
Business Days (or such shorter period agreed to by the Administrative Agent)
prior to such proposed acquisition, the Borrower shall have delivered to
Administrative Agent (i) written notice of such proposed Permitted Acquisition,
which notice shall include a reasonably detailed description of such proposed
Permitted Acquisition, (ii) a copy of the purchase agreement


102



--------------------------------------------------------------------------------





related to the proposed Permitted Acquisition (and any related documents
reasonably requested by Administrative Agent) and (iii) to the extent available,
quarterly and annual financial statements of the Person whose Equity Interests
or assets are being acquired for the twelve (12) month period immediately prior
to such proposed Permitted Acquisition, including any audited financial
statements for such period that are available; and
(vii)    at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the Closing Date and businesses reasonably
related, ancillary or complementary thereto.

Section 7.4.    Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Equity Interests, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make any loans or advances to, or make any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit or division of such another Person, or purchase or acquire all or
substantially all of the assets of another Person, or create or form any
Subsidiary (all of the foregoing being collectively called “Investments”) other
than Investments constituting Permitted Acquisitions; provided, that:
(a)    the Borrower and its Subsidiaries may make and hold Permitted
Investments;
(b)    (i) the Borrower and its Subsidiaries may hold the Investments existing
on the Closing Date and set forth on Schedule 7.4 and (ii) any Loan Party may
make Investments in any other Loan Party:
(c)    any Investments of a Person in existence at the time such Person becomes
a Subsidiary of the Borrower may be held by such Subsidiary; provided that such
Investments were not made in connection with or anticipation of such Person
becoming a Subsidiary of the Borrower;
(d)    the Borrower and its Subsidiaries may hold Investments constituting
non-cash proceeds received in connection with a sale or other disposition of
assets to the extent permitted by Section 7.6 or in connection with the
settlement of obligations owing to it by financially troubled debtors;
(e)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may make
Investments (and, thereafter, may hold such Investments) in an aggregate amount
not to exceed $40,000,000 per Fiscal Year;
(f)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, and the Senior Secured Net Leverage Ratio does not
exceed 2.00 to 1.00 immediately prior and after giving effect thereto on a Pro
Forma Basis for the Test Period, the


103



--------------------------------------------------------------------------------





Borrower and its Subsidiaries may make additional Investments (and thereafter
hold such Investments). Prior to consummating an Investment pursuant to this
clause (f), the Borrower shall deliver to the Administrative Agent a Compliance
Certificate setting forth in reasonable detail the calculations of the Senior
Secured Net Leverage Ratio and executed by a Responsible Officer of the Borrower
certifying the requirements of this clause (f) have been met;
(g)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may make (i) loans
or advances to employees, officers or directors of the Borrower or any of its
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and related expenses in an aggregate amount not to exceed $10,000,000
at any time and (ii) Investments consisting of deposits, expense prepayments,
accounts receivable arising, trade debt granted and other credits extended to
customers and similar Persons in the ordinary course of business;
(h)    a Subsidiary of the Borrower may be established or created (but not
capitalized unless otherwise permitted under this Section 7.4) so long as, to
the extent applicable, the Borrower and such Subsidiary comply with the
provisions of Section 5.12;
(i)    without duplication of any other clause of this Section 7.4, so long as
the Available Amount Conditions are satisfied at the time of such Investment,
the Borrower and its Subsidiaries may make Investments in an amount not to
exceed the Available Amount;
(j)    [reserved];
(k)    Investments after the Closing Date in Subsidiaries that are not
Subsidiary Loan Parties in an aggregate amount not to exceed $25,000,000 minus
any amount that has been utilized under Section 7.5(b)(i); and
(l)    Investments arising as a result of Hedge Agreements permitted pursuant to
Section 7.10.

Section 7.5.    Restricted Payments. The Borrower will not, and will not permit
its Subsidiaries to, directly or indirectly (i) declare or make, or agree to pay
or make, any dividend (other than dividends payable by the Borrower solely in
shares of any class of its common stock (other than Disqualified Stock)) on any
class of its Equity Interests, (ii) make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, or other acquisition of, any Equity Interests of the Borrower or any
Subsidiary or any options, warrants, or other rights to purchase such Equity
Interests, whether now or hereafter outstanding or (iii) make any prepayment of
principal of, or voluntary payment into a sinking fund for the retirement of, or
any defeasance, purchase or other acquisition for value of (x) any Indebtedness
of the Borrower or its Subsidiaries that is subordinated to the Obligations or
(y) any Junior Securities (each of the foregoing, a “Restricted Payment”);
provided, that:
(a)    Subsidiaries of the Borrower may in any event declare and pay cash and
other dividends to the Borrower or another Loan Party;


104



--------------------------------------------------------------------------------





(b)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom:
(i)    the Borrower and its Subsidiaries may make Restricted Payments after the
Closing Date in an aggregate amount not to exceed $25,000,000 minus any amount
that has been utilized under Section 7.4(k); and
(ii)    the Borrower and its Subsidiaries may make additional Restricted
Payments if, as of the date of such proposed Restricted Payment and immediately
after giving effect thereto on a Pro Forma Basis for the Test Period, the Senior
Secured Net Leverage Ratio does not exceed 2.00 to 1.00 and the Borrower
delivers to the Administrative Agent a Compliance Certificate setting forth in
reasonable detail the calculations of the Senior Secured Net Leverage Ratio and
executed by a Responsible Officer of the Borrower certifying the requirements of
this clause (b)(ii) have been met; and
(c)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may make additional
Restricted Payments in an aggregate amount not to exceed, at any time of
determination, the Option Proceeds Basket Amount;
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may declare and
make Restricted Payments consisting solely of Equity Interests of the Borrower
that are not Disqualified Equity Interests in connection with the exercise of
warrants, options or other securities convertible into, or exchangeable for,
such Equity Interests pursuant to any equity-based compensation or incentive
plan of the Borrower; and
(e)    so long as the Available Amount Conditions are satisfied at the time of
the making of a Restricted Payment, the Borrower and its Subsidiaries may make
Restricted Payments in an amount not to exceed the Available Amount.

Section 7.6.    Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue or
sell any shares of such Subsidiary’s Equity Interests to any Person other than
the Borrower or any wholly-owned Subsidiary of the Borrower (or to qualify
directors if required by Applicable Law), except:
(a)    the sale or other disposition for fair market value of obsolete or worn
out property or other property not necessary for operations disposed of in the
ordinary course of business;
(b)    the sale or other disposition of products, services, receivables and
Permitted Investments or constituting the licensing or sub-licensing of
intellectual property or other general intangibles and licenses, sub-licenses,
leases or subleases of other property, so long as (i) in each of the foregoing
cases, such transaction is in the ordinary course of business and consistent
with past practice and (ii) in the case of licenses, sub-licenses, leases and
subleases of property or assets,


105



--------------------------------------------------------------------------------





such transactions do not interfere in any material respect with the business of
the Borrower and/or its Subsidiaries;
(c)    so long as no Default or Event of Default then exists or would result
therefrom and the Borrower complies with Section 2.12(c), the sale or other
disposition of assets in connection with Sale/Leaseback Transactions permitted
under Section 7.9;
(d)    the Borrower and its Subsidiaries may grant leases or subleases to other
Persons of excess office or other space so long as such lease or sublease (x)
does not materially interfere with the conduct of the business of the Borrower
or any Subsidiary and (y) is on fair and reasonable terms and conditions;
(e)    so long as no Default or Event of Default then exists or would result
therefrom and the Borrower complies with Section 2.12(c), the sale or other
disposition of radio assets or the Equity Interests of a Subsidiary, the assets
of which are substantially all radio assets;
(f)    so long as the Borrower complies with Section 2.12(d), the sale or other
disposition of any asset in connection with an Event of Loss;
(g)    the concurrent exchange of a television broadcast station or radio
station or of long-term Station operating assets or cash or of any digital
business (including the Equity Interests of a Person which owns long-term
Station operating assets or digital business assets), for which a Loan Party
receives cash, Permitted Investments or Station operating assets or digital
business operating assets at least equal to the fair market value of the assets
so exchanged as determined by the Borrower in good faith (except that the Loan
Parties may only receive (I) radio station assets (and cash) in exchange for
radio station assets (and cash) or digital business operating assets (and cash)
owned by a Loan Party and (II) television broadcast assets (and cash) in
exchange for digital business operating assets (and cash), radio station assets
(and cash) or television broadcast assets (and cash) owned by a Loan Party);
provided that (v) no Default or Event of Default then exists or would result
therefrom, (w) the aggregate amount of all cash and Permitted Investments
received by a Loan Party in connection with such asset exchanges shall not
exceed thirty-five percent (35%) of the aggregate consideration for such asset
exchange, (x) the aggregate amount of all cash and Permitted Investments paid by
a Loan Party in connection with such asset exchange shall not exceed thirty-five
percent (35%) of the aggregate amount paid or transferred by a Loan Party in
connection with such asset exchange, (y) any cash or Permitted Investments that
are received by a Loan Party in connection with any asset exchange pursuant to
this Section 7.6(g) shall be applied pursuant to Section 2.12(c), and (z) at
least five (5) Business Days prior to the completion of such exchange, the
Borrower shall provide to the Administrative Agent (in each case in form and
substance reasonably satisfactory to the Administrative Agent):
(i)    a written notification of such exchange describing the assets to be
exchanged and the proposed closing date of the exchange;
(ii)    at the request of the Administrative Agent (in its sole discretion), a
certificate, executed by an Responsible Officer of the Borrower, (1) certifying
that the property or other consideration received by the Loan Parties is at
least equal to the fair


106



--------------------------------------------------------------------------------





market value of the assets so exchanged, (2) attaching financial calculations
specifically demonstrating the Borrower’s compliance with the Financial
Covenants (as determined and adjusted pursuant to Section 6.3) after giving
effect to such exchange (regardless of whether the Financial Covenants are then
required to be tested at the time of such exchange) and (3) certifying that no
Default or Event of Default exists or would be caused by such exchange; and
(iii)    such other additional financial information as the Administrative Agent
shall reasonably request;
(h)    sales or other dispositions of assets by the Borrower and/or its
Subsidiaries; provided, that, (i) for any individual sale or disposition or
series of related sales or dispositions with a purchase price of $25,000,000 or
more, the Borrower shall have furnished to the Administrative Agent, not later
than the date falling five (5) Business Days (or such shorter period as the
Administrative Agent may agree) prior to the sale or other disposition, a
certificate in form and content reasonably satisfactory to the Administrative
Agent stating (and setting forth calculation in reasonable detail demonstrating)
the EBITDA Percentage attributable to such sale or disposition and other such
assets so sold or disposed for the periods under clauses (v) and (vi)
immediately below, (ii) both immediately prior to and immediately after giving
effect to any such sale or other disposition, no Default or Event of Default
shall have occurred; (iii) the Borrower complies with Section 2.12(c); (iv) such
sale or other disposition shall be for fair market value as reasonably
determined by the Borrower or the applicable Subsidiary in good faith based on
sales of similar assets, if available; (v) the EBITDA Percentage attributable to
such assets sold under this clause (h) (together with any such assets described
in clause (i) immediately below to be included in the calculation under this
clause (h)(v)), plus the EBITDA Percentage attributable to all other assets sold
or disposed of by the Borrower and its Subsidiaries pursuant to this clause (h)
(and clause (i) immediately below if applicable to the calculation under this
clause (h)(v)) during the one year period ending with the date of the sale or
other disposition of such asset (but excluding assets sold or disposed of on or
before the Closing Date), shall not exceed 15%; (vi) the EBITDA Percentage
attributable to all assets sold or disposed of by the Borrower and its
Subsidiaries after the Closing Date under this clause (h) (together with any
such assets described in clause (i) immediately below to be included in the
calculation under this clause (h)(vi)) shall not exceed 25%; and (vii) for any
individual sale or disposition or series of related sales or dispositions with a
purchase price of $50,000,000 or more, at least 75% of the consideration shall
be in the form of cash or Permitted Investments;
(i)    the sale or other disposition of a television broadcast station or of
long-term Station operating assets or of any digital business (including the
Equity Interests of a Person which owns television broadcast station or
long-term Station operating assets or digital business assets) if the proceeds
of such sale or other disposition are used within one year of such sale or other
disposition to purchase other television broadcast station or of long-term
television Station operating assets (including the Equity Interests of a Person
which owns television broadcast station or long-term television Station
operating assets); provided that (x) no Default or Event of Default then exists
or would result therefrom, (y) if the proceeds received by the Borrower or a
Subsidiary are not so used within one year after such sale or other disposition,
or, if so used, the assets so purchased have


107



--------------------------------------------------------------------------------





an EBITDA Percentage (on a pro forma basis) less than the assets (or Person) so
sold, as determined by the Administrative Agent, the EBITDA Percentage (or the
difference of such EBITDA Percentage and the lesser amount of the EBITDA
Percentage so purchased, as determined by the Administrative Agent) attributable
to the assets sold will at all times thereafter be included in the calculation
of clauses (h)(v) and (h)(vi) immediately above, and (z) at least five (5)
Business Days prior to the completion of such sale of disposition, the Borrower
shall provide to the Administrative Agent (in each case in form and substance
reasonably satisfactory to the Administrative Agent):
(i)    a written notification of such sale or other disposition describing the
assets to be sold or disposed of and the proposed closing date thereof; and
(ii)    at the request of the Administrative Agent (in its sole discretion),
such other additional information as the Administrative Agent shall reasonably
request; and
(j)    so long as the Borrower complies with Section 2.12(c), sales or
dispositions of equipment, spectrum usage rights, broadcast licenses or related
assets, in each case in connection with any spectrum reallocation resulting from
the FCC’s incentive auction of TV broadcast spectrum pursuant to 47 U.S.C.
§1452(b)(4)(A).

Section 7.7.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of their
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on a comparable arm’s-length basis from unrelated third parties and
(b) any Restricted Payment permitted by Section 7.5; provided however, this
Section 7.7 shall not be deemed to prohibit any of the transactions or
relationships with Affiliates contemplated by the agreements listed on Schedule
7.7.

Section 7.8.    Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that the
foregoing shall not apply to prohibitions, restrictions and conditions (i)
imposed by law or by this Agreement or any other Loan Document, (ii) customary
prohibitions, restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such prohibitions,
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) in respect of clause (a) only, imposed by any
agreement relating to Indebtedness permitted by this Agreement (A) if, in the
case of secured Indebtedness, such prohibitions, restrictions and conditions
apply only to the property or assets securing such Indebtedness or (B) such
Indebtedness is permitted under Section 7.1(e), 7.1(f), 7.1(k), 7.1(l) or
7.1(m), (iv) in respect of clause (a) only, that are customary provisions in
leases and other contracts restricting the assignment thereof; and (v) contained
in any agreement in effect at the time a Person


108



--------------------------------------------------------------------------------





becomes a Subsidiary pursuant to a Permitted Acquisition, so long as such
agreement (1) was not entered into solely in contemplation of such Person
becoming a Subsidiary, (2) applies only to such Person and (3) does not extend
to any other Loan Party. Nothing contained in this Section 7.8 shall be deemed
to modify or supersede any term contained in the last paragraph of Section 7.2;
it being understood that such paragraph is an independent obligation of the
Borrower and is in addition to this Section.

Section 7.9.    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any Property used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such Property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (each, a
“Sale/Leaseback Transaction”), except for (a) any Sale/Leaseback Transaction of
fixed or capital assets acquired or constructed by the Borrower or any
Subsidiary after the Closing Date that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 120 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset so long as the
Borrower applies the proceeds of such Sale/Leaseback Transaction as required in
accordance with Section 2.12(c), and (b) other Sale/Leaseback Transactions if at
the time such Sale/Leaseback Transaction is entered into (i) no Default or Event
of Default has occurred and is continuing, (ii) the aggregate transaction amount
of all Sale/Leaseback Transactions outstanding at such time does not exceed
$40,000,000, and (iii) the Borrower applies such proceeds as required in
accordance with Section 2.12(c).

Section 7.10.    Hedging Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11.    Licenses. The Borrower itself shall not hold or acquire any
License; and the Borrower shall not permit any of its Subsidiaries to hold or
acquire an License unless such Subsidiary is a Subsidiary Loan Party.

Section 7.12.    Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required or, so long as the Borrower complies
with the requirements set forth in Section 5.1(d), permitted by GAAP, or change
the fiscal year of the Borrower or of any of its Subsidiaries, except to change
the fiscal year to conform its fiscal year to that of the Borrower.


109



--------------------------------------------------------------------------------






Section 7.13.    Use of Proceeds; Government Regulation. The Borrower will not,
and will not permit any of its Subsidiaries or its Subsidiaries’ respective
officer, directors or employees to, request any Borrowing or Letter of Credit or
use the proceeds of any Borrowing and/or Letter of Credit (a) to fund, finance
or facilitate any activities of or business with any Sanctioned Person or in any
Sanctioned Country, (b) that will result in a violation by any Person (including
any Person participating in the transaction, whether as a Lead Arranger, the
Administrative Agent, any Lender (including the Swingline Lender) or the Issuing
Bank or otherwise) of Sanctions or (c) that would in any manner violate any
Anti-Corruption Laws. Further, the Borrower will not, and will not permit any of
its Subsidiaries to, fail to provide documentary and other evidence of the
identity of the Borrower or its Subsidiaries as may be requested by the Lenders
or the Administrative Agent at any time to enable the Lenders or the
Administrative Agent to verify the identity of the Borrower or its Subsidiaries
or to comply with any Applicable Law, including, without limitation, Section 326
of the Patriot Act.

Section 7.14.    ERISA Liability. Neither the Borrower nor any Subsidiary shall
fail to meet all of the applicable minimum funding requirements of ERISA and the
Code, without regard to any waivers thereof. The payment of the annual minimum
funding requirements of ERISA and the Code, without regard to any waivers
thereof, under all Plans shall not exceed an amount that could reasonably be
expected to result in a Material Adverse Effect. The Borrower shall not, and
shall not cause or permit any Subsidiary or ERISA Affiliate to, cause or permit
to occur any event that could result in the imposition of a Lien under Section
412 of the Code or Section 302 or 4068 of ERISA.

Section 7.15.    Waivers and Amendments. The Borrower shall not, and shall not
permit any Subsidiary to enter into any amendment of, or agree to or accept any
waiver with respect to, its Organizational Documents which would be materially
adverse to the Lenders. Further, the Borrower shall not, and shall not permit
any Subsidiary to, amend or modify, or agree to or accept any waiver with
respect to, any of the terms of (i) the Indenture or any of the Senior Notes
other than amendments, modifications or waivers that are not adverse to the
Lenders, as reasonably determined by the Administrative Agent, and which,
together with any prior amendments, modifications or waivers, would not have a
Material Adverse Effect, or (ii) any other Junior Securities of the Borrower or
any Subsidiary other than amendments, modifications or waivers, which, together
with any prior amendments, modifications or waivers, would not have a Material
Adverse Effect.

Section 7.16.    Bank Accounts. Without in any way limiting the requirements of
Section 5.11, the Borrower will not, and will not permit any Subsidiary Loan
Party to, directly or indirectly, open, maintain or otherwise have any checking,
savings, deposit, securities or other accounts at any lender or other financial
institution where cash or cash equivalents are or may be deposited or maintained
with any Person, other than (x) Collateral Related Accounts subject to Blocked
Account Agreements in accordance with Section 5.11 and (y) the Excluded Account;
provided that the Borrower and the Subsidiary Loan Parties may open and maintain
petty cash accounts, trust accounts, payroll accounts and employee benefit
accounts so long as the cash and cash equivalents held or maintained in such
petty cash accounts, trust accounts, payroll accounts and employee benefit
accounts does not at any time exceed (i) $500,000 in any single such account


110



--------------------------------------------------------------------------------





and (ii) $2,500,000 in the aggregate for all such accounts; provided, further,
that the cash and/or cash equivalents deposited or maintained in the Excluded
Account shall not at any time exceed $5,000,000 in the aggregate.
Notwithstanding the foregoing, the Borrower shall not be obligated to subject
the Restricted Cash Deposit Account to a Blocked Account Agreement.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    the Borrower or any other Loan Party shall fail to pay any principal of
any Loan or of any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or
(b)    the Borrower or any other Loan Party shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days; or
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in writing in or in connection with this Agreement, any other Loan
Document (including the Schedules attached to any of the foregoing) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of a Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, Section 5.2, Section 5.3, (with respect to the
Borrower’s or its Subsidiaries’ existence), Section 5.5, Section 5.7, Section
5.8, Section 5.9, Section 5.11, Section 5.12, Section 5.14, or Articles VI or
VII; provided that any Event of Default under the Financial Covenants shall not
constitute an Event of Default with respect to the Term Loans, if any, unless
the Revolving Loans have been accelerated and the Revolving Commitments have
been terminated pursuant to Section 8.2; or
(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower or any Subsidiary of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or


111



--------------------------------------------------------------------------------





(f)    except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, in the
reasonable judgment of the Administrative Agent (i) any provision of any Loan
Document shall, at any time after the delivery of such Loan Document, fail to be
valid and binding on, or enforceable against, the Loan Party party thereto, (ii)
any Loan Party shall seek to terminate any Loan Document, including, without
limitation, any Security Document, (iii) any Loan Document purporting to grant a
Lien to secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create or maintain a valid and enforceable Lien on the
Collateral purported to be covered thereby or such Lien shall fail or cease to
be a perfected Lien with the priority required in the relevant Loan Document
with respect to the Collateral or (iv) any Loan Party shall state in writing
that any of the events described in clauses (i), (ii) or (iii) above shall have
occurred; or
(g)    the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
(h)    the Borrower or any Material Subsidiary shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition


112



--------------------------------------------------------------------------------





shall remain undismissed for a period of 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or
(j)    the Borrower or any Material Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
(k)    the Borrower or any Subsidiary shall receive or have been issued notice
of the termination for default or the actual termination for default of any
Material Contract which termination could reasonably be expected to have a
Material Adverse Effect; or
(l)    an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or
(m)    any judgment or order for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings which are not subject to a valid stay shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(n)    any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(o)    a Change in Control shall occur or exist; or
(p)    (i) the Borrower or any Subsidiary shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of the business of the Borrower or such Subsidiary and such order
shall continue in effect for more than thirty (30) days or (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
terrorism, or other casualty, which in any such case causes, for more than
fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of the Borrower or such Subsidiary if, as to any of
the foregoing, such event or circumstance is not covered by business
interruption insurance and would have a Material Adverse Effect; or
(q)    the loss, suspension, termination or revocation of, or failure to renew,
any License now held or hereafter acquired by the Borrower or any Subsidiary, or
any other action shall be taken by any Governmental Authority in response to any
alleged failure by the Borrower or such Subsidiary to be in compliance with
Applicable Law if such loss, suspension, termination or revocation or failure to
renew or other action, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


113



--------------------------------------------------------------------------------






Section 8.2.    Remedies. If an Event of Default shall have occurred and shall
be continuing, in addition to the rights and remedies set forth elsewhere in
this Agreement, the other Loan Documents:
(a)    With the exception of an Event of Default specified in Section 8.1(h) or
Section 8.1(i), the Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders (or, in the case of any Event of Default under Section 8.1(d) arising
from a breach of either (or both) of the Financial Covenants, the Majority
Revolving Credit Lenders), (i) terminate the Commitments and the LC Commitment,
or (ii) declare the principal of and interest on the Loans and all other
Obligations to be forthwith due and payable without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.
(b)    Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), such principal, interest, and other
Obligations shall thereupon and concurrently therewith become due and payable,
and the Commitments and the LC Commitment, shall forthwith terminate, all
without any action by the Administrative Agent, the Issuing Bank or any Lender,
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.
(c)    The Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders exercise all of the post-default rights granted to the Administrative
Agent, the Issuing Bank and the Lenders, or any of them, under the Loan
Documents or under Applicable Law. The Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, shall have the right to the appointment of a
receiver for the Property of the Loan Parties, and the Borrower hereby consents
to such rights and such appointment and hereby waives any objection the Borrower
may have thereto or the right to have a bond or other security posted by the
Administrative Agent, the Issuing Bank or any Lender, or any of them, in
connection therewith.
(d)    In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 8.2 or, upon the request of the
Administrative Agent or the Required Lenders, after the occurrence of an Event
of Default and prior to acceleration, the Borrower shall promptly upon demand by
the Administrative Agent (or, in the case of an Event of Default under Section
8.1(h) or (i), automatically without demand be required to) deposit in a Letter
of Credit Reserve Account opened by the Administrative Agent for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders an amount equal to
the Minimum Collateral Amount. Amounts held in such Letter of Credit Reserve
Account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other Secured Obligations in the manner set forth in Section
2.27. Pending the application of such deposit to reimbursement of an LC
Disbursement, the Administrative Agent shall, to the extent reasonably
practicable, invest


114



--------------------------------------------------------------------------------





such deposit in an interest bearing open account or similar available savings
deposit account and all interest accrued thereon shall be held with such deposit
as additional security for the Secured Obligations. After all such Letters of
Credit shall have expired or been fully drawn upon, all LC Disbursements shall
have been reimbursed and otherwise satisfied, and all other Secured Obligations
shall have been paid in full, the balance, if any, in such Letter of Credit
Reserve Account shall be returned to the Borrower. Except as expressly provided
hereinabove, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
(e)    The rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders hereunder shall be cumulative, and not exclusive.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1.    Appointment and Authority of Administrative Agent.
(a)    Without limiting Section 9.16, each of the Lenders and the Issuing Bank
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Bank hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including, without limitation, to enter
into additional Loan Documents or supplements to existing Loan Documents on
behalf of the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article IX for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of Articles IX and X (including Section 10.3, as


115



--------------------------------------------------------------------------------





though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 9.2.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.‎

Section 9.3.    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent


116



--------------------------------------------------------------------------------





jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.‎

Section 9.4.    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.5.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent


117



--------------------------------------------------------------------------------





and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facility established hereby as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.

Section 9.6.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Bank, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative


118



--------------------------------------------------------------------------------





Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

Section 9.7.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.8.    Collateral. The Administrative Agent is hereby authorized to
hold all Collateral pledged pursuant to any Loan Document and to act on behalf
of the Lenders, in its own capacity and through other agents appointed by it,
under the Security Documents; provided, that the Administrative Agent shall not
agree to the release of any Collateral except in accordance with the terms of
this Agreement and the Security Documents. The Lenders acknowledge that the
Loans, the LC Exposure, all other Secured Obligations and all interest, fees and
expenses hereunder constitute one Indebtedness, secured by all of the
Collateral. The Administrative Agent hereby appoints each Lender, the Swingline
Lender, and the Issuing Bank as its agent (and each Lender, the Swingline
Lender, and the Issuing Bank hereby accepts such appointment) for the purpose of
perfecting the Administrative Agent’s Liens in assets which, in accordance with
the UCC, can be perfected by possession. Should any Lender, the Swingline
Lender, or the Issuing Bank obtain possession of any such Collateral, subject to
the limitations set forth in the Blocked Account Agreements, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.


119



--------------------------------------------------------------------------------






Section 9.9.    Release of Collateral.
(a)    Each Lender (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank), the Swingline Lender, and the
Issuing Bank hereby irrevocably authorize the Administrative Agent, at is option
and discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Commitments and payment
in full in cash of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 10.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 7.2(b); or
(iii)    to release any Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty Agreement
pursuant to this Section 9.9. In each case as specified in this Section 9.9, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiary Guaranty Agreement, in each case in accordance with the terms of
the Loan Documents and this Section 9.9. In the case of any such sale, transfer
or disposal of any property constituting Collateral in a transaction
constituting an Disposition permitted pursuant to Section 7.6, the Liens created
by any of the Security Documents on such property shall be automatically
released without need for further action by any Person.


(b)    Each Lender, the Swingline Lender, and the Issuing Bank hereby directs
the Administrative Agent, at the sole cost and expense of the Borrower, to
execute and deliver or file or authorize the filing of such termination, partial
release statements, mortgage releases or other instruments evidencing release of
a Lien, and do such other things as are necessary to release Liens to be
released pursuant to this Section 9.9 promptly upon the effectiveness of any
such release.


120



--------------------------------------------------------------------------------





Upon request by the Administrative Agent at any time, the Lenders, the Swingline
Lender, and the Issuing Bank will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 9.9.
(c)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 9.10.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, lead arrangers or bookrunners listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

Section 9.11.    Withholding Tax. To the extent required by any Applicable Law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

Section 9.12.    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to the Borrower or any other Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
any Revolving Credit Exposure shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower or any other Loan Party) shall
be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank, the


121



--------------------------------------------------------------------------------





Swingline Lender and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank, the Swingline Lender and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

Section 9.13.    Right to Realize on Collateral and Enforce Guarantee; Credit
Bidding.
(a)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to realize upon any of
the Collateral or to enforce the Security Documents, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by the Administrative Agent; provided, that
the foregoing shall not prohibit the exercise of setoff rights pursuant to, and
in accordance with, Section 10.7. Without limiting the foregoing, each Lender
hereby agrees that, except with the written consent of the Administrative Agent
and the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
(b)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.


122



--------------------------------------------------------------------------------






Section 9.14.    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 2.27 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

Section 9.15.    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Security Documents and
any subordination agreements) other than this Agreement.

Section 9.16.    Appointment of Successor Administrative Agent.
(a)    The Lenders and the Borrower acknowledge that SunTrust Bank will resign
as the “Administrative Agent” (in such capacity, the “Former Agent”) under the
Existing Credit Agreement and other Loan Documents contemporaneous with the
effectiveness of this Agreement. The Lenders and the Borrower agree that, on the
Closing Date immediately upon the effectiveness of this Agreement, (i) SunTrust
Bank has resigned as Administrative Agent under each of the Loan Documents and
(ii) Wells Fargo is hereby appointed (and Wells Fargo accepts such appointment)
as successor Administrative Agent under this Agreement and other Loan Documents.
The Former Agent is discharged from its duties and obligations under this
Agreement and the other Loan Documents as Administrative Agent, provided that
notwithstanding the effectiveness of such resignation, the provisions of Article
IX of this Agreement and similar provisions in the other Loan Documents,
together with any and all indemnities and other rights provided to the Former
Agent in its capacity as such under the Existing Credit Agreement (which shall
survive following the effectiveness of this Agreement), shall continue in effect
for the benefit of SunTrust Bank in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent under the
Existing Credit Agreement and under the other Loan Documents, as applicable. The
agreements contained in this clause (a) shall survive the payment of the Secured
Obligations and the termination of the Loan Documents.
(b)    Each of the parties hereto authorizes (including without limitation to
the extent contemplated under Section 9-509 of the Uniform Commercial Code of
the State of New York (or any corollary provision of the uniform commercial code
of any other state)) Wells Fargo, as Administrative Agent hereunder, to file any
UCC assignments or amendments with respect to the UCC Financing Statements and
other filings in respect of the Collateral as Wells Fargo deems necessary or
desirable to evidence Wells Fargo’s succession as Administrative Agent under the


123



--------------------------------------------------------------------------------





Credit Agreement and the other Loan Documents and each party hereto agrees to
execute any documentation reasonably necessary to evidence such succession.
(c)    Each of the Lenders and the Borrower (on behalf of the Loan Parties)
agrees that Wells Fargo, in its capacity as Administrative Agent (and not in its
capacity as Lender under this Agreement), shall bear no responsibility or
liability for any event, circumstance or condition existing prior to the
effectiveness of the appointment of Wells Fargo as the successor Administrative
Agent, including (i) with respect to any actions taken or omitted to be taken by
the Former Agent while SunTrust Bank served as Administrative Agent under the
Existing Credit Agreement and the other Loan Documents, (ii) any of the
Collateral, (iii) the Loan Documents or (iv) the transactions contemplated by
the Loan Documents (the “Indemnified Events”). Furthermore, the Borrower (on
behalf of the Loan Parties) hereby agrees to indemnify and hold harmless Wells
Fargo and each of its Related Parties (each an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may at any time be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) any Indemnified Events except to the extent that they are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of the party seeking indemnification. The agreements contained in
this clause (c) shall survive the payment of the Secured Obligations and
termination of the Loan Documents.
(d)    The Former Agent agrees to deliver, or cause to be delivered, to Wells
Fargo, as Administrative Agent, without recourse, representation or warranty:
(i) copies of all deposit account control agreements and filings with the United
States Patent and Trademark Office and in the United States Copyright Office in
its custody or possession, and, as reasonably requested by Wells Fargo, other
filings, registrations, recordings, consents and notices creating or perfecting
the Liens on the Collateral in the custody or control of the Former Agent, (ii)
assignments prepared by counsel to the Administrative Agent, in form and
substance reasonably satisfactory to the Former Agent and Wells Fargo, of all
documents and agreements relating to the Collateral, executed by any Loan Party
or any third party in favor of the Former Agent, (iii) certificated securities
and related stock powers or other similar instruments held by the Former Agent
as possessory Collateral, and (iv) if reasonably requested by Wells Fargo, as
Administrative Agent, originals of all Security Documents held by the Former
Agent to the extent in its custody or possession. Wells Fargo, as Administrative
Agent, agrees to take possession of any possessory collateral delivered to it
following the Closing Date upon tender thereof by the Former Agent.
(e)    Effective as of Closing Date, the Former Agent assigns, without recourse,
representation or warranty, to Wells Fargo, as Administrative Agent, each of the
Liens and security interests granted to the Former Agent under the Loan
Documents, and Wells Fargo, as Administrative Agent, hereby accepts the
assignment of all such Liens, for its benefit and for the benefit of the Secured
Parties. The Former Agent hereby agrees that if it shall at any time in the
future receive


124



--------------------------------------------------------------------------------





any Collateral or proceeds thereof or any other payments or property that are
otherwise intended or required to be paid or delivered to the Wells Fargo, as
Administrative Agent, pursuant to the terms of any Loan Document, the Former
Agent will promptly notify Wells Fargo of such fact in writing, and shall,
promptly upon receipt thereof, turn such property over to Wells Fargo, as
Administrative Agent, in the form received (with any necessary endorsement, but
without recourse, representation or warranty).
(f)    On and after the Closing Date, all items of Collateral, including
possessory Collateral held by the Former Agent as security for the Secured
Obligations, shall be deemed to be held by the Former Agent as agent and bailee
for Wells Fargo, as Administrative Agent for the benefit of the Secured Parties,
until such time as such possessory Collateral has been delivered to Wells Fargo,
as Administrative Agent. Notwithstanding anything herein to the contrary, the
Borrower (on behalf of the Loan Parties) agrees that all of such Liens granted
by any Loan Party pursuant to any Loan Document shall in all respects be
continuing and in effect and are hereby ratified and reaffirmed. Without
limiting the generality of the foregoing, any reference to the Former Agent on
any publicly filed document, to the extent such filing relates to the Liens in
the Collateral assigned hereby and until such filing is modified to reflect the
interests of Wells Fargo, as Administrative Agent, shall, with respect to such
Liens and security interests, constitute a reference to the Former Agent as
collateral representative of Wells Fargo, as Administrative Agent, solely for
the purpose of maintaining the perfection of such Liens.
(g)    It is acknowledged and agreed by each of the parties hereto that Wells
Fargo, solely in succeeding to the position of Administrative Agent (exclusive
of its capacity as a Lender hereunder), (i) has undertaken no analysis of the
Security Documents or the Collateral and (ii) has made no determination as to
(x) the validity, enforceability, effectiveness or priority of any Liens granted
or purported to be granted pursuant to the Security Documents or (y) the
accuracy or sufficiency of the documents, filings, recordings and other actions
taken to create, perfect or maintain the existence, perfection or priority of
the Liens granted or purported to be granted pursuant to the Security Documents.
Wells Fargo shall be entitled to assume that, as of the Closing Date, all Liens
purported to be granted pursuant to the Security Documents are valid and
perfected Liens having the priority intended by the Secured Parties. In
addition, the Lenders hereby agree that Wells Fargo shall have no liability for
failing to have any of the Security Documents or other Loan Documents assigned
to them as Administrative Agent.
(h)    The resignation by the Former Agent pursuant to this Section shall also
constitute its resignation as Issuing Bank and Swingline Lender. Wells Fargo
shall, as of the Closing Date, succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender. SunTrust Bank, as the retiring Issuing Bank and Swingline Lender shall
be discharged from all of its duties and obligations hereunder and under the
other Loan Documents as Issuing Bank and Swingline Lender, but will be entitled
to the continued benefits of any indemnification and other rights provided
SunTrust Bank, in its capacity as the Issuing Bank and Swingline Lender under
the Existing Credit Agreement (which shall survive following the effectiveness
of this Agreement).

ARTICLE X


125



--------------------------------------------------------------------------------






MISCELLANEOUS

Section 10.1.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or by electronic transmission in accordance
with subsection (c) of this Section, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:
To the Borrower:
The E.W. Scripps Company

312 Walnut Street
2800 Scripps Center
Cincinnati, Ohio 45202
Attention: Senior Vice President, Chief Financial Officer and Treasurer
Facsimile Number: (513) 977-3024


With copies to:        The E.W. Scripps Company
312 Walnut Street
2800 Scripps Center
Cincinnati, Ohio 45202
Attention: Senior Vice President and General Counsel
Facsimile Number: (513) 977-3729


and


Dickinson Wright PLLC
150 E. Gay Street
Suite 2400
Columbus, OH 43215
Attention: Harlan W. Robins
Facsimile Number: (248) 433-7274






To the Administrative Agent
or Swingline Lender:        Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
Facsimile Number: (888) 879-5899


126



--------------------------------------------------------------------------------











With a copy to (for
informational purposes only):    Wells Fargo Corporate Banking
MAC N9305-06K
90 S. 7th St. Minneapolis, MN 55402
Attention: Kyle R. Holtz
Facsimile Number: (844) 879-6942




and




Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rick D. Blumen, Esq.
Facsimile Number: (404) 253-8366




To the Issuing Bank:        Wells Fargo Corporate Banking
MAC N9305-06K
90 S. 7th St. Minneapolis, MN 55402
Attention: Kyle R. Holtz
Facsimile Number: (844) 879-6942




To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender



Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(b)    Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and each Lender shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank or


127



--------------------------------------------------------------------------------





any Lender shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank or any Lender to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.
(c)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
by e-mail to the e-mail addresses provided in subsection (a) of this Section
10.1 and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (y)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.
(d)    The Borrower acknowledges and agrees that the DQ List shall be deemed
suitable for posting and may be posted by the Administrative Agent on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system used by
the Administrative Agent for posting of notices and other information to the
Lenders.

Section 10.2.    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No


128



--------------------------------------------------------------------------------





waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood and agreed that a waiver of any Default or Event of
Default or modification of any of the defined terms contained herein (other than
those defined terms specifically addressed in this Section 10.2(b)) shall not
constitute a change in the terms of the Commitment of any Lender), (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (it being understood and agreed
that a waiver of Default Interest or any change to the definition of Senior
Secured Net Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest or fees, as applicable),
(iii) other than with respect to mandatory repayments under Section 2.12,
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or LC Disbursement or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.21(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender (except such changes as may be necessary to
incorporate the addition of Term Loan Commitments or New Revolving Commitments
(or Loans made with respect thereto) pursuant to Section 2.24), (v) change any
of the provisions of this Section 10.2 or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
which are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (except such changes as may be necessary to incorporate the addition
of Term Loan Commitments or New Revolving Commitments (or Loans made with
respect thereto) pursuant to Section 2.24), (vi) release all or substantially
all of the Guarantors or limit the liability of all or substantially all of the
Guarantors under any guaranty agreement, without the written consent of each
Lender except in accordance with the terms hereof, (vii) permit or allow any
sale or release of, or the subordination of the Administrative Agent’s Lien in,
all or substantially all of the Collateral except in conjunction with sales,
transfers or releases of Collateral permitted hereunder, including Section 9.9,
without the written consent of each Lender, (viii) change any of the provisions
of Section 2.27 without the written consent of each Lender; (ix) adversely
affect the rights of the Revolving Credit Lenders to an extent greater than any
of the other Lenders without the prior written


129



--------------------------------------------------------------------------------





consent of the Majority Revolving Credit Lenders (including, without limitation,
waiver of, or amendment to, any condition to funding set forth in Section 3.2
hereof), or (x) adversely affect the rights of the Term Loan Lenders to an
extent greater than any of the other Lenders without the prior written consent
of the Majority Term Loan Lenders; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Any amendment, modification, waiver, consent,
termination or release of any Hedge Agreements or Cash Management Agreements may
be effected by the parties thereto without the consent of the Administrative
Agent or any other Lender. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement (w) changes to the definition of “LC
Commitment” shall require the approval of the Majority Revolving Credit Lenders
only, (x) amendments, waivers or modifications of the Financial Covenants or
Section 8.1(d) in respect of any breach of Section 6.1 or Section 6.2 (or the
component financial definitions for the Financial Covenants) shall require the
approval of the Majority Revolving Credit Lenders only, (y) this Agreement may
be amended and restated without the consent of any Lender (but with the consent
of the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Section 2.18, Section 2.19, Section 2.20 and Section 10.3), such Lender shall
have no other commitment or other obligation hereunder and shall have been paid
in full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement and (z) any Event of Default occurring hereunder
shall continue to exist (and shall be deemed to be continuing) until such time
as such Event of Default is waived in writing in accordance with the terms of
this Section notwithstanding (i) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section). In addition, if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, omission
or defect of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision.

Section 10.3.    Expenses; Indemnification.
(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Lead Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, (iii)
all out-of-pocket costs and expenses of the Administrative Agent in connection
with permitted visits, inspections and/or examinations under Section 5.7, and
all out-of-pocket costs and expenses for each permitted visit, inspection and/or
examination of the Borrower and its Subsidiaries performed by personnel employed
by the Administrative Agent for no more than two


130



--------------------------------------------------------------------------------





such visits, inspections and/or examinations unless an Event of Default is
continuing, and (iv) all out-of-pocket costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel) incurred by the Administrative Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, and the other Loan Documents,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, but limited to one counsel for all Lenders,
the Administrative Agent and the Issuing Bank, and, if necessary, of one local
counsel for all Lenders, the Administrative Agent and the Issuing Bank in each
applicable jurisdiction (which may include a single special counsel acting in
multiple jurisdictions for all Lenders, the Administrative Agent and the Issuing
Bank), and, solely in the case of an actual conflict of interest, one additional
counsel in each applicable material jurisdiction to the affected Persons.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Lead Arrangers, each Lender, the Swingline Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, penalties and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Transaction Document, any Hedge Agreement or Cash Management Agreements or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the use by
any Person of any information or materials obtained by or through Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system or other
internet web sites, (iv) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related to the Borrower or any
Subsidiary, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing (including any of the Transactions),
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) in the case of the Administrative
Agent or any Lender, any unexcused breach by the Administrative Agent or such
Lender of any of its material obligations under this Agreement.


131



--------------------------------------------------------------------------------





(c)    The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
(d)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
(e)    To the extent permitted by Applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated therein, any Loan or any Letter
of Credit or the use of proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except for any damages resulting from the
Indemnitee’s gross negligence or willful misconduct.
(f)    All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the


132



--------------------------------------------------------------------------------





Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, Loans and other Revolving Credit Exposure
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, a Lender Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the any Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and, to the extent applicable, Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that the Borrower shall be deemed
to have consented to any such lower amount unless the Borrower shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned; provided that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender, a
Lender Affiliate of a Lender or an Approved Fund or (z) such assignment is made
in connection with the primary syndication of the Commitments and Loans;
provided that the Borrower shall be deemed to have consented to such assignment
unless the


133



--------------------------------------------------------------------------------





Borrower shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender and the Issuing Bank shall be required for any assignment in respect of
the Revolving Commitments.
(iv)    Assignment and Acceptance. The parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement platform, or manually if previously confirmed,
together with a processing and recordation fee of $3,500 unless waived in the
sole discretion of the Administrative Agent, (B) deliver an Administrative
Questionnaire unless the assignee is already a Lender and (C) deliver the
documents required under Section 2.20 if such assignee is a Foreign Lender.
(v)    No Assignment to the Borrower; Defaulting Lenders. No such assignment
shall be made to (A) the Borrower or any Affiliates or Subsidiaries of the
Borrower or (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).
(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment


134



--------------------------------------------------------------------------------





of rights and obligations of any Defaulting Lender hereunder shall become
effective under Applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.18, Section 2.19, Section 2.20 and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4.
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amount of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Information contained in the Register with respect to any
Lender shall be available for inspection by any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section 10.4, and the
Borrower hereby agrees that, to the extent Wells Fargo serves in such capacity,
Wells Fargo and its officers, directors, employees, agents, sub-agents and
affiliates shall constitute “Indemnitees”.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), the Borrower or any Affiliates or Subsidiaries of
the Borrower) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto


135



--------------------------------------------------------------------------------





for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Revolving Commitment subject
to such participation without the written consent of the Participant, (ii)
reduce the principal amount of any Loan or LC Disbursement subject to such
participation or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of any Participant directly affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Revolving Commitment
subject to such participation, without the written consent of each Participant
directly affected thereby, (iv) release any Guarantor or limit the liability of
any such Guarantor under any guaranty agreement except in accordance with the
terms hereof, or (v) release all or substantially all collateral securing any of
the Obligations. Subject to paragraph (e) of this Section 10.4, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.18,
Section 2.19 and Section 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.4. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 10.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.20(g) as though it were a Lender.


136



--------------------------------------------------------------------------------





(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to Section 5.1(e)), (x) such assignee shall
not retroactively be disqualified from becoming a Lender and (y) the execution
by the Borrower of an Assignment and Acceptance with respect to such assignee
will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (h)(i)
shall not be void, but the other provisions of this clause (h) shall apply.


(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Borrower owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, purchase or prepay such Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.4), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will


137



--------------------------------------------------------------------------------





be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan”) Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Plan, (2) if such Disqualified Institution
does vote on such Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).


(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the DQ List and any
updates thereto from time to time on Debt Domain, IntraLinks, SyndTrak Online or
another similar electronic system, including that portion of such system that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.



Section 10.5.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York and of any state court of the State
of New York located in the city of New York, Borough of Manhattan and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
Applicable Law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by


138



--------------------------------------------------------------------------------





Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

Section 10.6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7.    Right of Setoff. In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower or any other Loan Party, any such notice
being expressly waived by the Borrower to the extent permitted by Applicable
Law, to set off and apply against all deposits (general or special, time or
demand, provisional or final) of the Borrower or any other Loan Party at any
time held or other obligations at any time owing by such Lender and the Issuing
Bank to or for the credit or the account of the Borrower against any and all
Secured Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Secured Obligations may be unmatured; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Issuing Bank agree promptly
to notify the Administrative Agent and the Borrower after any such set-off and
any application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. Each Lender and the Issuing Bank agrees to apply
all amounts collected from any such set-off to the Secured Obligations before
applying such


139



--------------------------------------------------------------------------------





amounts to any other Indebtedness or other obligations owed by the Borrower and
any Subsidiaries to such Lender or the Issuing Bank.

Section 10.8.    Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent with
respect to the facilities set forth herein constitute the entire agreement among
the parties hereto and thereto regarding the subject matter hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf form shall be as effective as delivery of an original executed
counterpart hereof.

Section 10.9.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Section 2.18, Section 2.19, Section
2.20 and Section 10.3 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.

Section 10.10.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower, its
Subsidiaries or any of their respective businesses, to the extent provided or
made available to it by or on behalf of the Borrower or any Subsidiary, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or


140



--------------------------------------------------------------------------------





any Lender on a nonconfidential basis prior to disclosure by the Borrower or its
Subsidiaries, except that such information may be disclosed (i) on a need to
know basis to any Related Party of the Administrative Agent, the Issuing Bank or
any such Lender including without limitation accountants, legal counsel and
other advisors, (ii) to the extent required by Applicable Laws or by any
subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 10.11, or
which becomes available to the Administrative Agent, the Issuing Bank, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower or its Subsidiaries, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
suit, action or proceeding relating to this Agreement or any other Loan
Documents or under any Secured Hedge Agreement or Secured Cash Management
Agreement, or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower, its Subsidiaries and their obligations, this
Agreement or payments hereunder, (vii) to any rating agency, (viii) to the CUSIP
Service Bureau or any similar organization, or (ix) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section 10.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

Section 10.12.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under Applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with Applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

Section 10.13.    Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that it is not required to affix its corporate seal to this
Agreement or any other Loan Document pursuant to any requirement of law or
regulation, agrees that this Agreement is delivered by the Borrower under seal
and waives any shortening of the statute of limitations that may result from not
affixing the corporate seal to this Agreement or such other Loan Documents.


141



--------------------------------------------------------------------------------






Section 10.14.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 10.15.    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

Section 10.16.    No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Lead Arrangers are arm’s-length commercial transactions between the Borrower
and its Subsidiaries, on the one hand, and the Administrative Agent, the Lenders
and the Lead Arrangers, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Lenders and the Lead Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person and (B) neither the
Administrative Agent nor any Lender nor the Lead Arrangers has any obligation to
the Borrower or any of its Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
the Lead Arrangers and their respective Subsidiaries may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Subsidiaries, and neither the Administrative Agent nor any
Lender nor the Lead Arrangers has any obligation to disclose any of such
interests to the Borrower or any of its Subsidiaries. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender or the Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


142



--------------------------------------------------------------------------------






Section 10.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signatures on Following Page]





IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed under seal in the case of the
Borrower by their respective authorized officers as of the day and year first
above written.


THE E.W. SCRIPPS COMPANY






By:    /s/ Timothy M. Wesolowski
Name:    Timothy M. Wesolowski
Title:    SVP and CFO
















143



--------------------------------------------------------------------------------

























































[Signatures Continue on Following Pages]








[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender






By: /s/ Kyle R. Holtz
Name: Kyle R. Holtz
Title: Director






[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------









SUNTRUST BANK, as Former Agent and as a Lender






By: /s/ Cynthia W. Burton
Name: Cynthia W. Burton
Title: Director




[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as a Lender






By: /s/ Lauren Bryan                
Name: Lauren Bryan
Title: Officer




[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender






By: /s/ Tracy Martina     
Name: Tracy Martina
Title: Authorized Signatory




[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/ Jeffrey L. Stein                
Name: Jeffrey L. Stein
Title: Senior Vice President




[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender






By: /s/ Suzanne Rode
Name: Suzanne Rode
Title: Managing Director




[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as a Lender






By: /s/ Stacey Martin
Name: Stacey Martin
Title:Vice President
















    








    








[Signature page to Third Amended and Restated Credit Agreement dated as of April
28, 2017/The E.W. Scripps Company]

--------------------------------------------------------------------------------






Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE












Pricing
Level






Senior Secured Net Leverage Ratio


Applicable Margin for LIBO Rate Revolving Loans, and Revolving LC Participation
Fees




Applicable Margin for Base Rate Revolving Loans




Applicable Percentage for Commitment Fee


I


Greater than or equal to 3.00 to 1.00






2.50%




1.50%




0.50%




II


Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00






2.25%




1.25%




0.40%




III


Less than 2.50 to 1.00 but greater than or equal to 1.50 to 1.00






2.00%




1.00%




0.35%


IV


Less than 1.50 to 1.00


1.75%


0.75%




0.30%








--------------------------------------------------------------------------------






SCHEDULE II
REVOLVING COMMITMENT AMOUNTS


Revolving Credit Lender
Revolving
Commitment Amount
Wells Fargo Bank, National Association
$26,000,000
SunTrust Bank
$19,500,000
Bank of America, N.A.
$19,500,000
JPMorgan Chase Bank, N.A.
$19,500,000
PNC Bank, National Association
$13,500,000
Fifth Third Bank
$13,500,000
U.S. Bank National Association
$13,500,000
 
 
TOTAL
$125,000,000
 
 












